EXHIBIT 10.37

CONFIDENTIAL TREATMENT REQUESTED

MANUFACTURING SUPPLY AGREEMENT

BETWEEN

ANDREW CORPORATION

AND

ANDREW TELECOMMUNICATION PRODUCTS S.R.L.

AND

ELCOTEQ NETWORK S.A.

 

* CONFIDENTIAL TREATMENT: The registrant has submitted a confidential treatment
request for portions of this document. The redacted portions, which are
indicated by an “[*]”, have been filed separately with the Securities and
Exchange Commission.

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Table of Contents

 

ARTICLE 1      DEFINITIONS      1 ARTICLE 2      EFFECTIVE PERIOD OF AGREEMENT
     1 ARTICLE 3      BUSINESS RELATIONSHIP/NON-COMPETITION      2 ARTICLE 4
     PRODUCTS AND COMMERCIALLY PURCHASED ITEMS      3 ARTICLE 5      SERVICES
     3 ARTICLE 6      PURCHASE COMMITMENT      4 ARTICLE 7      SUPPLIER
COMPENSATION      4 ARTICLE 8      PAYMENT TERMS      7 ARTICLE 9      TRANSFER
OF TITLE AND RISK OF LOSS/DELIVERY TERMS      8 ARTICLE 10      PURCHASE ORDERS
     8 ARTICLE 11      DELIVERY/LATE DELIVERY      9 ARTICLE 12      PERFORMANCE
METRICS AND PERFORMANCE METRICS DEFAULT RESOLUTION PROCESS      11 ARTICLE 13
     EXCESS AND OBSOLETE MATERIAL AND FINISHED GOODS INVENTORY AND EXCESS BUFFER
STOCK      11 ARTICLE 14      MATERIAL PROCUREMENT BY SUPPLIER      15
ARTICLE 15      PURCHASE OF GOODS AND SERVICES BY SUPPLIER UTILIZING COMPANY’S
PRICING OR TERMS      16 ARTICLE 16      PRODUCT FORECASTING AND CAPACITY
PLANNING      17 ARTICLE 17      EMERGENCY BACKUP MANUFACTURING PLAN      18
ARTICLE 18      NEW PRODUCT INTRODUCTION AND TARGET COSTING      19 ARTICLE 19
     ELECTRONIC COMMERCE      19 ARTICLE 20      SHIPPING      21 ARTICLE 22
     TRANSFER OF MANUFACTURE      21 ARTICLE 22      QUALITY      22 ARTICLE 23
     WARRANTY      28 ARTICLE 24      REPAIRS NOT COVERED UNDER SUPPLIER’S
WARRANTY      30 ARTICLE 25      SCRAP PROCEDURES      30 ARTICLE 26     
QUARTERLY PERFORMANCE REVIEW PROCESS      31 ARTICLE 27      NOTICES      32
ARTICLE 28      DISPUTE RESOLUTION PROCESS/ARBITRATION      33 ARTICLE 29     
ASSIGNMENT AND SUBCONTRACTING      33 ARTICLE 30      ATTENDANCE AT SUPPLIER’S
FACILITY      35 ARTICLE 31      AUDIT      35 ARTICLE 32      BANKRUPTCY AND
TERMINATION FOR FINANCIAL INSECURITY      36 ARTICLE 33      CHOICE OF LAW     
36 ARTICLE 34      CONFIDENTIAL INFORMATION      36 ARTICLE 35      DEFAULT     
37 ARTICLE 36      DEVELOPED INFORMATION AND INVENTIONS      38 ARTICLE 37     
DOCUMENTATION NEEDED FOR PREFERENTIAL DUTY TREATMENT      39 ARTICLE 38     
DUTY DRAWBACK      39 ARTICLE 39      ENVIRONMENTAL MANAGEMENT SYSTEMS      39
ARTICLE 40      ENVIRONMENTALLY HAZARDOUS SUBSTANCES      39 ARTICLE 41     
EXPORT CONTROL      41 ARTICLE 42      FORCE MAJEURE      42 ARTICLE 43     
IDENTIFICATION/PUBLICITY OF TERMS      42 ARTICLE 44      INDEMNITY      42
ARTICLE 45      INFRINGEMENT INDEMNITY      43 ARTICLE 46      INSURANCE      43
ARTICLE 47      INVOICING      44 ARTICLE 48      LIMITATION OF LIABILITY     
45 ARTICLE 49      MANUFACTURING RIGHTS/DISPOSITION OF UNIQUE EQUIPMENT      45

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

ARTICLE 50      MARKING      46 ARTICLE 51      OFFSET CREDITS      46
ARTICLE 52      OFFSETTING OF INVOICES      47 ARTICLE 53      ORDERING
COMPANIES AND SUPPLIER ENTITIES      47 ARTICLE 54      COMPLIANCE WITH LAWS
     47 ARTICLE 55      PACKING, LABELING AND SERIALIZATION      48 ARTICLE 56
     PROCESS CERTIFICATION      48 ARTICLE 57      PRODUCT CONFORMANCE      48
ARTICLE 58      PRODUCT DOCUMENTATION      49 ARTICLE 59     
PRODUCT/SPECIFICATION/PROCESS CHANGES      49 ARTICLE 60      REGISTRATION AND
REGISTRATION STANDARDS      50 ARTICLE 61      RELEASES VOID      51 ARTICLE 62
     RULES OF CONSTRUCTION REGARDING TIME      51 ARTICLE 63      SURVIVAL OF
OBLIGATIONS/SEVERABILITY      51 ARTICLE 64      TAXES, DUTIES AND INSURANCE
CONTRIBUTIONS      51 ARTICLE 65      TEST SCOPE      52 ARTICLE 66      TITLE
TO MATERIAL AND SPECIAL TOOLING AND EQUIPMENT CONSIGNED BY COMPANY      53
ARTICLE 67      WAIVER AND AMENDMENT      54 ARTICLE 68      ENTIRE
AGREEMENT/MODIFICATIONS/COUNTERPARTS      55

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

LIST OF ATTACHMENTS

The following attachments are hereby made part of this Agreement:

ATTACHMENT A - DEFINITIONS

ATTACHMENT B – PRODUCTS

ATTACHMENTS C

ATTACHMENT C1 – PURCHASE COMMITMENT FOR EUROPE

ATTACHMENT C2 – PURCHASE COMMITMENT FOR NORTH AMERICA

ATTACHMENT D – MANUFACTURER PER UNIT PRICING FORMULA

ATTACHMENT E – PERFORMANCE METRICS

ATTACHMENT F – COST SAVINGS SUBMITTAL FORM

ATTACHMENTS G

ATTACHMENT G1 – MANUFACTURER PER UNIT PRICING FORMULA RATES AND

SERVICES FEES FOR EUROPE

ATTACHMENT G2 – MANUFACTURER PER UNIT PRICING FORMULA RATES AND

SERVICES FEES FOR NORTH AMERICA

ATTACHMENT H – EXAMPLE PRODUCT PLAN

ATTACHMENT I – FLEXIBLE DELIVERY ARRANGEMENTS

ATTACHMENT J – RETURN AND REPAIR SERVICES

ATTACHMENT K – MATERIAL AUTHORIZATION LETTER

ATTACHMENT L – INTENTIONALLY OMITTED

ATTACHMENT M – NEW PRODUCT INTRODUCTION (NPI) PROCESS

ATTACHMENT N – ORDERING COMPANY ACKNOWLEDGEMENT

ATTACHMENT O – CATEGORIZATION OF MATERIAL

ATTACHMENT P – MINIMUM CANCELLATION PROVISIONS

ATTACHMENT Q – INITIAL OVERSIGHT COMMITTEE MEMBERS

ATTACHMENT R – RESPONSIBILITY MATRIX

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 1        

 

THIS MANUFACTURING SUPPLY AGREEMENT (this “Agreement”) is entered into this 14th
day of September, 2006, (the “Effective Date”) by Andrew Corporation, a Delaware
corporation, having a principal place of business at 3 Westbrook Corporate
Center, Suite 900, Westchester, IL 60154, United States of America (“Company”),
Andrew Telecommunication Products s.r.l., an Italian corporation, having a
principal place of business at Via Archimede, Agrate, Brianza 20041, Italy, and
Elcoteq Network S.A., a Luxemburg corporation having a principal place of
business at 69A, Boulevard de la Petrusse, L-2320 Luxemburg (“Supplier”)
(collectively, the “Parties” and each a “Party”).

WHEREAS, Company and its Ordering Companies desire to purchase directly from
Supplier and its Affiliates on an as-ordered basis the Products, Commercially
Purchased Items, and Services, each as defined below;

AND WHEREAS, Supplier desires to sell to Company such Products, Commercially
Purchased Items, and Services ordered from time to time by Company in accordance
with the terms and conditions set forth below;

NOW THEREFORE, in exchange for mutually beneficial consideration, the
sufficiency of which is hereby acknowledged, Company and Supplier agree as
follows:

ARTICLE 1 - DEFINITIONS

 

1.1 All defined terms are as set forth in Attachment A to this Agreement or as
stated in the Articles and Attachments of this Agreement.

ARTICLE 2 – EFFECTIVE PERIOD OF AGREEMENT

 

2.1 The effective period of this Agreement shall commence on the Effective Date
and shall, except as otherwise provided in this Agreement, continue in effect
for a period of three (3) years (the “Initial Term”). After the Initial Term,
this Agreement shall automatically be renewed for successive periods of twelve
(12) months each (each a “Renewal Term”) on the same applicable terms and
conditions, unless either Party elects to terminate this Agreement in accordance
with Article 2.2 by delivering to the other Party a written termination notice
not less than one hundred eighty (180) days prior to the end of the Initial Term
or Renewal Term, as the case may be. Further, either Party shall have the right
to terminate any Renewal Term, without cause, by delivering to the other Party a
prior written termination notice of not less than ninety (90) days. The Initial
Term, as it may be extended in accordance with this Article 2.1, is hereinafter
referred to as the “Term”.

 

2.2 If a termination notice is delivered pursuant to Article 2.1, the Parties
shall co-operate fully with each other to effect the transfer of the
manufacturing of the Products from Supplier to Company, or a third party
designated by Company, in order to help minimize any potential disruption of
continuity of supply of Products and to minimize transfer costs and risks.
Supplier shall provide all commercially reasonable termination assistance
(“Termination Assistance”) requested by Company to allow for the orderly
transfer of the manufacturing of the Products from Supplier to Company or such
third party, as the case may be. In the event that such Termination Assistance
is required beyond the termination date pursuant to Article 2.1, the parties
shall, acting reasonably and in good faith, continue to provide such Termination
Assistance and extend the Term of this Agreement on such appropriate terms as
the parties may agree for one or more thirty (30) day periods, until such time
as the Termination Assistance is no longer needed by Company.

 

2.3

In the event that Company decides to transition a Product or Product line from
Supplier to a third party during the Term of this Agreement, provided that
Company continues to meet its Purchase Commitment to Supplier in accordance with
Article 6, Supplier shall co-operate fully and in good faith with Company to
effect such transition of the manufacturing of such Product or such Product line
from Supplier to Company, or a third party designated by Company, in order to
help minimize any potential disruption of continuity of supply of Product.
Supplier shall, acting in good faith, provide all commercially reasonable
transition assistance requested by Company to allow for the

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 2        

 

 

orderly transfer of the manufacturing of such Product from Supplier to Company
or such third party, as the case may be.

 

2.4 Any termination or expiration of this Agreement shall not affect either
Party’s outstanding obligations or payments due hereunder or under accepted
Orders prior to such termination or expiration, nor shall it prejudice any other
remedies that the Parties may have under this Agreement for events, actions or
occurrences prior to such date. In any event, Supplier will accept Orders during
the Term for delivery up to six (6) months, or the standard lead-time for
delivery of the ordered Products, whichever is longer, after termination or
expiration of this Agreement.

ARTICLE 3 – BUSINESS RELATIONSHIP/NON-COMPETITION

 

3.1 Company and Supplier acknowledge that a strategic relationship is required
in order to ensure the ongoing continuity of supply of Products and services to
Company’s customers. To that end, the Parties agree to establish an Oversight
Committee that will meet quarterly, coinciding with the Quarterly Performance
Review Process, as described in Article 25, and at such other times as may be
required by this Agreement or mutually agreed by the Parties.

 

3.2 The Oversight Committee shall be established within thirty (30) days of the
date of this Agreement. The initial members of the Oversight Committee are
identified in Attachment Q. The Parties shall mutually agree, from time to time,
on the number of persons from each Party that will comprise the committee. The
Parties shall have equal representation on the committee. Meetings shall be held
in person, by telephone or such other method as the committee shall reasonably
determine. A Party may change a person designated to represent it by giving
written notice thereof in the manner provided in Article 26.

 

3.3 Each Party expressly acknowledges that, unless it has received the other
Party’s express authorization to do so, it has no right under this Agreement to
divulge to any other third party information shared amongst the Parties at
meetings of the Oversight Committee or the agreements or results of any
discussions occurring at such meetings.

 

3.4 It is the intention of the Parties that the relationship of Supplier to
Company shall be that of an independent third-party supplier. Neither Party
intends to create a partnership, joint venture or similar type of legal entity
or any entity of any kind, implied or direct.

 

3.5 It is the intention of the Parties to work closely together to manufacture
the lowest cost products with the best quality and delivery performance in order
to capture market demand and grow our business together. If the terms of this
Agreement impede Company’s ability to win new business with its customers for
product Supplier would manufacture, the Parties mutually agree to renegotiate
the applicable terms in good faith.

 

3.6 During the Term, Supplier shall not, directly or indirectly, design,
manufacture or market (1) any Supplier-branded products competitive with
products marketed by Andrew Corporation or any of its Affiliates, or (2) any
products that are competitive with the Products furnished hereunder; provided,
however, nothing herein is intended to bar Supplier from:

 

  (i) manufacturing and selling such competitive products to third parties (who
are not Affiliates of Supplier) pursuant to such third parties’ designs, even
though such third parties may be in competition with Andrew; and

 

  (ii)

establishing a design capability, independent of Supplier’s manufacturing
function used to produce Products for sale to Company hereunder and, subject to
Article 34, designing such competitive products for third parties who will own
such designs and who are not Affiliates of Supplier, provided that Supplier, to
the extent Supplier is not barred from doing so, gives Company the first right
of refusal to produce such design. If Company

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 3        

 

 

rejects the offer to create such design and Supplier creates such design,
Supplier shall also have the right to manufacture for and sell to the third
party a product to such design pursuant to Sub-article 3.6(i) above.

ARTICLE 4 – PRODUCTS AND COMMERCIALLY PURCHASED ITEMS

 

4.1 This Agreement is intended to provide the terms and conditions upon which
Company shall obtain Products and their Successor Products, Commercially
Purchased Items and Services for its own use or for resale to its Affiliates and
to its and/or their customers.

 

4.2 The term “Product” or “Products” includes the various printed circuit board
assemblies, sub-systems, orderable item kits, and full systems described in
Attachment B, and any additional products (including New Products) that the
Parties may in the future agree that Supplier shall manufacture for Company in
accordance with the terms and conditions of this Agreement. For certainty, the
term “Products” shall include all Successor Products to the foregoing products.

 

4.3 In addition to providing Company with Products pursuant to this Agreement,
Company may also ask Supplier to provide commercially purchased items
(“Commercially Purchased Items”). Commercially Purchased Items include but shall
not be limited to various types of components, raw materials, cables, and cable
assemblies for which Supplier adds no customization but purchases such
Commercially Purchased Items solely for resale to Company.

 

4.4 Products shall be manufactured in accordance with the Specifications
identified and incorporated into the applicable Orders and with all applicable
Laws.

 

4.5 In no event shall Supplier sell, license or otherwise transfer to any party
other than Company or an Ordering Company any Products (including, for
certainty, Successor Products and New Products), the design of which is
proprietary to Company and which have been or are being manufactured for Company
or an Ordering Company under this Agreement, without the prior written consent
of Company.

ARTICLE 5 – SERVICES

 

5.1 The term “Service” or “Services” includes but shall not be limited to
development, design, engineering, out-of-Warranty repair, prototyping,
distribution, other activities identified as a Service in this Agreement as well
as other services as Company may request and Supplier may provide from time to
time that may be described in more detail in various statements of work or
Orders.

 

5.2 Except as may be set out expressly in this Agreement, as part of its
production and delivery of Products and Commercially Purchased Items pursuant to
this Agreement, Supplier shall perform, at no charge to Company, all support,
services and activities typically performed at no additional charge by a
contract manufacturer in connection with such production and delivery,
including, but not limited to: supply chain management of the purchase and
storage of Material; warranty administration (including applicable repair or
replacement when Supplier has warranty liability); BOM, Material and inventory
analyses; supplier issues escalation; supplier quality assessment and
management, including but not limited to on-site commercial and quality audits;
component qualifications; receiving Material inspection; and dedicated supply
chain planners and product engineers to support Company’s development teams, and
information technology support. For those Services that are provided as a
billable service pursuant to this Agreement, Supplier shall perform such
Services in accordance with the fees shown in the applicable Attachment G, if
any, or, if no such fees exist, at a price mutually agreed pursuant to Article
7.7 If the Parties cannot agree whether a particular activity is support
hereunder for which Supplier shall not make any charge, or a billable Service,
the matter shall be submitted to the Oversight Committee for resolution.

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 4        

 

5.3 In the event that Company provides personnel or other resources to assist
Supplier in Supplier’s performance of its obligations under this Agreement,
Company shall be entitled to compensation for such assistance; provided,
however, Company shall not provide any such assistance for which it will seek
such compensation without prior approval of Supplier. Any fees to be paid by
Supplier to Company for such assistance shall be negotiated by the Parties in
good faith. When, pursuant to other agreements of the Parties, the manufacture
of Products is being transferred to Supplier and thereafter sales of such
Products will be made pursuant to the terms of this Agreement, it is the general
understanding of the Parties that their respective Party’s efforts to effect
such transfer shall be without cost to the other Party. Exceptions to such
general understanding require mutual agreement of the Parties.

ARTICLE 6 – PURCHASE COMMITMENT/NO EXCLUSIVITY

 

6.1 Company’s commitments to purchase from Supplier under this Agreement are set
forth in Attachments C. It is expressly understood and agreed that this
Agreement neither grants to Supplier an exclusive right or privilege to sell to
Company any or all Products, Commercially Purchased Items or Services of the
type described in this Agreement that Company may require, nor requires the
purchase of any Product, Commercially Purchased Items, or Services from Supplier
by Company, except as set forth in any applicable Attachment C. In addition,
Company shall at its sole discretion, decide the extent to which Company will
market, advertise, promote, support, or otherwise assist in further offerings of
the Product or Services.

ARTICLE 7 – SUPPLIER COMPENSATION

 

7.1      (a) The price for a unit of Product (individually, a “Price” and
collectively, the “Prices”) manufactured by Supplier and/or its Affiliates for
Company under this Agreement as of the date of this Agreement shall be
calculated in accordance with the Manufacturer Per Unit Pricing Formula set out
in Attachment D and by using the applicable Manufacturer Per Unit Pricing
Formula Rates set out in the applicable Attachment G. Except as set forth in
this Agreement or as otherwise agreed by the Parties, Prices include inbound
freight charges associated with the transport of Material to Supplier.
Notwithstanding the foregoing, if filter bodies necessary for the production of
Products or Commercially Purchased Items are sourced from a vendor’s premises
that is located in a different continent than Supplier’s premises where such
Products are made or held for distribution, and if Company authorizes
transportation by air, the total cost of transport in such case, including the
cost of the air transport, shall be deemed a Premium Expedited Service subject
to payment by Company as set out in Article 7.3. For the avoidance of doubt,
there shall be credited against such costs the amount that has been included in
the Price to account for normal transportation.

 

  (b) Unless otherwise agreed by the Parties, ten (10) days prior to the end of
each calendar quarter, the Parties will review the Price to be paid by Company
for each Product in the subsequent quarter. Notwithstanding anything to the
contrary in this Article 6, the Parties may agree to re-price a Product during
the course of a calendar quarter (any such re-pricing, an “In-Quarter
Repricing”), provided that Supplier’s costs of manufacturing the forecasted
quantity of such Product in the remaining portion of the calendar quarter is
anticipated to change by more than [*] or the then current monetary equivalent
in the relevant currency.

 

  (c) If Prices are revised at the end of a calendar quarter as provided in
Article 7.1 (any such repricing, a “Quarterly Repricing”) or as a result of an
In-Quarter Repricing, such revised Prices shall be calculated in accordance with
the Manufacturer Per Unit Pricing Formula set out in Attachment D and by using
the applicable Manufacturer Per Unit Pricing Formula Rates, and shall be
effective in the case of a Quarterly Repricing from the first day of the
calendar quarter, and in the case of an In-Quarter Repricing when the Parties
mutually agree.

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 5        

 

7.2      (a) If any Product is re-priced pursuant to Article 7.1 and the Price
for such Product as a result of the Quarterly Repricing, or the In-Quarter
Repricing, as applicable, is lower than the Price for such Product prior to the
Quarterly Repricing, or the In-Quarter Repricing, as applicable, Company shall
pay to Supplier an inventory re-valuation charge equal to the difference between
the Price for such Product prior to the Quarterly Repricing, or the In-Quarter
Repricing, as applicable, and the Price for such Product as a result of the
Quarterly Repricing, or the In-Quarter Repricing, as applicable, multiplied by
the total quantity of such Product owned by Supplier immediately prior to the
time when such revised Prices take effect pursuant to Article 7.1(c). Invoices
hereunder shall be directed to Company or such other party as Company may
reasonably direct and paid in accordance with Article 8.

 

  (b) If any Product is re-priced pursuant to Article 7.1 and the Price for such
Product as a result of the Quarterly Repricing, or the In-Quarter Repricing, as
applicable, is higher than the Price for such Product prior to the Quarterly
Repricing, or the In-Quarter Repricing, as applicable, Supplier shall credit
Company’s account with an inventory re-valuation charge equal to the difference
between the Price for such Product prior to the Quarterly Repricing, or the
In-Quarter Repricing, as applicable, and new Price for such Product as a result
of the Quarterly Repricing, or the In-Quarter Repricing, as applicable,
multiplied by the total quantity of such Product owned by Supplier immediately
prior to the time when such revised Prices take effect pursuant to Article
7.1(c).

 

7.3 Premium Expedited Services shall be invoiced at cost from Supplier to
Company monthly on a per Product basis. Supplier agrees that no expenses
associated with Premium Expedited Services or Purchase Price Variance shall be
incurred by Supplier without prior written approval from Company. Purchase Price
Variance shall be invoiced based on the Price for the relevant Product
calculated in accordance with Article 7.1.

 

7.4 The Price for a Commercially Purchased Item shall be the price paid by
Supplier to the vendor plus [*] of such amount.

 

7.5 Company may from time to time submit to Supplier requests for proposals to
perform Services in accordance with Article 5.1. Such requests for proposals
shall reference the terms and conditions of this Agreement and include but not
be limited to such information as statements of work, required milestones,
deliverables, methods of compensation and the period of time in which Supplier
will have to respond to Company’s request for proposal. Where applicable fees
for such Services do not already exist in any Attachment G, other provisions of
this Agreement or other agreements of the Parties, and Company is not entitled
to such Services free of charge as provided in this Agreement or other agreement
of the Parties, Company and Supplier shall negotiate appropriate fees in good
faith and such fees will be reflected in an Order for such Services prior to the
commencement of any work by Supplier.

 

7.6 Company requires that all non-recurring engineering charges for which
Company is required to compensate Supplier under this Agreement be itemized, and
Supplier acknowledges that no Profit shall be accrued for non-recurring
engineering charges for hard tooling (such as stencils, fixtures, backing
plates, etc.). Non-recurring engineering charges for such tooling shall be
invoiced at Supplier’s actual cost for such tooling and in accordance with
Article 16.1. Supplier shall obtain Company’s written approval of any
non-recurring engineering charges before Supplier incurs any expenditure in
connection therewith.

 

7.7

Company acknowledges and agrees that all information provided by Supplier to
Company in connection with the determination of Product Prices, and marked or
otherwise identified to Company by Supplier as proprietary or confidential
information and all information derived therefrom by Company (collectively, the
“Pricing Information”) is highly sensitive to Supplier, constitutes Supplier
Proprietary Information and shall be deemed to be Confidential Information

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 6        

 

 

pursuant to Article 34. Company shall use Pricing Information only for the
purpose of establishing and verifying the Prices and Company shall share such
Pricing Information only with those employees within Company (or any Ordering
Company) who have an expressed need to know such information in order to perform
their job function within Company, and Company will instruct such individuals
regarding their obligation to maintain such Pricing Information as confidential.

 

7.8 Supplier agrees to provide, with Company’s assistance, annual cost reduction
road maps, on a mutually agreed to basis, thirty (30) days prior to the start of
Company’s Fiscal Year (October 1).

 

7.9 All reductions in costs associated with the manufacture of Products that are
achieved as a result of specific changes proposed by Company shall for all
Products affected by Company’s cost reduction efforts, accrue to Company
immediately upon their implementation and after full recovery of Supplier’s
implementation costs, if any, and shall, as the Parties may agree, be reflected
either:

 

  (i) in the Prices established for each Product for the following calendar
quarter, in accordance with Article 7.1, or

 

  (ii) by means of an adjustment of the Prices during a calendar quarter, in
accordance with Article 7.1.

 

7.10 Supplier will keep abreast of major developments in Supplier’s industry and
implement them in its facilities used to manufacture the Products

 

7.11 Prior to implementing any cost improvements in labor hours, the prices paid
for Material or supply chain or manufacturing processes that Supplier
recommends, Supplier must advise Company of the features and advantages of
Supplier’s recommendation, using the formal written communication process
outlined in Attachment F. (For the avoidance of doubt, any such cost improvement
that is one that is the same or substantially similar to one that Company,
without input from Supplier, is aware of, has documented and has expended
substantial effort in developing, even though it has not at that time yet been
communicated to Suppler, shall be treated under Article 7.9.) Supplier’s formal
written communication will address: (a) description of Supplier’s cost reduction
recommendation; (b) the feature or advantage of Supplier’s cost reduction
recommendation; (c) financial impact of Supplier’s cost reduction recommendation
to the overall operation; (d) process flow and time line for Supplier’s cost
reduction recommendation implementation; and (e) proposed sharing of the
financial expense from Supplier’s cost reduction recommendation implementation.
Once Supplier and Company have agreed upon the recommended Supplier’s cost
reduction, such cost reductions shall be implemented.

 

7.12    (i) Supplier shall actively pursue continuous cost improvements through
design, process and supply-chain innovation, as they relate to the scope of this
Agreement, and improve upon the performance of the activities to be conducted
under the scope of this Agreement. It is agreed that any cost improvement
recommendations made by Supplier, in written documentation as set forth in
Attachment F, will be implemented upon joint review and agreement by the
Oversight Committee. It is expected that opportunities for cost and process
improvement(s) may arise in many categories including, but not limited to:
(a) Material costs; (b) design for manufacturing, test and installation;
(c) operations at Supplier’s locations where Product is being manufactured for
Company; (d) information technology; (e) selecting, packaging, palletizing,
marking and bar coding Products and/or Materials; (f) utilization of personnel;
(g) inventory management; (h) interval reductions; (i) Material availability;
(j) warehousing processes; (k) Order fulfillment, (l) tuning time, and (m) board
level testing.

 

  (ii) Promptly after the initial transfer and production ramp up of the
Products, Supplier will invest in the development of engineering cost reduction
initiatives for the filter Products listed in Attachment B.

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 7        

 

7.13 Any cost savings which are achieved by Supplier as a result of changes
proposed by Supplier will be subject to this Article 7.13, and the calculation
of such cost savings sharing will commence in the quarter following the quarter
in which Supplier’s implementation costs were fully recovered. Cost savings
shall accrue to Company in the Prices established for the relevant Product in
accordance with the following schedule:

 

  (i) [*] of the cost savings will accrue to Company during the first two
(2) full quarters after Supplier fully recovers any costs of implementation of
the cost improvement; and

 

  (ii) thereafter, [*] of the cost savings will accrue to Company.

 

7.14 The Parties acknowledge that the success of the relationship established by
this Agreement is dependent upon the Parties working together to identify, and
pursue in a mutually beneficial manner, strategic initiatives that will result
in Company increasing its amount of business under the contractual relationships
it has with its existing customers and by entering into contracts with new
customers for the sale of Product(s) to such customers (each such event a
“Potential Opportunity”).

In the event that Company is unable to realize a Potential Opportunity solely
because the Manufacturer Per Unit Pricing Formula Rates generate a price for the
Product(s) which would be too high to enable Company to succeed in realizing the
Potential Opportunity, or which is materially higher than the verifiable prices
offered by other electronic manufacturing service providers (for equivalent
levels of quality, caliber of services, delivery, performance and under terms
and conditions equivalent to those in this Agreement), the Parties may wish to
deviate from the Manufacturer Per Unit Pricing Formula Rates in order for
Company to realize the Potential Opportunity and to use Supplier as the
manufacturer of the Product(s) for this Potential Opportunity.

In such an event, Company shall notify Supplier of the details of the Potential
Opportunity and shall provide Supplier, on a timely basis, with the
documentation and information required by Supplier to properly assess the
ability of Company to realize such Potential Opportunity with Product Pricing
based on the Manufacturer Per Unit Pricing Formula Rates.

Upon Supplier being so notified, the Parties shall discuss the need for Supplier
to deviate from the Manufacturer Per Unit Pricing Formula Rates, so as to allow
Company to succeed in realizing the Potential Opportunity on terms and
conditions satisfactory to, and for the mutual benefit of, the Parties. If
Supplier is unwilling to so deviate from the Manufacturer Per Unit Pricing
Formula Rates in such circumstance, Company shall have the right to award such
business to an alternate third party electronics manufacturing service provider
and any purchases made from such third party shall be credited against Company’s
Purchase Commitment, if any such commitment is made a part of this Agreement.

ARTICLE 8 - PAYMENT TERMS

 

8.1 All payments by Company to Supplier under this Agreement shall be in the
currency in which Prices are calculated herein or as specified in any other
applicable agreement of the Parties, unless otherwise specified in the
applicable Order or other agreement of the Parties, and provided that the
Parties have entered into a foreign exchange agreement on mutually agreeable
terms. Subject to Article 8.2, payment terms shall be net forty-five (45) days
from the date of invoice from Supplier.

 

8.2

On a quarterly basis, the payment terms experienced by Supplier with third party
vendors providing Material used by Supplier in the production of Products
pursuant to this Agreement will be reviewed by the Parties. For convenience, the
Parties shall use as a surrogate for such payment terms Supplier’s then derived
average “days payable outstanding” applicable to

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 8        

 

 

purchases from Material vendors. Thereafter, until the next such quarterly
calculation, such surrogate shall be used as Company’s payment period in lieu of
the payment period set forth in Article 8.1. In no event however, shall such
period be established at less than forty-five (45) days.

 

8.3 Supplier and Company agree that they will work diligently to implement EDI
capabilities for invoicing.

 

8.4 Supplier shall not make any claim or take any other action against Company
with respect to any invoice that is past due until it has first been submitted
by Supplier to the Oversight Committee for review. The Oversight Committee shall
review all outstanding past due invoices submitted to it by Supplier by the
fifth (5th) day of a month and confirm the amount of the outstanding invoices
and/or resolve any dispute concerning the amount of the invoices by the
fifteenth (15th) day of such month.

ARTICLE 9 – TRANSFER OF TITLE AND RISK OF LOSS/DELIVERY TERMS

 

9.1 Unless otherwise agreed by the Parties: (a) where an Orderable Item is
required to be delivered by Supplier to Company’s or its customer’s integration,
repair or distribution center which is at the same location as the facility from
which the relevant Orderable Item is to be shipped, title and risk of loss and
damage to such Orderable Item shall transfer from Supplier to Company at such
time as such Orderable Item has been delivered by Supplier to the designated
receiving area in the integration, repair or distribution center; (b) in all
other cases, title and risk of loss and damage to Orderable Items shall transfer
from Supplier to Company at such time as the relevant Orderable Item has been
delivered by Supplier, at the shipping dock at the facility at which the
relevant Orderable item is shipped to Company or its customer or to Company’s or
its customer’s specified carrier, FCA (Incoterms 2000).

 

9.2 Orderable Items purchased under this Agreement that are to be delivered by
Supplier to an integration, repair or distribution center, including, without
limitation, such a center operated by a customer of Company, where such center
is at the same location as the facility from which the relevant items are to be
shipped, shall be delivered by Supplier to such center, at no additional charge
to Company.

ARTICLE 10 - PURCHASE ORDERS

 

10.1 The Parties contemplate that Orders will be placed from time to time by
Company and Ordering Companies, incorporating by reference the terms and
conditions of this Agreement. The pre-printed terms and conditions found,
normally, on the reverse side of Orders shall be excluded and deemed deleted.
Each Order may set forth the terms and conditions reflecting business
requirements unique to a particular ordering location. In the event of any
contradiction between the terms and conditions of this Agreement and the terms
and conditions of an Order, the terms and conditions of this Agreement shall
supersede and override the terms and conditions of such Order to the extent of
such contradiction. Orders will describe in detail the required Product,
Commercially Purchased Item, and/or the Service to be provided by Supplier and
may include, without limitation, the following types of items: statements of
work, drawings, plans, designs, procedures, Specifications (Product, quality,
design and test), BOMs, methods of packaging, marking specifications, repair and
return processes, quantities of units or other equipment to be furnished by
Company’s ordering location, if any, delivery schedules and inspection criteria.

 

10.2

Supplier shall promptly notify Company of its receipt of an Order. If a notice
of rejection of an Order is not received by Company from Supplier within two (2)
Business Days from the date of the receipt thereof by Supplier, such Order shall
be deemed to have been accepted by Supplier. In no event shall Supplier reject
an Order due to Company’s increase in Forecast or unforecasted Product demand.
In such an event, Supplier shall use reasonable commercial efforts to meet the
delivery dates of such excess Product, but the failure by Supplier to meet the
delivery date requested in such an event shall not be deemed (i) a breach by
Supplier of its obligation to meet

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 9        

 

 

the delivery date requested or (ii) to affect any measure of Supplier’s
performance related to the requested delivery hereunder; provided, however, once
the Parties agree upon a delivery date, delivery performance shall be measured
in accordance with this Agreement.

 

10.3 Company may at any time during the course of Supplier’s manufacture of a
Product, performance of a Service, and/or supply of a Commercially Purchased
Item require additions to or deductions or deviations from (each, an “Order
Change”) the quantity of the Product, Commercially Purchased Item and/or Service
ordered or forecasted for delivery on a specific date (the “Original Delivery
Date”). In addition, upon request by Company, Supplier shall use commercially
reasonable efforts to: (a) accept unplanned Orders, (b) accelerate delivery
dates for existing Orders or Forecasts, or (c) accept increases in quantities of
Orderable Items subject to existing Orders or Forecasts, subject in each case to
Company agreeing to meet any increased costs or premium charges incurred by
Supplier as a result of meeting such requests.

 

10.4 Company may from time to time, by written order to Supplier, suspend
Supplier’s performance of any Order, in whole or in part. In the case of
suspension, Supplier will take all reasonable steps to avoid any additional
costs allocable to such Order, except that Supplier shall be entitled to
complete any Product that Supplier has actually commenced manufacture of prior
to receipt of Company’s order of suspension. If any such suspension causes an
increase or decrease in the cost of or time (including labor hours) required for
performance, an equitable adjustment shall be made in the Price or Delivery
Schedule, or both, by mutual agreement. Claims for adjustment under this clause
must be made by Supplier in writing within thirty (30) days from the date of
notice of suspension. Any such claim must be supported as soon as practicable by
information and records necessary to permit Company to make an equitable
disposition thereof. Nothing in this clause shall excuse Supplier from
continuing with its performance as changed or after Company’s rescission of such
suspension, nor shall anything herein be deemed to bar Company its right under
this Agreement to cancel any such Order.

 

10.5 Company may at any time terminate an Order without cause for Services, in
whole or in part, upon five (5) days’ written notice to Supplier. In such an
event, Company’s liability shall be limited to payment of the amount due for the
Services performed (including materials needed for such Services that are
already on order that cannot be cancelled) up to and including the date on which
such Services terminate (which amount shall be supported with proof satisfactory
to Company), and no further Services pursuant to such terminated Order will be
rendered by Supplier. Supplier shall use reasonable commercial efforts to
terminate the provision of such Services as soon as practicable pursuant to such
notice of termination. Such payment by Company shall constitute a full and
complete release and discharge of Company’s obligations in respect of such
terminated Order for Services. In no event shall Company’s liability exceed the
price identified in the applicable Order for the Services being terminated.

ARTICLE 11 – DELIVERY/LATE DELIVERY

 

11.1 Promptly after the Effective Date, Supplier shall mutually agree with
Company to implement flexible delivery arrangements set out in Attachment I (the
“Flexible Delivery Arrangements”). At Company’s request, Supplier will enter
into other flexible delivery arrangements, such as, without limitation, a
“Vendor Managed Inventory” program, as may be agreed by the Parties. Any such
“Vendor Managed Inventory” program agreed to by the Parties with respect to
Products provided by Supplier to Company under this Agreement will be set out
and incorporated in this Agreement as Attachment L.

 

11.2

Supplier agrees that except for the liability as set forth in Article 13 or as
otherwise provided in this Agreement, and subject to the provisions of Article
10, all Forecasts provided by Company in relation to a Flexible Delivery
Arrangement are for planning purposes only and shall not be deemed a commitment
by Company. Supplier shall use its reasonable commercial efforts to satisfy
Company’s requirements exceeding any upside flexible delivery or Forecast
increase limits as may be agreed to as part of the Flexible Delivery
Arrangements. Notwithstanding anything to

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 10        

 

 

the contrary, any failure by Supplier to satisfy any such requirements of
Company shall not be deemed to constitute a breach by Supplier of its
obligations under this Agreement, and shall not be deemed to affect any measure
of Supplier’s performance of its obligations under this Agreement.

 

11.3 For certain Products or Commercially Purchased Items ordered pursuant to
this Agreement, Supplier and Company shall agree on a stated delivery interval
or lead-time. For the purposes of evaluating Supplier’s delivery performance
against lead-time, it is understood by the Parties that lead-time is measured
from the time the Order or Product or Commercially Purchased Item delivery
request is received by Supplier in writing or electronically from Company until
the time the conforming Product or Commercially Purchased Item is delivered to
Company pursuant to Article 8. Unless otherwise agreed to by the Parties,
Products or Commercially Purchased Items may be delivered by Supplier to Company
up to three (3) days early and zero (0) days late.

 

11.4 Company intends to monitor Supplier’s delivery performance in accordance
with the Performance Metrics set forth in Attachment E. Failure by Supplier to
meet such delivery Performance Metrics shall be subject to any resolution and
consequences provisions set forth in Attachment E.

 

11.5    (a) In the event that due to causes attributable to Supplier, Supplier
is unable to deliver a particular Product within the time frame agreed to
between the Parties in this Agreement or in an Order, Company shall have the
right to: (i) cancel such Order (or the outstanding portion of any partially
fulfilled Order) and purchase the relevant Product from a source other than
Supplier or (ii) extend such delivery time frame to a later date, subject,
however, to the right to cancel as in clause (i) above if delivery is not made
or performance is not completed on or before such extended delivery date.
Company shall pay for any Product it retains at the prices set forth in the
Order issued pursuant to this Agreement and any other deductions as may be
allowed in this Agreement. If Supplier is unable to meet the acknowledged
delivery date(s) set forth in an Order, Supplier shall be responsible for paying
all reasonable incremental transportation costs necessary to deliver the
requested Product to Company by the acknowledged delivery date(s) indicated in
the Order. Any failure by Company to comply with its Purchase Commitment as a
result of purchases of Products from a source other than Supplier pursuant to
clause (i) hereof shall be subject to the applicable Attachment C.

 

  (b) In the event that due to causes attributable to Supplier, Supplier is
unable to perform a Service in the manner or within the time frame specified
herein or in the relevant Order for such Service, Company shall have the right
to cancel such Service and procure the Service from a source other than
Supplier.

 

11.6 Supplier agrees to immediately notify Company’s representative, as
identified on the Order, and, if requested by Company, Company’s customer of any
foreseeable condition that would affect Supplier’s ability to meet the
acknowledged delivery date and time and Company’s expected delivery date and
time. Supplier’s compliance with the foregoing does not relieve Supplier of the
delivery performance requirements or other conditions set forth in this Article
11.

 

11.7 [*]

 

11.8 The Parties acknowledge that at the Effective Date Supplier will purchase
from Andrew Telecommunication Products s.r.l. certain equipment that Supplier
will use to manufacture Products that Supplier will sell under the terms of this
Agreement (the “Purchased Equipment”) Notwithstanding any other provision in
this Article 11, during the period of ninety (90) days following the Effective
Date Supplier shall not be responsible for delays in delivery of Products sold
to Company that result solely from defects in such Purchased Equipment;
provided, however, that such excuse of Supplier’s liability shall not apply:

 

  (i) With respect to defects in the Purchased Equipment that Supplier does not
identify in a written notice and claim issued during the agreed inspection and
return period applicable to the Purchased Equipment; and

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 11        

 

  (ii) With respect to defects in the Purchased Equipment occurring as a result
of improper operation and/or maintenance of the Purchased Equipment by Supplier.

ARTICLE 12 – PERFORMANCE METRICS AND PERFORMANCE METRICS DEFAULT RESOLUTION
PROCESS

 

12.1 The performance metrics (“Performance Metrics”) shall be as set forth in
Attachment E. Company intends to monitor such Performance Metrics on a quarterly
basis or on a more frequent basis as outlined in Attachment E. Supplier agrees
to provide any relevant information that the Oversight Committee may require and
in the time frames needed in order to support the Performance Metrics process.
Supplier recognizes that the measurable Performance Metrics as described in
Attachment E represent Company’s current minimum performance requirements and
agrees to the resolution process and consequences, as described in Article 12.2,
of not meeting such defined minimum requirements. The Performance Metrics may be
revised periodically by the Parties’ agreement, with the objective of continuous
performance improvement.

 

12.2 In the event Supplier’s performance levels fall below any of the minimum
thresholds set forth in the Performance Metrics identified in Attachment E,
other than for reasons attributable to Company, Company may give notice to
Supplier of performance default. After receipt of such notice, Supplier shall
deliver to Company within ten (10) days a Corrective Action Plan to correct such
default condition within twenty (20) days of receipt of the Corrective Action
Plan. In the event Supplier fails to deliver a Corrective Action Plan within the
ten (10) day period, or if the Corrective Action Plan is determined to be
unacceptable by Company, acting reasonably, or if the Corrective Action Plan
fails to cure the default for such Product or Commercially Purchased Item within
the twenty (20) day period, this shall be deemed a default under Article 35, and
in addition to its other remedies, Company may purchase the Product from a
source other than Supplier by invoking all of its rights under this Agreement.
In the event of a dispute over Supplier’s failure to meet the minimum standards
or Company’s failure to accept the Corrective Action Plan, the Parties shall
attempt to resolve such dispute through the process set forth in Article 28.

 

12.3 Any failure by Company to comply with its Purchase Commitments as a result
of purchases of Products from a source other than Supplier as permitted under
this Agreement shall be subject to the applicable Attachment C.

ARTICLE 13 – EXCESS AND OBSOLETE MATERIAL, AND FINISHED GOODS INVENTORY, AND
EXCESS BUFFER STOCK

 

13.1 Material used in the production of Products under this Agreement shall be
categorized as “Company Material” or “Supplier-Controlled Material” or
“Supplier-Controlled Custom Material”. “Company Material” is Material as to
which Company typically controls the price and/or other terms upon which it is
purchased from the vendor. “Supplier-Controlled Material” is other Material used
in the production of Products under this Agreement that can also be used by
Supplier in the performance of manufacturing services for some or all of its
other customers, as to which Supplier typically controls the price and/or other
terms upon which it is purchased from the vendor. “Supplier-Controlled Custom
Material” is Supplier-Controlled Material that is unique to the manufacture of
Products for Company and, consequently, cannot be used by Supplier in the
performance of Supplier’s services for its other customers. Commercially
Purchased Items purchased by Supplier for sale under this Agreement shall be
categorized as “Company Commercially Purchased Items” or “Supplier-Controlled
Commercially Purchased Items”. In general, a “Company Commercially Purchased
Item” is a Commercially Purchased Item as to which Company controls the price
and/or other terms upon which it is purchased from the vendor.
“Supplier-Controlled Commercially Purchased Items” comprise all other
Commercially Purchased Items purchased by Supplier for sale under this Agreement

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 12        

 

13.2    (a) Attachment O sets out the Parties agreed categorizations of Material
purchased for use in manufacturing Products listed on Attachment B and for
Commercially Purchased Items, as of the Effective Date. Any Material utilized in
producing Products under this Agreement as of the Effective Date that is not
listed on Attachment S shall be deemed to be Company Material. Categorizations
occurring under the Article 13.2(a) are subject to change as set forth in
Article 13.2(b).

 

  (b) During the quarterly pricing meetings held pursuant to Article 7, the
Parties will jointly determine how Material and Commercially Purchased Items
should be categorized. Any agreement of the Parties that would change a prior
categorization shall be applied only on a going forward basis, unless the
Parties otherwise expressly agree. In categorizing items, the Parties shall
follow the procedures and principles set out in Attachment R, unless they
otherwise expressly agree. Any conflict between the terms set forth in this
Article 13 and the terms in Attachment R shall be governed by the terms of this
Article 13.

 

  (c) For each New Product and Successor Product, at least twenty-eight
(28) days prior to the date on which the Product is designated to be “Generally
Available” (GA) in Company’s Forecast, the Parties shall categorize Material on
the BOM for such New Product or Successor Product as Company Material or
Supplier-Controlled Material or Supplier-Controlled Custom Material.

 

13.3 Subject in each case to Article 13.3(d):

 

  (a) If at any time the aggregate quantity of any Orderable Item that Supplier
and its Affiliates own is greater than the sum of (i) the quantity of such
Orderable Item ordered by Company, Ordering Companies and Authorized Purchasers
from Supplier and its Affiliates under this Agreement or otherwise in the
preceding [*] and (ii) the quantity of such Orderable Item forecasted to be
ordered by Company, Ordering Companies and Authorized Purchasers in the
subsequent [*] then such excess quantity of Orderable Items shall be deemed
“Excess Inventory”. In the event of such a situation, Supplier shall provide
Company with a notice, but no more frequently than quarterly, outlining the
amount and value of such Excess Inventory, and Company shall, within ten
(10) Business Days of receiving such notice, issue an inventory purchase order
to Supplier for such Excess Inventory, pursuant to paragraph (f) below. Each
such notice shall include a description of the manner in which Supplier
calculated the amount of Excess Inventory and otherwise be in a form and contain
the content satisfactory to Company. Supplier shall provide Company with a
notice on or about the tenth (10th) of the third month of each quarter setting
out the amount and value of any Excess Inventory, as determined in accordance
with this Article 13.3(a). The calculation described herein shall occur after a
calculation of Excess Buffer Stock, if any, pursuant to Article 13.4.

 

  (b) If at any time the aggregate quantity of any item of Company Material or
Supplier-Controlled Custom Material that Supplier and/or its Affiliates owns is
greater than the sum of (i) the quantity of such item of such Material consumed
by Supplier and its Affiliates in the manufacture of Products for Company and
the Ordering Companies under this Agreement or otherwise in the preceding [*]
and (ii) the quantity of such Material reasonably forecasted by Supplier to be
consumed by Supplier and its Affiliates in the manufacture of Products for
Company and the Ordering Companies under this Agreement in the subsequent [*] on
the basis of the Forecast, then such excess quantity of Material shall be deemed
“Excess Inventory”. The calculations and procedures set out herein shall be
performed no more than quarterly.

Supplier shall provide Company with a notice on or about the tenth (10th) of the
third month of each quarter setting out the amount and value of any Excess
Inventory, as determined in accordance with this Article 13.3(b) as of the date
of the notice. Each such notice shall include a description of the manner in
which Supplier calculated the amount

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 13        

 

of Excess Inventory and otherwise be in a form and contain the content
satisfactory to Company. Within ten (10) days of the date on which Company
receives such notice from the Supplier (the “Notice Receipt Date”), Company
shall issue to Supplier an inventory purchase order for such remaining Excess
Inventory, pursuant to Sub-article 13.3 (e) below.

 

  (c) Company shall keep Supplier’s procurement organization apprised of any
Material purchased by Company from Supplier under this Article 13 that is
suitable for use in the manufacture of Products and Supplier shall purchase such
Material from Company, on an as-needed basis, prior to purchasing such Material
from Material vendors. The purchase price of such Material shall be at the cost
reflected in the then current Product pricing set forth in Article 7.

 

  (d) Except where the action is justified by a default of this Agreement by
Supplier, in the event of (i) a complete or partial termination, rescheduling or
cancellation of an Order, (ii) reduction in Forecast, (iii) the termination of
all or any part of this Agreement, or (iv) any other event, including a change
in Specifications or an engineering change, which results in any Company
Material or Supplier-Controlled Custom Material that Supplier has purchased or
issued an uncancellable purchase order to the Material vendor for, no longer
being required by Supplier to manufacture Products (or being otherwise
unsuitable for use in the manufacture of Products due to the passage of time)
within the [*] such Material shall be considered “Obsolete Inventory”. The
calculations and procedures set out herein shall be performed no more frequently
than as set forth below.

Supplier shall provide Company with a notice on or about the tenth (10th) of the
third month of each quarter setting out the amount and value of any Obsolete
Inventory, as determined in accordance with Article this 13.3(d) as of the date
of such notice. Notwithstanding the foregoing sentence, Supplier shall have the
right to issue such a notice at any time that the amount of Obsolete Inventory
Supplier holds exceeds [*]. Each such notice shall include a description of the
manner in which Supplier calculated the amount of Obsolete Inventory and
otherwise be in a form and contain the content satisfactory to Company. Within
ten (10) days of the date on which Company receives such notice from the
Supplier (the “Notice Receipt Date”), Company shall issue to Supplier an
inventory purchase order for such remaining Obsolete Inventory, pursuant to
Sub-article 13.3 (e) below.

 

  (e) Company will purchase the Excess Inventory and/or the Obsolete Inventory
and or Excess Buffer Stock as required herein, as the case may be, pursuant to
an inventory purchase order at the following prices: [*]. Any Excess Inventory,
Excess Buffer Stock and Obsolete Inventory, as the case may be, purchased by
Company from Supplier pursuant to an inventory purchase order shall be deemed
“Company Owned Inventory”. The inventory purchase order shall include the costs
of mitigation incurred by Supplier pursuant to Article 13.3(i), including
under-recoveries resulting from the sale of Material at prices less than the
price paid for such Material and costs relating to re-stocking or return
charges, but excluding labor costs incurred by Supplier. With respect to any
Excess Inventory and/or Excess Buffer Stock purchased by Company pursuant to an
inventory purchase order, Supplier shall, at Company’s option, either store such
Company Owned Inventory pursuant to terms to be mutually agreed, deliver it to
Company or any third party designated by Company, or dispose of it in accordance
with Article 25, at Company’s cost and direction.

 

  (f)

Articles 13.3(a) and 13.3(b) above require, in each case, that Excess Inventory
shall at any time be determined in part by reference to a quantity of inventory
consumed, forecasted, or ordered, as applicable, prior to such time. However, if
such historical information is not available for any given Product or
Commercially Purchased Item, then given that this historical information will
not be determinable until [*], from the date (the “Implementation Date”) that
Supplier commences the manufacturing of such Product,

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 14        

 

 

Excess Inventory shall at all times in such circumstances be determined by
reference to the quantity of Material or Orderable Item, as applicable,
anticipated to be required by Supplier and its Affiliates in the [*] following
the Implementation Date for such Product, based on the then current Forecasts.

 

  (g) Notwithstanding the persons designated in Article 27, all notices,
inventory purchase orders and any other communication required to be made or
delivered by either Party to the other Party pursuant to this Article 13 shall
be sent to representatives agreed to by the Parties.

 

  (h) Company shall have no liability for Material or Commercially Purchased
Items:

 

  (1) Not ordered in accordance with Article 14.4;

 

  (2) That is Supplier-Controlled Material or a Supplier-Controlled Commercially
Purchased Item; and

 

  (3) That would not have been delivered to Supplier had Supplier timely
exercised rights of cancellation that are applicable to its order(s) for such
Material.

 

  (i) Supplier shall in all circumstances take steps to mitigate Company’s
liability for Excess Inventory and/or Obsolete Inventory, including but not
limited to:

 

  (j) Attempt to utilize Material for other Products manufactured for Company;

 

  (ii) Attempt to utilize Material for products manufactured for companies other
than Company;

 

  (iii) Attempt to return Material to the Material vendor utilizing all
applicable return and sell-back privileges; and

 

  (iv) Attempt to sell any of the Material to a third party to the extent
authorized by Company.

Supplier shall provide Company with documentation regarding mitigation efforts.

No charges for storage shall be applicable during the period of mitigation.

 

13.4 The Parties agree that Supplier will seek to manage its production of each
Product such that Supplier will always have on hand a stock of [*] needs of
finished Products buffer stock (“Buffer Stock”). For purposes hereof, Buffer
Stock shall equal [*]. Company may, nonetheless and without having to issue an
Order for the purchase of a Product, direct Supplier to build that Product in
such numbers that will cause Supplier’s inventory of such Product to exceed the
Buffer Stock for such Product (“Excess Buffer Stock”). Supplier shall provide
Company with a notice on or about the tenth (10th) of the third month of each
quarter setting out the amount and value of any Excess Buffer Stock, as
determined in accordance with this Article 13.4 as of the date of the notice.
Each such notice shall include a description of the manner in which Supplier
calculated the amount of Excess Buffer Stock and otherwise be in a form and
contain the content satisfactory to Company. Within twenty one (21) days of the
date on which Company receives such notice from the Supplier (the “Notice
Receipt Date”), Company shall issue to Supplier an inventory purchase order for
such remaining Excess Buffer Stock, pursuant to Article 13.3(e). For the
avoidance of doubt, the parties intend to conclude all Excess Buffer Stock
discussions resulting in Company issuing an inventory purchase order as
appropriate by the last business day of the month of each calendar quarter. The
calculations under this Article 13.4 shall be made prior to the calculation of
Excess Inventory pursuant to Article 13.3(a).

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 15        

 

ARTICLE 14 – MATERIAL PROCUREMENT BY SUPPLIER

 

14.1 Supplier shall adhere to Company’s Approved Vendor List and specific Bills
of Materials, as provided by Company to Supplier, for the procurement of all
Material used in the manufacture or repair of Products unless otherwise agreed
by the Parties.

 

14.2 Prior to Supplier manufacturing New Products or Successor Products for
Company, Supplier agrees to provide Company with a detailed, itemized costed BOM
showing Supplier’s best agreed upon price at the Material item level. Upon
receipt and review of such BOM, Company shall provide Supplier with an
authorized final costed BOM comprised of the best-negotiated prices for Material
available to Company and/or Supplier. Upon verification of Material pricing with
the Material vendors, Supplier agrees to pass through all Material price
benefits as a result of Company’s price negotiations with the Material vendors
directly to Company after Supplier has been able to take the newly priced
Material in use. Disclosure by either Party of Material pricing under this
Article 14.2 shall be subject to any confidentiality obligations that either
Party may have to its respective vendors.

 

14.3 Should Company request that Supplier utilize the services of one or more
third-party logistics providers or Material distributors in the procurement of
Material, Supplier agrees to utilize the third party logistics provider(s) or
Material distributor(s) selected by Company. Cost and timing impacts utilizing
such third parties will be mutually agreed.

 

14.4 Unless otherwise agreed to between the Parties, Supplier will purchase all
Material that is required to manufacture the Products pursuant to the AVL.
Supplier is authorized to purchase Material and Commercially Purchased Items,
based on the actual lead-times applicable to the respective item, minimum order
quantities and economic order quantities in order to support production and
delivery requirements based on Orders and Forecasts. Supplier shall obtain
written approval from Company’s designated representative prior to purchasing
those Materials or Commercially Purchased Items that have delivery lead times in
excess of Company’s demand intervals in the Forecast. Supplier shall also take
all reasonable commercial steps to manage the ordering, delivery and stocking of
Material and Commercially Purchased Items in a manner that will minimize the
potential levels of Excess Inventory or Obsolete Inventory as described in
Article 13. Upon Company’s request, Supplier will review with Company all actual
lead-times for Material or Commercially Purchased Items during the Quarterly
Performance Review Process in order to discuss lead times, minimum order
quantities and economic order quantities and to formulate lead time reduction
plans for such Material or Commercially Purchased Items. Supplier shall, as
provided in Article 15.3 and subject to appropriate confidentiality provisions,
in order to assure a readily available supply of Material and Commercially
Purchased Items from the third party vendors supplying such Material, provide to
such vendors any forecasts of the need for such Material and Commercially
Purchased Items prepared by Company.

Supplier agrees to use all commercially reasonable efforts to obtain from its
vendors protective terms that are favorable to Supplier and may be passed
through to Company. Such terms include, but are not necessarily limited to,
provisions involving warranty, epidemic failure and indemnity, and shall, in any
case be no less favorable than comparable provisions in Supplier’s agreements
with the same vendors pursuant to which Supplier purchases material for use in
products manufactured for Supplier’s other customers. Further, Supplier shall
use commercially reasonable efforts to minimize lead times and to obtain
favorable order cancellation provisions in order to minimize the potential for
Company’s liability under Article 13. For purposes hereof, Attachment P sets
forth those lead times and cancellation provisions that Company considers to be
minimum requirements. Prior to purchasing any Material or Commercially Purchased
Items from a third party in connection with Supplier’s obligations under this
Agreement, and promptly upon any change in such terms, Supplier shall disclose
to Company the terms pursuant to which Supplier intends to purchase such
Material from such vendor. Company shall have the right to

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 16        

 

bar purchases of Material by Supplier from any vendor whose terms are not
acceptable to Company.

 

14.5 In the event Supplier receives notification from a third party vendor that
a Material item listed on a BOM for a Product or a Commercially Purchased Item
will be discontinued, Supplier will promptly forward the notification to Company
along with a recommended plan of action. In the event that the Material being
discontinued does not have a readily available replacement or substitute
identified prior to the time at which the Material can no longer be ordered,
pursuant to written authorization from the Company, Supplier agrees to procure,
manage such Material or, Commercially Purchased Items and store such
discontinued Material or Commercially Purchased Items on behalf of Company to
enable the continued manufacturing of Products or purchase of Commercially
Purchased Items until such time as Company can provide a Material or
Commercially Purchased Item substitution or Product redesign. The costs,
duration and quantity associated with the Material or Commercially Purchased
Item to be purchased and stored by Supplier for Company shall be agreed upon
between Company and Supplier. For the avoidance of doubt, a notice received by
Supplier from a third party vendor that the composition or manner of
manufacturing of any Material or Commercially Purchased Item purchased from such
vendor will change constitutes a notice of discontinuance of the item that is
the subject of such notice. Unless expressly agreed by Company in writing, no
changed Material, changed Commercially Purchased Item, or proposed replacement
or substitute item shall be purchased for use in fulfillment of Supplier’s
obligations under this Agreement.

 

14.6 Supplier agrees to allow Company to purchase Material from Supplier for the
Products being manufactured for Company as necessary in such quantities as
required for Company’s, its Affiliates, the Ordering Companies and/or their
respective customers’ in-house Product repair operations. Company shall pay
Supplier a price for such Material equal to [*].

 

14.7 Prior to ordering Material or Commercially Purchased Items from any third
party Material vendor to support the manufacture of Products by Supplier or the
sale of Commercially Purchased Items, Supplier agrees to first purchase, subject
to Article 13.1(c), at agreed prices and terms and on an as-required basis, any
equivalent Material in the Company Owned Inventory of Material the possession of
which is managed by Supplier and that Company has communicated to Supplier is
for sale to Supplier.

 

14.8 Upon request of Company, Supplier will assist Company and its Affiliates in
disposing of all or any part of the Company Owned Inventory upon commercially
reasonable terms, or dispose of such Material pursuant to Article 24.

 

14.9 Supplier agrees to implement a first in first out (“FIFO”) inventory system
for purchases of Material and Commercially Purchased Items. Supplier shall
monitor this FIFO inventory system to ensure the Material purchased and received
first by Supplier shall be the first consumed.

ARTICLE 15 - PURCHASE OF GOODS AND SERVICES BY SUPPLIER UTILIZING COMPANY’S
PRICING OR TERMS

 

15.1 Prior to the manufacture of any Product for Company by Supplier, Company
shall provide Supplier a Product BOM that will include Material identification
information, including the applicable approved Material vendors and such
Vendors’ terms and conditions to the extent available. In addition, Company will
provide Supplier with Material identification, including the respective approved
Material vendors for Commercially Purchased Items ordered by Company from
Supplier pursuant to this Agreement. At Company’s option, Company shall
facilitate the purchase of such designated BOM items or Commercially Purchased
Items by Supplier at Company’s negotiated Material purchase prices with the
approved Material vendors, subject to the following conditions:

 

  (a)

Company shall have provided Supplier with a written authorization in the form of
Attachment K – Material Authorization Letter, prior to Supplier purchasing such

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 17        

 

 

designated BOM item or Commercially Purchased Item at the prices set forth in
Company’s purchase agreements with the respective Material vendor;

 

  (b) Supplier shall purchase such Material or Commercially Purchased Item with
the sole intent of using such items in fulfillment of its obligations under this
Agreement or Order(s) issued pursuant to this Agreement or as otherwise provided
in this Agreement;

 

  (c)      (i) It shall be the obligation of Supplier and the Material vendor to
agree upon terms and conditions that will govern the sale of the Material and
Commercially Purchased Items, in accordance with Article 14.4. In the event that
at Company’s request, the vendor agrees to sell to Supplier, or the vendor is
contractually required to permit Supplier to purchase Material or Commercially
Purchased Items, in each case, on the terms and conditions negotiated by
Company, Supplier shall purchase such Material or Commercially Purchased Items
from such vendors, provided that the terms and conditions negotiated by Company
are acceptable to Supplier, acting reasonably; and

 

  (ii) If, as described in Sub-article 15.1(c)(i), Supplier has the right to
purchase Material or Commercially Purchased Items from a vendor under terms
negotiated by Company, Company shall nevertheless have the right to direct
Supplier to purchase such items under Supplier’s terms with the vendor, if in
Company’s discretion Company believes that the Supplier’s terms are more
favorable than those negotiated by Company.

 

  (d) Supplier shall hold in confidence any and all information related to
Company’s purchase agreement(s) with the vendors, including, but not limited to,
technical information, forecasts and Company’s prices. Supplier hereby agrees to
use such information only for the purpose of fulfilling its obligations under
this Agreement or any Order placed pursuant to this Agreement. Supplier shall
share such information only in accordance with and subject to Article 34; and

 

  (e) Supplier acknowledges and agrees that Company may at any time withdraw its
authorization from Supplier to purchase at Company’s negotiated prices and/or
terms as described herein. In the event of any such withdrawal, Company shall
give Supplier reasonable advance notice thereof in writing.

 

15.2 Company and Supplier shall use reasonable commercial efforts to identify
and pursue possible purchasing opportunities with companies that will benefit
the respective Parties through volume discounts, process and cost efficiencies
for goods and services.

ARTICLE 16 - PRODUCT FORECASTING AND CAPACITY PLANNING

 

16.1

Supplier shall work with Company to maintain a level of Product manufacturing
capability and flexibility that is consistent with Company’s business
requirements. Unless otherwise agreed, Company shall compensate Supplier in the
manner set out herein for any costs incurred by Supplier after the Effective
Date associated with replicating existing stencils, fixtures, tooling, assembly
and/or test equipment uniquely required to support Company’s production
requirements or building new unique stencils, fixtures, tooling, assembly,
and/or test equipment in support of Company’s production requirements. The costs
associated with the foregoing activities shall, by mutual agreement of the
Parties either (a) be amortized and recovered over a period not greater than
twelve (12) months in the cost of the Product; or (b) be charged by Supplier to
Company as a separately billable non-recurring engineering charge for which
Company shall issue to Supplier a purchase order in accordance with Article 10
of this Agreement. Notwithstanding the foregoing, in the event that for any
reason whatsoever such costs are not fully recovered by Supplier within the
agreed to time frame, Company acknowledges that the full amount of such costs
shall be

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 18        

 

 

recovered by Supplier in accordance with clause (b) hereof. Title and ownership
of such stencils, fixtures, tooling, assembly and/or test equipment that do not
contain Supplier Proprietary Information shall pass to Company once Supplier has
been fully compensated by Company for the costs referred to herein, whether
pursuant to the amortization schedule, the purchase order, or if Company
otherwise at any time fully compensates Supplier for such costs. When Company
takes title of such equipment as provided herein, such equipment shall remain in
Supplier’s possession and be maintained by Supplier as provided in Article 66.2.
Prior to fabricating or procuring any stencils, fixtures, tooling, assembly
and/or test equipment that is unique to the manufacture of Company’s Products,
Supplier agrees to review such plans with Company. Supplier agrees that all
stencils, fixtures, tooling, assembly and/or test equipment used in the
production of Products shall be subject to the terms set forth in Article 36 and
Article 49.

 

16.2 Company will use reasonable commercial efforts to provide to Supplier, on a
weekly basis, a fifty-two (52) week rolling forecast, in sufficient detail, for
all Products required under this Agreement (the “Forecast”), or to provide
forecasts using other forecasting methods as may be agreed to by the Parties.
Except as otherwise provided in this Agreement and subject to the provisions of
Articles 9 and 13, all Forecasts are for planning purposes only and do not
constitute a commitment to purchase by Company. Company’s requirements for
Commercially Purchased Items may, at Company’s option, be included in a Forecast
or be ordered on a discrete order basis.

 

16.3 As part of Company’s and Supplier’s supply chain management process,
Supplier agrees to provide Company’s forecasted requirements to all third party
vendors of Material to support the timely manufacture of Products by Supplier
for Company under this Agreement; provided, however, such information is
proprietary to Company and shall not be furnished by Supplier to any such third
party unless such third party has previously executed a confidentiality
agreement in favour of Supplier or until such third party agrees in writing, in
a form acceptable to Supplier, to treat such information as confidential. At
Company’s request, Supplier shall provide Company with reports and allow Company
to verify that Supplier is satisfactorily complying with this Article 16.3.

 

16.4 Company shall use reasonable commercial efforts to provide Supplier with at
least six (6) months prior notice of the time at which a Product is scheduled
for end-of-life designation. Upon receipt of such notice, the Parties shall work
together to prepare an end-of-life plan.

ARTICLE 17 - EMERGENCY BACKUP MANUFACTURING PLAN

 

17.1 Supplier will provide to Company a draft emergency backup manufacturing
proposal (the “Emergency Backup Manufacturing Proposal”) within the earlier to
occur of: (i) six (6) months after the Effective Date, and (ii) thirty
(30) Business Days after Supplier qualifies each of the Company Chosen
Subcontractors, and within ninety (90) days following transfer of production of
any Product to another facility, which identifies the challenges, hurdles,
timing, costs and any other issues associated with implementing an Emergency
Backup Manufacturing Plan which, following a catastrophic event, a condition
listed in Article 42, or any other condition in which Supplier is unable to
produce and ship Product to meet Company’s requirements for at least ten
(10) Business Days, would allow Supplier to:

 

  (a) Manufacture and ship the impacted Product(s) at the levels set forth in
paragraph (c) from one or more of its other manufacturing facilities upon the
written approval of Company to meet Company’s delivery requirements for such
Product(s);

 

  (b) Commence shipments of the impacted Product(s) at the levels set forth in
paragraph (c) to Company from such other manufacturing facilities no later than
thirty (30) Business Days after the commencement of the catastrophic event or
other condition; and

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 19        

 

  (c) Achieve, subject to the availability of Product-specific equipment, the
following levels of shipments from such other manufacturing facilities:

 

  (i) A minimum of fifty percent (50%) of Company’s then current Forecast after
thirty (30) Business Days of the commencement of the catastrophic event or other
condition;

 

  (ii) A minimum of seventy-five percent (75%) of Company’s then current
Forecast after forty-five (45) Business Days of the commencement of the
catastrophic event or other condition; and

 

  (iii) A minimum of one hundred percent (100%) of Company’s then current
Forecast after sixty (60) Business Days of the commencement of the catastrophic
event or other condition.

 

17.2 The Parties shall review such Emergency Backup Manufacturing Proposal and
determine the feasibility of developing and implementing such an Emergency
Backup Manufacturing Plan, either in its full form, or in a variation thereof.
Should the Parties agree to implement such an Emergency Backup Manufacturing
Plan and agree upon the conditions under which it would be implemented, Supplier
agrees to implement such plan.

 

17.3 In the event that an Emergency Backup Manufacturing plan is implemented,
Supplier will hold annual trials and drills, and will provide the results,
findings and subsequent action plans to the Company for review. Supplier and
Company will agree on acceptable resolutions to negative findings.

 

17.4 In the event that the Emergency Backup Manufacturing Plan prepared by
Supplier fails to achieve its purpose as set out in Article 17.1 and no
resolution can be found through escalation to the Oversight Committee, Company
may at its option, terminate this Agreement or an Order (with respect to the
Product identified in the Order and affected by such delay or failure) in
accordance with Article 42 at no charge, and/or exercise any other rights and
remedies it may have, pursuant to this Agreement and at law or at equity.

ARTICLE 18 - NEW PRODUCT INTRODUCTION AND TARGET COSTING

 

18.1 At Company’s request, Supplier agrees to provide the necessary
manufacturing assistance to Company to support the timely development, design,
and introduction of New Products and Successor Products. As part of this
assistance, Supplier agrees to the terms and processes set forth in Attachment M
- New Product Introduction (NPI) Process and shall keep abreast of major
developments in Supplier’s industry, including such areas as new production
methods, processes and techniques or materials and shall regularly advise
Company of any developments that could impact Company’s Product price,
performance, quality and time to market objectives. Except to the extent
provided in Attachment M or otherwise agreed by the Parties, such support shall
be provided at no cost to Company.

 

18.2 At Company’s request, Supplier agrees to participate with Company in
utilizing target-costing methodology for New Products and Successor Products
introduced into Supplier’s manufacturing process. The methodology used to
perform this target-costing will be jointly determined by the Parties. Supplier
agrees to target and document cost reductions in accordance with the specific
product cost reduction roadmap. Both parties commit to work aggressively to
pursue the achievement of such target cost reductions.

ARTICLE 19 - ELECTRONIC COMMERCE

 

19.1

Supplier and Company agree that they will work diligently to implement and
utilize electronic means to issue Orders, Order acknowledgments, Order changes,
forecasts and ship notices, to

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 20        

 

 

view Product and Material inventory information, and to facilitate electronic
mail and such other communications as may be agreed upon by Supplier and Company
for the transmission and receiving of information under this Agreement
(“Electronic Commerce”).

 

19.2 Supplier shall have Electronic Commerce capability established within an
agreed upon time period from the date of this Agreement. If Company elects to
utilize EDI or XML as a means to electronically transmit data, Supplier and
Company shall negotiate in good faith the required specifications, agreements
and timelines for implementation. Such Electronic Commerce shall also include
the capability of transmitting and receiving the items referenced in Articles
19.1 and 19.3 by means of Internet communications.

 

19.3 In addition to the requirements set forth in Article 19.1, Supplier agrees
to work with Company to provide Company access, in accordance with and subject
to Supplier’s security policies and procedures, to Supplier’s information
systems in order to view and download the following Product data: (a) test and
inspection data, (b) warranty and return and repair service data, (c) functional
parametric data, (d) current “build to” production BOMs, and (e) Supplier and
Company Product levels. Company acknowledges that Supplier’s policies and
procedures may require that such access will be to/through a computer facility
separate from Supplier’s internal information system(s). The Parties have
established a goal to work together to enable Supplier to provide to Company the
following, to a common standard for all Company locations, via
real-time/near-real-time electronic transactions: (a) detailed (manufactured and
purchased) finished Product/sub-assembly supply plans to support Company’s
customer available to promise processes, (b) jeopardy notification and
re-promise date(s) if a scheduled item will not ship on the day scheduled,
(c) hierarchical Product serialization data to support serialization capture
processes in effect at the time, and (d) component engineering and component
management data.

 

19.4 The Parties hereby agree that Supplier will meet with each Ordering Company
to determine the necessary information systems, software, and configurations
that are required to enable each ordering Company to electronically transmit the
Bill of Material, Specifications, technical drawings and all other relevant
information needed for the manufacture of Product by Supplier for such Ordering
Company. If Company requires different information systems, hardware,
communications technology software or configurations, then the Parties agree to
negotiate in good faith the costs associated with the installation of such
information systems, hardware, communications technology software or
configurations. These requirements shall be set forth in writing.

 

19.5 Supplier shall establish, at Supplier’s expense, appropriate measures
(including, but not limited to, fire walls) to ensure Supplier’s and Company’s
Information related to the manufacture and supply of Product can only be
accessed by Supplier and Company. For certainty, and without limitation,
Supplier shall use its reasonable commercial efforts to ensure that such
information is not accessed by any third party, including any customer of
Company, except as Company may authorize in writing. In the event Supplier is
provided access to certain Company information systems, Supplier agrees to
(a) use Information obtained from such systems solely for the purpose of
performing its obligations under this Agreement or an Order placed pursuant to
this Agreement and (b) take the necessary steps at Supplier’s expense, including
but not limited to establishing firewalls, secured modems, etc. in order to
ensure Company’s Information (including Company IP as part thereof) is
sufficiently protected.

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 21        

 

ARTICLE 20 – SHIPPING

 

20.1 Unless otherwise specified in an Order, Supplier shall: (a) deliver or ship
the Product or Commercially Purchased Item covered by this Agreement or Order
complete; (b) deliver or ship to the destination designated in the Order;
(c) ship according to routing instructions as set forth in the Order and
provided by Company’s ordering location; (d) identify this Agreement and Order
number on all subordinate documents; (e) enclose a packing memorandum with each
shipment, encase the packing memorandum in a moisture resistant pouch or holder,
place the packing memorandum on the side of the delivery or shipping container,
and in the case of multiple containers, place it on the first container and,
when more than one package is delivered or shipped, identify the package
containing the memorandum; and (f) mark this Agreement and Order number on all
packages and delivery or shipping papers. The following information shall be
placed on all packing memorandums: (a) Company’s name; (b) address of location
from which delivery or shipping is made; (c) Order number; (d) Order item or
line number; (e) Company’s Andrew Part Number as stated on the Order;
(f) Product or Commercially Purchased Item description as stated on the Order;
(g) quantity delivered or shipped; (h) unit of measure as stated on the Order;
(i) Company’s customer’s order number, Company’s customer’s
specification/requirements number, and Company’s customer’s item number when
identified on the Order; and (j) a list of all serial numbers for Product or
Commercially Purchased Items shipped. Adequate protective packing shall be
utilized, in accordance with the applicable Specifications. Shipping and routing
instructions may be furnished or altered by Company in writing. If Supplier does
not comply with Company’s shipping or routing instructions, Supplier authorizes
Company to deduct from any invoice of Supplier (or to charge back to Supplier)
any increased transportation costs actually incurred by Company as a result of
Supplier’s noncompliance, provided that such increased costs shall be first
submitted to and approved by Supplier.

 

20.2 When Supplier delivers Products or Commercially Purchased Items to Company
or Company’s end customer, or its agent, at Supplier’s dock or to an
integration, repair or distribution center which is at the same location as the
facility from which delivery is to be made, Supplier shall obtain a delivery
receipt from the party to whom the delivery was made.

 

20.3 Supplier shall retain the original or copies, as applicable, of all
shipping documents and delivery receipts generated or obtained by Supplier in
performance of the provisions of this Article 20. Such documents are subject to
audit, as provided in Article 30.

 

20.4 Supplier shall provide summary shipping reports in the detail and upon the
frequency required in the applicable Product Plan. Supplier hereby expressly
acknowledges that Company may rely upon such reports in making its own
submissions to auditors and other entities, including taxing authorities.
Supplier hereby indemnifies Company and its Affiliates against any claim arising
from inaccuracies in such reports.

ARTICLE 21 –TRANSFER OF MANUFACTURE

 

21.1 The manufacturing operations in respect of any Product under this Agreement
shall not be transferred among the manufacturing facilities of Supplier or its
Affiliates without the prior written consent of Company, which such consent
shall not be delayed or withheld unreasonably. In the event that Company
approves any such transfer of the manufacturing operations in respect of
Products under this Agreement among Supplier’s manufacturing facilities, Company
and Supplier shall cooperate in the implementation of a smooth and expeditious
transition of the manufacture of such Products without interrupting supply and
service to Company and Company’s customers. To that end, the Parties may agree
to jointly establish a transition or implementation team (“Transition Team”),
which will meet on a regular basis.

 

21.2 Appointees to the Transition Team and their qualifications and required
expertise shall be as agreed to by the Parties.

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 22        

 

21.3 Each Party shall be entirely responsible for its own costs associated with
participating in the activities described in this Article 21.

ARTICLE 22 - QUALITY

 

22.1 Supplier shall meet Company’s quality requirements as set forth in
Specifications and otherwise in this Agreement. If within twenty-eight
(28) days, or as otherwise agreed to by the Parties on a case by case basis, of
transfer of title to Product from Supplier to Company, Company rejects any or
all Product for failing to meet any of the Specifications agreed to by Supplier,
Company may exercise one or more of the following remedies: (a) return rejected
Product for full credit at the price charged plus return transportation charges,
duties, and taxes, as may be applicable; (b) accept a conforming part of any
shipment; or (c) have rejected Product replaced by Supplier at the purchase
price stipulated in this Agreement or the applicable Order. If notification of
rejection of any or all Product is not received by Supplier within this
twenty-eight (28) day period or as otherwise agreed to between the Parties, such
Product will be deemed to have been accepted by Company. Company shall obtain a
return materials authorization (“RMA”) number from Supplier prior to returning
any Product and shall return any Product rejected under this Article 22 within
fifteen (15) Business Days of such rejection, unless otherwise agreed between
the Parties.

 

22.2 Except as provided herein, Supplier shall maintain facility registration by
an accredited registrar in compliance with ISO 9000 for all Supplier’s
facilities Supplier uses to manufacture Products and/or perform Services
hereunder. Supplier commits that all manufacturing and design operations,
including any key sub-contractors selected by Supplier that contribute to the
design, development, production, delivery and service of Product under this
Agreement are ISO 9000 registered by an accredited registrar. The foregoing
commitments shall not apply on the Effective Date with respect to Supplier’s
ARAD, Romania facility and the Company Chosen Subcontractors, Supplier agrees to
work towards achieving ISO 9000 registration in such facilities in accordance
with a plan acceptable to Company, acting reasonably, but in any case such
registration shall be achieved within twelve (12) months after the Effective
Date. When requested by Company, Supplier shall furnish subsequent to each of
its re-certification/surveillance audits, a copy of its quality policy manual
and periodic audit documentation (including findings and corrective actions) for
the locations manufacturing Products or performing Services under this
Agreement. In the event Company requests Supplier to adopt or comply with other
types of quality and similar requirements or certifications to those stated
above in order for Company to sell Products, the Parties shall negotiate in good
faith the timing and costs associated with achieving such requirements or
certifications.

 

22.3 Subject to complying with Supplier’s plant rules and regulations, internal
security and confidentiality requirements, security clearance regulations and
other procedures as applicable, Supplier shall allow on-site quality management
system type audits (e.g. ISO 9000, ISO 14001, and ANSI/ESD 20.20) as well as
on-site process evaluations by Company or Company’s designated representative.
All such on-site visits shall be at Supplier’s locations and, with their
consent, at the locations of Supplier’s subcontractors who supply Material used
in the manufacture of Product. The timing of such on-site visits shall be at
Company’s discretion, subject to fourteen (14) days prior notice to Supplier by
Company except in those situations in which Company has identified a quality
problem that would prohibit Company or Supplier from shipping Products. Supplier
agrees to implement and report the status of a Corrective Action Plan for all
unacceptable issues within a time frame agreeable to the Parties and in a manner
which is consistent with corrective action processes that are acceptable to
Company, acting reasonably, and in compliance with procedures sufficient to
maintain Supplier’s applicable registration. Supplier shall agree to have an
improvement program in place, which will allow it to attain and maintain
acceptable ratings or equivalent on all quality management system elements as
agreed to by Company and Supplier.

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 23        

 

22.4 Supplier’s internal process controls shall be based on the Company
requirements set forth in a specific product plan (“Product Plan”) in a form
similar to Attachment H - Product Plan or as otherwise agreed by the Parties,
and must, in any case, include incoming inspection procedures acceptable to
Company. The Product Plan will contain Product-specific requirements and will
define data reporting frequencies as agreed to by Company and Supplier. This is
a process of “qualifying” the Supplier’s manufacturing location by periodic
assessment of processes and Products.

 

22.5 Subject to complying with Supplier’s plant rules and regulations, internal
security and confidentiality requirements, security clearance regulations and
other procedures, as applicable, Supplier shall permit Company, at Company’s
discretion to inspect and test Product at Supplier’s location (“Source
Inspection”). If the Product inspection performance results do not meet
Company’s Specifications, after an agreed up on period of time or number of lots
inspected, as specified in the applicable Product Plan, the cost of continued
Source Inspections shall be borne by Supplier. Source Inspections may be
discontinued or reinstated, depending upon the shipped Product quality level, at
the reasonable discretion of Company.

Subject to the terms of Article 30, Supplier shall, subject to prior request or
written approval of Company, allow Company’s customers and customers of
Company’s customers (collectively, “customer”) to conduct onsite evaluations of
Product, or allow for inspection of Product by Supplier or Company, in
accordance with customer inspection requirements. However, in no event shall
Supplier allow any customer to remove any Product from Supplier’s premises where
such evaluations and/or inspections are normally conducted without the written
approval of Company. Supplier shall maintain records, including serial numbers,
with respect to any Products so evaluated, inspected or removed.

 

22.6 Supplier shall perform a first article inspection and prepare a first
article inspection report in a form acceptable to Company, acting reasonably,
whenever any of the following occur in respect of a Product at Supplier’s
location: Specification issue change, Material change, manufacturing location
change, new Material incorporated into Product, new Material vendor added to the
AVL, and at Company’s discretion, acting reasonably, a process change or a
tooling change. The first article inspection report shall be sent to Company by
Supplier on or before delivery or shipment of the Product. Supplier shall show
the Andrew Part Number, Specification Issue number, and Order number on the top
of the first page of the first article inspection report. The report should
identify the specification element verified, the allowable tolerance, and the
actual measurements.

 

22.7 Prior to Product production approval, Supplier shall make available
(on-site at Company’s discretion and at Company’s request, acting reasonably), a
minimum quantity of sample Product produced in a continuous run on permanent
manufacturing equipment to Company’s designated representative for examination
and subsequent approval by Company. Supplier shall not make any deliveries or
shipments under an Order prior to approval of such sample production units by
Company, unless authorized by Company in writing. Unless otherwise specified in
this Agreement, the sample production units shall be retained by and title shall
vest in Company upon delivery in accordance with an Order.

Upon Company’s request, Supplier is expected to inspect Product samples to all
applicable Specifications, and then to provide this information, along with a
certificate of compliance, to Company.

 

22.8 Supplier shall, except as provided in the applicable Product Plan or other
agreement of the Parties, meet the Product requirements defined in IPC/EIA
J-STD-001C “Requirements for Soldered Electrical and Electronic Assemblies” in
its entirety, including referenced documents, as it or they may be modified from
time to time by Company through the issuance of an Engineering Change Order in
accordance with Article 59.3, and all other agreed to Specifications as listed
in the applicable Product Plan.

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 24        

 

Supplier shall perform any Environmental Stress Testing (“EST”) required and
described in the applicable Product Plan.

Supplier commits to establishing verification points throughout its
manufacturing process. Supplier also commits to meeting the verification point
requirements described in the applicable Product Plan. The scope of these
verification points shall be to validate through visual and mechanical
inspections and tests, and with the use of statistically valid sampling plans
(e.g., per ANSI/ASQC Z1.4 and Z1.9-1993 or then current equivalent), that
Product conforms to applicable manufacturing, Product and process
Specifications, standards of acceptable workmanship, as well as other
Specifications which may be provided by Company. Verification of in process
data, a root cause analysis of problems identified, and corrective action
associated with this data may be requested by Company periodically. Company
reserves the right to make suggestions for improvement based on this data.
Supplier’s corrective actions shall be consistent with processes that are
acceptable to Company, acting reasonably, and in compliance with procedures
sufficient to maintain Supplier’s applicable registration.

At a minimum, Supplier shall provide weekly:

Test process yield data for each test station for each Product.

Pareto of defects by test station by Product.

Repair data, “Test and Repair” at the serial number level of the applicable
Product

Root cause analysis and CAP for problems by incidence.

FMAs by incidence

At a minimum, Supplier shall provide the following:

A chart of Defects Per Million Opportunities (DPMO) by PCBA produced by
Supplier (Monthly).

A chart of Defects Per Million Opportunities (DPMO) by vendor (Monthly).

Vendor Corrective Action Summaries (Monthly).

Vendor Quality Scorecards (Semi—annually).

Product Scrap Reports (Monthly).

Report of Corrective Actions assigned by the Company to Supplier (Monthly).

Supplier shall continuously review Product return data, including data from
field returns (when provided by Company), to ensure that the scope of the
verification process includes verification of the requirement(s) or condition(s)
under which the returned Product failed. Supplier shall perform and provide to
Company a detailed analysis of all returned Product found to be defective,
identify root cause, and implement any appropriate corrective action. Any
Product found to be defective shall be corrected before shipment to Company.
Supplier’s corrective actions shall be consistent with processes that are
acceptable to Company, acting reasonably, and in compliance with procedures
sufficient to maintain Supplier’s applicable registration.

 

22.9

Supplier and its subcontractors utilized in the manufacture of Products pursuant
to this Agreement, except as set forth in the applicable Product Plan or
otherwise agreed, shall be

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 25        

 

 

compliant with following ESD Industry Standards to the extent applicable:

ESDA - S1.1 “for the Protection of Electrostatic Discharge Susceptible Items –
Wrist Straps”.

ESD STM3.1-2000, “for Protection of Electrostatic Discharge Susceptible Items –
Ionization”.

ESD SP3.3-2000, “for The Protection of Electrostatic Discharge Susceptible Items
– Periodic Verification of Air Ionizers”.

ESD S4.1 - 1997, for The Protection of Electrostatic Discharge Susceptible Items
– Worksurfaces - Resistance Measurements”.

ANSI/ESD S6.1 “for the Protection of Electrostatic Discharge Susceptible Items –
Grounding -Recommended Practice”.

ANSI ESD S7.1-1994: “for the Protection of Electrostatic Discharge Susceptible
Items Floor Materials – Resistive Characterization of Materials”.

ESD SP10.1 - 2000, “for Protection of Electrostatic Discharge Susceptible Items
– Automated Handling Equipment (AHE)”.

ANSI/ESD - S20.20 - “for The Development of an Electrostatic Discharge Control
Program for Protection of Electrical and Electronic Parts, Assemblies and
Equipment (Excluding Electrically Initiated Explosive Devices”.

Subject to Article 30, Supplier and its subcontractors may be audited by Company
or any designated third party to verify compliance.

In the event that any of the Company Chosen Subcontractors is on the Effective
Date not in compliance with any of the foregoing applicable standards the
Parties shall mutually agree on the period, not to exceed twelve (12) months
from the Effective Date, during which such subcontractor must come into
compliance.

 

22.10 Supplier and its subcontractors shall be capable of handling moisture
sensitive devices (MSD) per IPC/JEDEC J-STD-033 requirements. At Company’s
request, Supplier agrees to provide an internal document detailing Supplier’s
and such subcontractor’s MSD handling procedures.

In the event that any of the Company Chosen Subcontractors is on the Effective
Date not in compliance with any of the foregoing applicable standards the
Parties shall mutually agree on the period, not to exceed twelve (12) months
after the Effective Date, during which such subcontractor must come into
compliance.

 

22.11 Supplier shall establish a maximum DPMO acceptable to Company for each
component used in a Product. Supplier shall work with Supplier’s vendor to
secure corrective actions and alert Company on a periodic basis in accordance
with Article 22.8.

 

22.12 The procedure for Supplier responding to Company for Product
non-conformities detected by Company shall be as follows:

When a Corrective Action Request is initiated by Company, a complaint
notification letter shall be sent by Company by electronic mail or facsimile
transmission directly to Supplier’s program manager (or other designated person)
requesting a response with a root cause analysis and Corrective Action Plan. The
Corrective Action Plan response shall include the following information:

 

  (a) The initial actions taken to contain the problem;

 

  (b) A description of the root cause of the problem;

 

  (c) The proposed corrective action or solution to the problem;

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 26        

 

  (d) The actual or planned implementation date of the corrective action;

 

  (e) The plans for verifying that the corrective action was effective; and

 

  (f) The actual or planned date of the verification of effectiveness.

Supplier’s response to Product non-conformities detected by Company is expected
to occur within the timeframe described in the applicable Product Plan.

 

22.13 If during the Term of this Agreement and for five (5) years after the last
shipment date of any Product under this Agreement, Company notifies Supplier
that such Product shows evidence of an Epidemic Condition (as defined below),
Supplier shall prepare and propose a Corrective Action Plan with respect to such
Product within five (5) Business Days, or such extended period as may be agreed
to, of such notification, addressing implementation and procedure milestones for
remedying such Epidemic Condition(s). An extension of this time frame is
permissible upon mutual written agreement of the Parties.

Upon notification by Company of the Epidemic Condition to Supplier, Company
shall have the right to postpone all or part of the shipments of unshipped
affected Product, by giving written notice of such postponement to Supplier,
pending correction of the Epidemic Condition. Such postponement shall
temporarily relieve Supplier of its shipment liability and Company of its
shipment acceptance liability.

Should Supplier contest the existence of an Epidemic Condition or should Company
reject the CAP, then Company shall have the right to suspend all or part of its
unshipped Orders for the affected Product, without liability to Company until
such time as a mutually acceptable solution is reached.

An Epidemic Condition will be deemed to exist when one or more of the following
conditions occur and the Epidemic Condition is due to the same root cause:

 

  (a) Failure reports or statistical samplings show that [*] of a Product,
whichever is greater, or such other percentage and/or number as may be in the
Product Plan, of Product installed or shipped during any [*] consecutive months
exhibit a highly objectionable symptom (such as emissions of smoke, loud noises,
deformation of housing, severe corrosion or non-functionality or other symptoms
of this type;

 

  (b) Failure reports or statistical sampling show one or more instances of
Product tracked by Company to contain a potential safety hazard (such as
personal injury or death, fire, explosion, toxic emissions, etc.);

 

  (c) Failure reports show that Out of Box (“OOB”) failures exceed [*] of a
Product, whichever is greater, or such other level(s) specified in the
applicable Product Plan, or that any of Company’s customers purchasing such
Product claims an epidemic condition based on OOB. For the purposes of this
Agreement, OOB shall be defined as any Product that during test, installation or
upon its first use fails to operate in accordance with the Specification or that
contains one or more major visual, appearance or mechanical defects that would
make the Product unfit for use or installation.

Only major functional and visual, mechanical or appearance defects shall be
considered in determining Epidemic Condition. Product may be sampled or, at
Company’s option, one hundred percent (100%) audited at Company’s or Supplier’s
warehouses, factories or Company’s customer locations. If Product is sampled,
the data must have ninety-five percent (95%) or better statistical confidence.

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 27        

 

In the event that Supplier develops a remedy for the defect(s) that caused the
Epidemic Condition and Company agrees in writing that the remedy is acceptable,
Supplier shall:

 

  (a) Incorporate the remedy in the affected Product in accordance with Article
59;

 

  (b) Deliver or ship all subsequent Product incorporating the required
modification correcting the defect(s) at no additional charge to Company
provided that the Epidemic Condition is due to a cause covered by the Warranty
in accordance with Article 23;

 

  (c) Repair and/or replace Product that caused the Epidemic Condition, if
determined by Company to be necessary, at no additional charge to Company
provided that the Epidemic Condition is due to a cause covered by the Warranty
in accordance with Article 23. In the event that Company incurs costs due to
such repair and/or replacement, including but not limited to labor and shipping
costs and the root cause is caused by Supplier, Supplier shall reimburse Company
for such costs.

In the event that Supplier develops and/or implements a remedy for the defects
that caused the Epidemic Condition, but Supplier was not responsible for such
defects, as, for example, defects due to Specifications, design, test, tooling,
documentation, instruction, or Materials, , supplied by Company, Supplier shall
be entitled to recover its costs of such effort. The Parties shall mutually
agree upon charges due to Supplier before Supplier commences any such effort.

Supplier and Company shall agree as to the remedy’s implementation schedule.
Supplier shall use reasonable commercial efforts to implement the remedy in
accordance with the agreed-upon schedule.

Provided that the Epidemic Condition is due to a cause covered by the Warranty
in accordance with Article 23, if Supplier is unable to develop a mutually
agreeable remedy, or does not adequately take into account the business
interests of Company, as reasonably agreed by the Parties, Company may
(a) develop and implement such remedy and, in such case, implementation costs
and risk of in-transit loss shall be borne by Supplier, (b) suspend Orders for
the affected Product or cancel Orders for the affected Product without liability
and return all Product affected by such Epidemic Condition for full refund,
payable by Supplier within thirty (30) days after receipt of such returned
Product (with risk of loss or in-transit damage borne by Supplier), and purchase
the Products affected by such Epidemic Condition from a source other than
Supplier, and/or (c) terminate this Agreement with respect to the affected
Product without further liability to Company, subject to Article 13. Any failure
by Company to comply with its Purchase Commitment as a result of purchases of
Products from a source other than Supplier pursuant to clause (c) hereof shall
be subject to the applicable Attachment C.

 

22.14 As part of a program of continuous improvement, set out in the Operational
Metrics, Supplier agrees to annually establish improvement goals for a series of
key quality objectives. These key objectives should include, but are not limited
to:

 

  (a) Customer return rates and on time delivery performance as may be mutually
agreed upon by the Parties.

 

  (b) Certification test and Product workmanship results;

 

  (c) In-circuit, functional and final system Product test yields; and

 

  (d) Reduction in accumulation of defective work-in-process (i.e., the
“Bonepile”).

Supplier agrees to track and report performance against goals on at least a
monthly basis, and to commit the resources reasonably necessary for the
attainment of these goals.

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 28        

 

22.15 Company intends to monitor Supplier’s quality performance in accordance
with the Performance Metrics set forth in Attachment E. Failure by Supplier to
meet quality Performance Metrics shall be subject to the resolution and
consequences provisions set forth in Article 12.

ARTICLE 23 – WARRANTY

 

23.1    (a) Supplier warrants to Company that Products delivered or shipped by
Supplier under this Agreement will be new, free from defects in Supplier’s
workmanship, and manufactured in accordance with applicable Specifications, and
shall repair or replace, as the Parties may mutually agree, without charge, any
Products which are proved to be defective as a result of Supplier’s workmanship
or failure to comply with applicable Specifications, including Supplier’s use of
incorrect Materials in manufacturing Products, even if the Material vendor
failed to accurately mark such Material (if such inaccuracy would have been
disclosed by incoming inspections and/or testing thereof prior to delivery),
provided that:

 

  (i) Company shall promptly notify Supplier in writing upon discovery of any
defect due to the causes referenced to above; and

 

  (ii) Such defective Product has been returned, freight charges prepaid, to
Supplier’s designated location within two (2) years from the original delivery
date by Supplier to Company or Company’s customer, or one (1) year from the date
of installation of such Product, whichever is shorter (the “Warranty Period”).

 

  (b) Commercially Purchased Items are expressly excluded from the Warranty set
out in this Article 23. Supplier shall deliver or ship with such items all
warranty documentation received from the vendors thereof. In addition, to the
extent it is permitted to do so, Supplier will assign to Company all warranties
for such items received from the vendors thereof. Such assignment shall be
effective as of delivery or shipment by Supplier.

 

  (c) Notwithstanding the Warranty Period for Products, Supplier warrants the
workmanship of any repair performed on a Product during the Warranty Period for
one (1) year, or the remainder of the original Warranty Period, whichever is
longer.

 

23.2 A RMA is required from Supplier prior to returning any Products. Such RMA
shall not be unreasonably delayed or withheld. All returned Products shall
include documentation describing the nature of the defect and under what
conditions it occurred.

 

23.3 Company or its customers shall bear the cost of the return of Products to
Supplier’s designated premises. Supplier shall bear all costs of the redelivery
to Company’s or Company’s customer’s premises, including duties and customs
clearance on international returns, of all Products which are found by Supplier
to contain a defect to which the Warranty in Article 22.1(a) applies. In respect
of any Products that are found by Supplier not to contain such a defect, Company
shall pay to Supplier a NTF charge in addition to all redelivery costs. If upon
the Effective Date, Attachment J does not establish an applicable NTF charge for
each Product listed on Attachment B, then, until such a specific NTF charge is
established, the NTF charge shall be [*], or the monetary equivalent thereof as
determined by the location of Supplier’s Warranty repair center The Parties
agree that the definitive NTF charges for each Product will be made a part of
Attachment J as soon as reasonably practical. In the case of Product repair and
replacement, title (if the returned Product is replaced) and risk of loss of a
returned Product will pass to Supplier upon delivery to Supplier, and title (of
any replacement Product) and risk of loss of the repaired or replacement Product
will pass to Company upon delivery to Company or to Company’s customer upon
delivery to such customer.

 

23.4 The Warranty shall not apply to:

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 29        

 

  (a) Products which Company, Ordering Companies, third parties under Company’s
direction, or Company’s customers, have (i) caused to have been misused,
modified, damaged, placed in an unsuitable (as determined by the Specifications)
physical or operating environment, (ii) maintained improperly, (iii) caused to
fail by any product not supplied by Supplier, or (iv) caused to fail by any
service not supplied by Supplier;

 

  (b) Any Products which have been subjected to any repair not authorized in
writing in advance by Supplier;

 

  (c) Any defect caused by Company or a third party or by an error or omission
or design or other fault in any Specification or other drawings, documentation,
data, software, information or know-how or Product provided or specified by
Company;

 

  (d) subject to Article 23.5, any defect caused by, or arising directly or
indirectly out of or in connection with a defect in Material; or

 

  (e) Products in respect of which Supplier has been requested by Company not to
perform Supplier’s standard inspection and mutually agreed upon test
procedure(s).

 

23.5 Notwithstanding Article 23.4(d), Supplier shall retain warranty
responsibility for any Products that are defective as a result of:

 

  (a) Damage caused by Supplier to Material incorporated in the Products;

 

  (b) A defect in Material incorporated in the Products as a result of design or
Material selection choice by Supplier not approved by Company;

 

  (c) A defect in Supplier-Controlled Material or Supplier-Controlled Custom
Material; and

 

  (d) A defect in Material that Supplier knew or should have known existed,
based on standard inspection tests or tests required by the applicable Product
Plan or other agreement of the Parties, at the time Supplier incorporated such
Material in the Products.

 

23.6 To the extent permissible, Supplier shall extend to Company the rights and
warranties that Supplier received from the original Material vendor for the
Material used in the manufacture of Products. The Parties shall work in good
faith on other warranty claims that Supplier is able to assert against the
Material vendors. As required by Article 14.4, Supplier shall disclose the
warranties that it receives from its vendor(s) so far as not prohibited by
agreement with such vendor(s). Supplier shall work together with Company to
develop a mutually agreeable process to review the terms and conditions of the
Material warranties provided by approved vendors in an effort, jointly with
Company where appropriate, to extend the terms of such Material warranties to
the purchaser of Products hereunder incorporating such material and so that the
warranty period of such Material warranties becomes co-extensive with the
Warranty Period provided for in Article 23.1 in respect of the Product provided
by Supplier to Company.

 

23.7 Supplier warrants to Company that prototypes and preproduction units of
Product, and all other deliverables will be new, free from defects in
workmanship and will conform to and perform in accordance with the
Specifications (to the extent that Supplier is capable of assuring that
prototypes and preproduction units can conform to and perform in accordance with
the Specifications). Supplier also warrants to Company that any development will
be performed in a workmanlike manner and to Company’s reasonable satisfaction.
These warranties shall continue for a period of one hundred eighty (180) days
after the Product is delivered to Company.

 

23.8

AS RELATED TO PRODUCT WARRANTY, THIS ARTICLE 23 SETS OUT SUPPLIER’S SOLE
OBLIGATION AND LIABILITY (SUBJECT TO THE EPIDEMIC CONDITION PROVISIONS IN
ARTICLE 22 AND ANY OTHER SPECIFIC REMEDIES SET FORTH HEREIN), AND

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 30        

 

 

COMPANY’S EXCLUSIVE REMEDIES, FOR CLAIMS BASED ON DEFECTS IN OR FAILURE OF ANY
PRODUCT AND, TO THE EXTENT PERMISSIBLE BY APPLICABLE LAW, REPLACES ALL OTHER
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING IMPLIED CONDITIONS OF SATISFACTORY
QUALITY OR FITNESS FOR A PARTICULAR PURPOSE.

ARTICLE 24 - REPAIRS NOT COVERED UNDER SUPPLIER’S WARRANTY

 

24.1 In addition to Supplier’s repair and replacement Warranty obligations set
forth in Article 23, subject to the availability of Material and test equipment,
Supplier shall provide for Company and its designated customers out of Warranty
repair and replacement services for Product during the Term of this Agreement.
If Company requests that Supplier provide such out of Warranty repair and
replacement Services directly to Company’s customer, the terms and conditions of
the provision of such services shall be as mutually agreed by Supplier and such
customer of Company.

 

24.2 The terms and conditions pursuant to which Supplier will provide out of
Warranty repair and replacement Services and the procedures to which Supplier
shall adhere in performing such Services shall be as agreed to by the Parties
and will be incorporated in this Agreement as Attachment J. It is the Parties’
intention that the terms and conditions applicable to out of Warranty repair and
replacement Services will be agreed to within one hundred eighty (180) days of
the date of this Agreement.

 

24.3 Company will be responsible for all return transportation costs for Product
returned for repair if such Product is not covered by the Warranty. Company
shall assume the risk of loss and damage until delivery to Supplier’s repair
facility and from Supplier’s repair facility back to Company or its customer.
Supplier shall assume the risk of loss and damage from the time that the
returned Product arrives at Supplier’s repair facility until delivery at
Supplier’s repair facility to Company, to Company’s customer or to the freight
carrier selected by Company or such customer, or, if applicable, delivery to
Company’s or its customer’s integration, repair or distribution center, if such
center is at the same location as Supplier’s repair facility, in accordance with
Article 9.

 

24.4 Where mutually agreed by the Parties and to the extent available, Supplier
agrees to offer for sale to Company and, if requested by Company, to Company’s
customers, during the Term of this Agreement, functionally equivalent
maintenance, replacement, and repair parts (“Parts”) for the Products at the
prices set forth in Supplier’s then current agreement with Company for such
Parts or, if no such agreement exists, at prices agreed upon by Company and
Supplier. If the Parties fail to agree on a price, the price shall be a
reasonably competitive price for such Parts at the time of delivery. If Supplier
makes such a sale of Parts directly to Company’s customer, the terms and
conditions of such sale (other than price) shall be as mutually agreed by
Supplier and such customer of Company.

 

24.5 The Parties agree that Attachment J will set out terms, conditions and
metrics associated with out of Warranty repairs performed by Supplier, some of
which terms, conditions and metrics are also applicable to repairs performed by
Supplier under the Warranty set out in Article 23 of this Agreement. As part of
the terms and conditions of out Warranty repair and replacement Services to be
incorporated in Attachment J, the Parties shall agree on the specific terms,
conditions and metrics contained in Attachment J that will also apply to repairs
performed by Supplier under the Warranty set out in Article 22 of this
Agreement.

ARTICLE 25 – SCRAP PROCEDURES

 

25.1

Material or Products which: (i) fail to meet the required Specifications prior
to shipment; (ii) are considered Obsolete Inventory and Company does not require
storage by Supplier of such Obsolete Inventory, finished Product, or
work-in-process Product; or (iii) which cannot be repaired (collectively,
“Scrap”), will not be sold to a third party by Supplier except as approved by
Company.

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 31        

 

 

Disposition of such Scrap shall be in accordance with this Article 25. Supplier
shall advise Company of any Scrap and if the Parties agree that such designated
Scrap is not suitable for reuse in the manufacture of Products in whole or in
part, such Scrap shall be provided only to a Company approved Scrap dealer for
reclamation. Supplier shall provide upon Company’s request a report outlining
the types and amounts of Scrap provided to Company’s scrap dealer. The costs of
scrapping Material and Products shall be borne by Supplier, except to the extent
such costs are Company’s liability pursuant to Articles 13 and 23. Any
reclamation value received from a Scrap dealer shall accrue to Supplier, except
in the case that Company bears the Scrap costs, in which event any reclamation
value shall accrue to Company or such other entity as Company may instruct.

 

25.2 Supplier shall have the sole responsibility for the disposition of any
hazardous or regulated waste as required by applicable Laws. Supplier shall
indemnify, defend and hold harmless Company and its Affiliates against claims
and actions brought by or on behalf of third parties alleging a disposition in
violation of the provisions of such Laws.

ARTICLE 26 - QUARTERLY PERFORMANCE REVIEW PROCESS

 

26.1 Company and Supplier, through their respective representatives, will
participate in mutual performance reviews on a quarterly basis, or as frequently
as needed or requested by either Supplier or Company (the “Quarterly Performance
Review Process”), for the purpose of reviewing the following information:

 

  (a) Transitional and implementation related issues impacting Supplier or
Company;

 

  (b) Market conditions and industry trends (telecommunications and electronics
manufacturing);

 

  (c) Supplier’s current and projected global manufacturing capacity plans and
Company’s current and projected global Product and Services requirements;

 

  (e) Actual Product cost vs. target Product cost objectives;

 

  (f) Current Product pricing;

 

  (g) Supplier’s performance against Company’s performance metrics;

 

  (h) Ongoing open Corrective Action Plans if applicable;

 

  (i) Supply line issues and Product and Material inventory status including
vendor managed Material;

 

  (j) Electronic commerce engagement;

 

  (k) Accomplishments and challenges in the past quarter;

 

  (l) Company’s quarterly actual performance including Forecast accuracy, NTF
returns, documentation accuracy, engineering changes (quantity and quality),
responsiveness, payment performance, overall strengths and areas for
improvement;

 

  (m) Changes in Product conformance requirements and Supplier’s capability to
implement them;

 

  (n) Upcoming technology requirements (rolling twelve (12) months);

 

  (o) Environmental, health and safety performance;

 

  (p) Other information as the parties may agree upon from time to time;

 

  (q) List of custom and non-cancelable non-returnable Material; and

 

  (r) Company’s scorecard concerning Supplier’s performance.

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 32        

 

26.2 The specific details (meeting dates and places, planning horizons, data
requirements, etc.) for the first of these Quarterly Performance Review Process
meetings will be agreed to between the Parties within thirty (30) Business Days
of the date of this Agreement.

 

26.3 Each Party shall be entirely responsible for its own costs associated with
participating in the activities described in Article 26.1.

ARTICLE 27 – NOTICES

 

27.1 Unless otherwise specified herein, any notice, approval, request,
authorization or other communication required or permitted to be given hereunder
shall be in writing and shall be delivered in person, transmitted by telecopy or
similar means of recorded electronic communication or sent by registered mail,
charges prepaid, addressed as follows:

 

if to Company:

  Andrew Corporation   140 Technology Drive   Warren, NJ 07059   United States  
Attention: Matthew Douglas   Telecopier No.: 1 908.546.4504

                            with a copy to:

  Andrew Corporation   Andrew Legal Department   3 Westbrook Corporate Center,
Suite 900   Westchester, Illinois 60154   United States   Attention: James
Petelle   Telecopier No.: 1 708 492 3823

if to Supplier:    Elcoteq SE

    Group Office   Sinimaentie 8B   P.O. Box 8   Fl-02631 Espoo   Finland  
Attention: Sari Kolu   Telecopier No.: 358 (0) 10 41 311

                            with a copy to:

  Elcoteq Americas   909 Lake Carolyn Parkway   5th Floor   Irving, TX 75039  
United States   Attention: David Murphy   Telecopier No.: 1 517 545 9372

Any such notice or other communication shall be deemed to have been given and
received on the day on which it was personally delivered or transmitted by
telecopier, receipt confirmed (or, if such day is not a Business Day, on the
next following Business Day) or, if mailed, on the fifth (5th) Business Day
following the date of mailing or, if couriered overnight, on the second
(2nd) Business

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 33        

 

Day following the date of couriering; provided, however, that, if at the time of
mailing or within three (3) Business Days thereafter there is or occurs a labor
dispute or other event which might reasonably be expected to disrupt the
delivery of documents by mail, any notice or other communication hereunder shall
be delivered or transmitted by means of telecopier as aforesaid.

Either Party may change its address for service at any time by giving notice to
the other Party in accordance with this Article 27.

ARTICLE 28 – DISPUTE RESOLUTION PROCESS/ARBITRATION

 

28.1 If an unresolved dispute arises out of, or relates to, this Agreement or an
Order, the Parties agree to attempt to resolve the dispute in the following
manner:

 

  (a) The Parties shall first attempt to resolve the dispute at the executive
level in the geographical region in which the dispute arises. The Parties shall
have ten (10) Business Days to resolve the dispute;

 

  (b) In the event that the dispute is not resolved as provided in (a) above,
either Party shall issue notice to the other Party outlining the nature of the
dispute. The Oversight Committee shall have ten (10) Business Days after receipt
of such notice (as defined in Article 27) to resolve the dispute; and

 

  (c) in the event that the dispute is not resolved by the Oversight Committee
within ten (10) Business Days, the dispute shall be submitted to the President
of Company and Chief Operating Officer of Supplier’s parent company for
resolution within a further ten (10) Business Days.

 

28.2 If the Parties have been unsuccessful in resolving a dispute pursuant to
Article 28.1, the Parties shall refer the dispute to a panel of three
(3) arbitrators. The arbitration shall be final and binding. The arbitration,
including arguments and briefs, shall be in the English language. The
arbitrators may not limit, expand or otherwise modify the term of this Agreement
or award exemplary or punitive damages. The arbitrators shall apply the
substantive (not conflicts) Laws of the applicable jurisdiction set out in
Attachment R. Judgment upon the award rendered in the arbitration may be entered
in any court having jurisdiction thereof. Each party shall bear its own expenses
and an equal share of the expenses and fees of the arbitration, except that the
arbitrators may award reasonable attorneys’ fees to the prevailing party. The
Parties, their representatives, other participants and the arbitrators shall
hold the existence, content and result of the arbitration in confidence. The
three (3) arbitrators shall be selected and the arbitration shall be conducted
pursuant to the rules of the American Arbitration Association, when the Law
applicable in the arbitration is the Law of any of the United States of America,
and in such case the arbitration shall be held in Chicago, Illinois. The three
(3) arbitrators shall be selected and the arbitration shall be conducted
pursuant to the rules of the International Chamber of Commerce, when the Law
applicable in the arbitration is Swiss Law, and in such case the arbitration
shall be held in Switzerland. When and if transactions under this Agreement
become subject to the Law of any other jurisdiction, the three (3) arbitrators
shall be selected and the arbitration conducted pursuant to rules of the
American Arbitration Association and the arbitration shall be held in Chicago,
Illinois, unless the Parties otherwise mutually agree.

 

28.3 Nothing in this Article shall be construed to preclude either Party from
seeking injunctive or other affirmative relief in order to protect its rights
pending dispute resolution in accordance with Articles 28.1 or 28.2.

ARTICLE 29 – ASSIGNMENT AND SUBCONTRACTING

 

29.1    (a)

Subject to Company’s approval, which shall not be unreasonably withheld or
delayed, Supplier shall have the right to subcontract any or all of its
obligations under this

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 34        

 

 

Agreement to an Affiliate of Supplier or a third party subcontractor, including,
expressly, an Affiliate of Supplier’s parent, Elcoteq SE, provided Supplier
remains responsible for the performance of such Affiliate or subcontractor.
Subject to Sub-article 29.1(b) below, Supplier shall be responsible to Company
for all services performed by Supplier’s subcontractor(s) in connection with the
fulfillment of Supplier’s obligations under this Agreement at any tier. Supplier
shall cause its Affiliates to which it has subcontracted any or all of its
obligations under this Agreement in accordance with this Article 29.1 to abide
by the terms and conditions of this Agreement. All references to Supplier in
this Agreement shall be deemed to be, where applicable, a reference to
Supplier’s Affiliates and subcontractors to which Supplier has subcontracted any
or all of its obligations under this Agreement in accordance with this Article
29.1.

 

  (b) The Parties acknowledge that at the Effective Date it will be necessary
for Supplier to utilize certain subcontractors that Company has utilized in its
manufacture of certain Products that Supplier will produce and sell under the
terms of this Agreement, to wit: BTG International HD S.R.L, C.G.B Telecomsystem
S.R.L., and R.T.T. Romania Telecomunication (“Company Chosen Subcontractors”).
Supplier commits to use such Company Chosen Subcontractors for a minimum of six
(6) months following the Effective Date, provided that Supplier shall have the
right to engage other subcontractors or itself to perform work necessary to
avoid negative impacts on scheduled deliveries to Company. Notwithstanding
Sub-article 29.1(a) above, until such time as Supplier has qualified a Company
Chosen Subcontractor in accordance with its standard qualification procedures,
or nine (9) months following the Effective Date, whichever first occurs,
Supplier shall not be responsible for defects in workmanship in or delays in
delivery of Products sold to Company that result solely from defects in
workmanship in or delays in delivery of items produced or services performed by
such subcontractor; provided, however, that such excuse of Supplier’s liability
shall not apply:

 

  (i) With respect to defects of such subcontractor that Supplier discovered or
should have discovered before delivery of the Product;

 

  (ii) With respect to defects or delays that would or should not have occurred
had Supplier exercised commercially reasonable measures of management and
control of such subcontractor; and

 

  (iii) With respect to obligations imposed by Supplier on the subcontractor
that are additional to and/or different than the obligations that were owed by
such subcontractor to Company.

 

29.2 This Agreement shall inure to the benefit of, and shall be binding on and
enforceable by, the Parties and their respective successors and permitted
assigns. Neither Party may assign this Agreement or any part thereof without the
prior written consent of the other Party, which consent shall not be
unreasonably withheld or delayed; provided, however, that either Party may
assign any part(s) of this Agreement or this Agreement to any of its Affiliates
or to a successor to all or substantially all of its business, provided that
(i) such assignee executes an agreement with the non-assigning Party and the
assigning Party whereby the assignee agrees to be bound hereunder, and
(ii) Supplier is satisfied that the proposed assignee has the financial capacity
and creditworthiness to fulfill its obligations under this Agreement.

 

29.3

In the event that Company intends to sell all or any part of a Product line or
all or a portion of its business to a third party and Company wishes to maintain
continuity of supply of such Products as part of the terms of such sale, Company
shall notify Supplier of such sale as soon as is reasonably practicable prior to
such sale (subject to confidentiality requirements). Subject to Supplier:
(a) executing an interim manufacturing agreement with such third party, which
contains confidentiality and intellectual property terms agreeable to Supplier
and such third party, and (b) being satisfied, acting reasonably, that the third
party has the financial capacity and

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 35        

 

 

creditworthiness to fulfill its obligations to Supplier under such agreement,
Supplier shall continue to manufacture such Products for such third party after
such sale, on the same economic terms as under this Agreement, for a period of
six (6) months. Supplier agrees to use good-faith efforts to negotiate a new
manufacturing supply agreement with such third party for such Products, prior to
the end of such six (6) month period.

 

29.4 Notwithstanding any of the foregoing provisions of this Article 29,
Company. may at any time and without consent of Supplier, assign this Agreement
to its then current parent company, if any.

ARTICLE 30 – ATTENDANCE AT SUPPLIER’S FACILITY

 

30.1 Upon reasonable prior notice and subject to complying with Supplier’s plant
rules and regulations, internal security and confidentiality requirements,
security clearance regulations and other procedures as applicable, Company may
place one or more personnel in Supplier’s facility at which Supplier
manufactures Products for Company under this Agreement to carry out the
functions Company may deem necessary in the portion of the facility in which
Supplier kits Material and manufactures, inspects, repairs, distributes and
ships Product. Compensation for such personnel shall be borne by Company.
Supplier agrees to furnish such personnel with reasonable working facilities, as
necessary, to perform their work, which shall include access during normal
working hours to areas where Product is manufactured, repaired, stored and
distributed, all at no charge to Company. If requested by Company, Supplier
shall also provide office space and support services as required at Company’s
expense at Supplier’s actual cost.

ARTICLE 31 – AUDIT

 

31.1 Supplier shall maintain accurate and complete records including, but not
limited to, (i) a physical inventory, if applicable, of all costs incurred under
this Agreement which may affect: (a) verification, re-determination, or revision
of Product prices under this Agreement; (b) termination charges payable by
Company under this Agreement; (c) all costs incurred for Tooling purchased under
this Agreement; (d) Product quality conformance; (e) compliance with approved
manufacturing, distribution, warranty and repair processes and adherence to
Company’s BOM and AVL; (f) inventory of Company Material and Supplier-Controlled
Custom Material used to manufacture Product and Supplier-Controlled Commercially
Purchased Items; (g) conformance with Specifications; and (h) volumes purchased
and purchase prices paid for all Material procured in the performance of this
Agreement; and (ii) at Company’s option, for environmental assessment purposes,
all applicable records relating to the life cycle of any Product manufactured
under this Agreement.

 

31.2 The records referenced in Article 31.1 shall be maintained in accordance
with recognized commercial accounting practices so they may be readily reviewed
in accordance with Article 31.3 and shall be held until all costs and compliance
with the terms of this Agreement have been finally determined and payment or
final adjustment of payment under this Agreement or the necessary corrective
action under this Agreement has been taken.

 

31.3

Company shall, at its cost and expense, have the right exercisable on a
quarterly basis upon reasonable notice to Supplier during Supplier’s normal
business hours to examine and audit (“Audit”) the records described in Article
31.1. The Parties agree that such Audits shall conform to procedures mutually
agreed upon by the parties. No such audits shall be made later than two
(2) calendar year(s) after the later of (a) final delivery date of Product
ordered or completion of Services rendered or (b) two (2) years after the
termination of this Agreement. If Company identifies any issues or concerns
related to such records and the pricing of the Product or the Services, Company
shall provide a statement to Supplier setting out in reasonable detail the
nature of such issues or concerns. Supplier and Company shall attempt to resolve
the matters in dispute in a timely manner and make such adjustments, if any, to
the pricing of the relevant Products or Services as may be required. For
certainty, Company acknowledges and agrees that any right to review and Audit
under this Article 31.3 may be limited by and is subject to any

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 36        

 

 

confidentiality obligations that Supplier or its Affiliates may have to Material
vendors or other suppliers and subcontractors as well as limitations imposed by
Law or regulatory requirements.

ARTICLE 32 – BANKRUPTCY AND TERMINATION FOR FINANCIAL INSECURITY

 

32.1 Either Party may terminate this Agreement by notice to the other Party
(a) if the other Party makes an assignment for the benefit of creditors (other
than solely an assignment of moneys due); or (b) if the other Party evidences an
inability to pay debts as they generally become due, unless adequate assurance
of its ability to pay is provided within thirty (30) Business Days of such
notice.

 

32.2 If a proceeding is commenced under any provision of the United States
Bankruptcy Code or the bankruptcy and/or insolvency legislation of any other
jurisdiction, voluntary or involuntary, by or against either Party, and this
Agreement has not been terminated, the non-debtor Party may file a request with
the bankruptcy court to have the court set a date within sixty (60) Business
Days after the commencement of the case, by which the debtor Party will assume
or reject this Agreement, and the debtor Party shall cooperate and take whatever
steps necessary to assume or reject this Agreement by such date.

ARTICLE 33 - CHOICE OF LAW

 

33.1 All disputes with respect to purchases under this Agreement of Products
that are manufactured at or delivered from any location in the United States,
Mexico or Canada, and all performance of the Parties related thereto, including
Warranty and out-of-Warranty Services, wherever performed, shall be governed by
the Laws of the State of Illinois, United States of America, excluding its
choice of laws rules and excluding the Convention for the International Sale of
Goods. With respect to disputes between the Parties that are herein agreed to be
subject to Illinois Law, the Parties agree to submit to the jurisdiction of the
state and federal courts in Illinois.

 

33.2 Unless otherwise expressly agreed by the Parties in writing, this Agreement
and all transactions under it and all performance of the Parties related thereto
shall be governed by the Laws of Switzerland, excluding its choice of laws rules
and excluding the Convention for the International Sale of Goods. With respect
to disputes between the Parties that are herein agreed to be subject to Swiss
Law, the Parties agree to submit to the jurisdiction of the courts (provincial,
state, national and federal) of Switzerland.

ARTICLE 34 – CONFIDENTIAL INFORMATION

 

34.1 Any Company Proprietary Information provided or made available by Company
or its Affiliates to or coming into possession of Supplier and its Affiliates
and any Supplier Proprietary Information provided or made available by Supplier
or its Affiliates to or coming into the possession of Company and/or its
Affiliates shall be deemed for the purposes of this Agreement to be
“Confidential Information” of the Party disclosing (“discloser”) such
information to the other Party (“recipient”), except if such information
disclosed to recipient is: (i) in or becomes part of the public domain through
no fault of recipient; (ii) disclosed to recipient by a third party without
breach of any obligation or other restriction; (iii) known to recipient at the
time of disclosure and has been so documented prior to receipt thereof; or
(iv) independently developed by recipient without access to any information
furnished to it by discloser and has been or is so documented.

 

34.2 All Confidential Information shall, as between the Parties, be owned and
remain the sole and exclusive property of discloser. All Confidential
Information of discloser shall be held in confidence by recipient, shall be
protected from all harm, loss, theft and unauthorized access and, if in a form
of any physical medium of any kind, returned by recipient upon request of
discloser. Upon the termination or expiration of this Agreement, each Party
shall return to the other Party all Confidential Information of the other party
in its possession or certify in writing that such Confidential Information has
been destroyed.

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 37        

 

34.3 Recipient shall not use the Confidential Information for any purposes other
than those contemplated under this Agreement.

 

34.4 The existence and terms of this Agreement shall be treated as Confidential
Information; provided, however, that either of the Parties may disclose the
existence and terms of this Agreement to: (i) their respective legal and
financial advisors; (ii) their underwriters and their respective counsel, as
part of their due diligence in connection with any offering of securities of
such Party; (iii) their lenders and their counsel, as part of their due
diligence in connection with any financings; (iv) their Affiliates having a need
to know; (v) stock exchanges, securities commissions or other similar bodies
(including in public filings) or (i) to any governmental investigative or
judicial agency pursuant to proceedings over which such agency has jurisdiction,
to the extent required by Laws; provided, however, that prior to any such
disclosure, the receiving party shall (a) assert the confidential nature of the
confidential information to the agency; (b) immediately notify the disclosing
party in writing of the agency’s order or request to disclose; and (c) cooperate
fully with the disclosing party in protecting against any such disclosure or
seeking redaction and/or obtaining a protective order narrowing the scope of the
compelled disclosure and protecting its confidentiality.

 

34.5 The Parties agree that Confidential Information shall be disclosed to only
those people within their respective organizations, including Affiliates, who
have a need to know the information for the purposes of this Agreement or to
those third party consultants, other than those referred to in Article 34.4, and
subcontractors who have agreed to be bound by the confidentiality terms
contained herein. Nothing herein shall be deemed to permit disclosure of
Confidential Information to any of Company’s customers without prior written
approval of Company.

 

34.6 Each Party represents and warrants that it has the right to disclose to the
other the information disclosed under this Agreement. Neither Party shall,
without consent or approval, at any time disclose to the other Party any
information that is confidential or otherwise restricted by reason of any oral,
written or implied agreement or other understanding it has with any third party.

 

34.7 Each Party acknowledges that monetary damages may provide an inadequate
remedy in the event of a breach of this Article by the other Party, and each
Party shall be entitled to injunctive or other affirmative relief and/or to give
notice of default pursuant to this Agreement, or both against the other Party.

 

34.8 NEITHER PARTY SHALL, WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY,
PUBLICLY ANNOUNCE THE EXISTENCE OF THIS AGREEMENT OR DISCLOSE ITS CONTENTS. THIS
AGREEMENT AND THE CONTENTS OF THIS AGREEMENT SHALL BE DEEMED THE PROPRIETARY
INFORMATION OF BOTH PARTIES AND BE POSSESSED AND USED SUBJECT TO THE TERMS OF
THIS ARTICLE 34.

ARTICLE 35 – DEFAULT

 

35.1 Notwithstanding any other provision of this Agreement, but subject to
Article 42.1:

 

  (a) Subject to paragraph (c) below, in the event Supplier shall be in material
breach of any of the terms, conditions, or covenants of this Agreement and such
breach shall continue for a period of sixty (60) Business Days after the giving
of written notice to Supplier thereof by Company, then in addition to all other
rights and remedies which Company may have at law or equity or otherwise,
Company shall have the right to terminate this Agreement without any charge to
or obligation or liability of Company (other than as set forth in Article 13).

 

  (b)

Subject to paragraph (c) below, in the event Company shall be in material breach
of any of the terms, conditions, or covenants of this Agreement and such breach
shall continue for a period of sixty (60) Business Days after the giving of
written notice to Company

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 38        

 

 

thereof by Supplier, then in addition to all other rights and remedies which
Supplier may have at law or equity or otherwise, Supplier shall have the right
to terminate this Agreement without any charge to or obligation or liability of
Supplier.

 

  (c) Prior to issuing a notice of material breach to the other Party in
accordance with paragraph (a) or (b) above, as applicable, the notifying party
shall have requested an emergency meeting of the Oversight Committee to consider
and resolve the claimed material breach. Should the Oversight Committee fail to
agree on a resolution to the claimed material breach within ten (10) days of
such request, the notifying Party may declare the other Party in material breach
and may serve notice in accordance with paragraph (a) or (b) above, as
applicable.

ARTICLE 36 – DEVELOPED INFORMATION AND INVENTIONS

 

36.1 Except as may otherwise be agreed by the Parties, the terms of this Article
36 apply to intellectual property of the Parties used in the performance of the
Parties’ respective obligations under this Agreement. Supplier agrees that
Supplier shall and, where applicable, shall have Supplier’s Affiliates,
employees, consultants, subcontractors (but only those subcontractors permitted
pursuant to Section 29.1), representatives or agents (collectively “Supplier
Associates”) disclose and furnish promptly to Company all Company IP. Supplier
further agrees that all Company IP, other than any Supplier Background
Information incorporated therein and all Company Background Information, shall
be: (i) solely and exclusively owned (including all right, title and interest
thereto) by Company, and Supplier shall take all reasonable actions which
Company may request in order to vest and document such ownership in Company,
(ii) kept in confidence by Supplier and Supplier Associates in accordance with
Article 34, and (iii) used by Supplier and Supplier Associates only for the
purposes of performing Supplier’s obligations in accordance with the terms of
this Agreement. If such Company IP includes, or requires for its use, any
Supplier Background Information, Supplier agrees to grant and hereby grants to
Company an irrevocable, non-exclusive, royalty-free, non-transferable,
sub-licensable (as provided in Article 36.4) license to use and copy such
Supplier Background Information to the extent required for Company to
manufacture, distribute, test, repair or service Products. Ownership of the
Supplier Background Information shall remain with Supplier. Company agrees to
grant and hereby grants to Supplier a revocable (upon termination of this
Agreement), non-exclusive, world-wide, royalty-free, non-transferable license to
use and copy Company IP and Company Background Information, but only to the
extent required for Supplier or Supplier Associates to manufacture, distribute,
test, repair or service Products under this Agreement.

 

36.2 Any Developed IP which is developed jointly by the Parties and which is not
Company IP (“Co-Developed IP”) shall be owned jointly by the Parties, each of
which shall have an equal undivided joint interest therein. Company and Supplier
agree that they shall each have the right to use the Co-Developed IP and grant
licenses for the use of the Co-Developed IP without the consent of, and without
accounting to, the other party.

 

36.3 The Parties acknowledge and agree that as between Supplier and Company,
Supplier shall solely and exclusively own all right, title and interest in and
to all aspects of all Developed IP originated or developed by Supplier or
Supplier Associates that is not Company IP or Co-Developed IP (“Supplier IP”).
Where Supplier IP is necessary to permit Company to ensure Product continuity,
consistency and/or ongoing sources of supply (such Supplier IP being “Supplier
Product IP”), Supplier agrees to grant and hereby grants to Company an
irrevocable, non-exclusive, royalty-free, non-transferable, sub-licensable (as
provided in Article 36.4) license to use and copy such Supplier Product IP, but
only to the extent required for Company to manufacture, distribute, test, repair
or service Products.

 

36.4

If Supplier fails to deliver or is unwilling to produce a Product, if Supplier
is in breach of this Agreement, if Company terminates this Agreement for cause,
or if Company is entitled under Article 42 or any other provision of this
Agreement to purchase Products from sources other than

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 39        

 

 

Supplier, Company may grant a sub-license to the Background Information licensed
to it in Article 36.1 and/or a sub-license to the Supplier Product IP licensed
to it in Article 36.3, but only for the purpose of any such sub-licensee
(“Sublicensee”) manufacturing, distributing, testing, repairing or servicing
Products for Company, provided that any Sublicensee of the Supplier Background
Information or the Supplier Product IP acknowledges in writing, for the benefit
of Supplier, that it will observe and be bound by all of Company’s
confidentiality obligations under this Agreement in respect of the sublicensed
Supplier Background Information or Supplier Product IP, as the case may be.
Supplier Background Information and Supplier IP shall be deemed to be
Confidential Information of Supplier pursuant to Article 35.

 

36.5 The Parties agree that this Article 36 shall be subject to the terms and
conditions of any development agreement relating to the subject matter herein,
which the Parties may enter into subsequent to the date of this Agreement, to
the extent such terms and conditions are inconsistent with terms of this Article
36.

ARTICLE 37 - DOCUMENTATION NEEDED FOR PREFERENTIAL DUTY TREATMENT

 

37.1 Supplier shall provide Company with a valid, accurately completed
certificate of origin prior to the first shipment of Product sufficient to be
used by Company as proof of eligibility for any applicable duty preferential
treatment programs. Supplier further agrees to cooperate to Company in the
substantiation of preferential duty program claims, preparation of responses to
customs inquiries, or other treaty claims that arise out of Product shipped
under this Agreement or any Order. Supplier shall notify Company prior to making
any pricing or sourcing changes for Product that may affect the application of
preferential duty treatment programs.

ARTICLE 38 - DUTY DRAWBACK

 

38.1 Company reserves the right to claim duty drawback on all purchases from
Supplier. In the event that Company wishes to exercise this right, the Parties
shall determine the feasibility and cost associated with implementing a duty
drawback program as a Service in accordance with Article 4.

ARTICLE 39 – ENVIRONMENTAL MANAGEMENT SYSTEMS

 

39.1 Supplier warrants with respect to Supplier’s manufacturing and repair
operations involved in the performance of Supplier’s obligations under this
Agreement that it intends no later than three (3) years from the date of
acquisition of such manufacturing and repair services to implement elements of
an internationally then recognized Environmental Management System (“EMS”)
standard, for example ISO 14001: 1996, or the Eco-Management and Audit Scheme
(“EMAS”) for certification by an accredited third party registrar; or, where
such certification already exists, that it will maintain such certification in
good standing with the third party registrar.

 

39.2 In the event that Company requests Supplier to accelerate the adoption of
an EMS standard in order to enable Company to meet a requirement of its
customer, the Parties shall negotiate in good faith the timing for achieving
such standards or certifications.

 

39.3 Supplier commits to provide to Company, on a regular basis, environmental
performance data on both Products and processes, as may be mutually agreed by
the Parties.

 

39.4 Notwithstanding the foregoing provisions of this Article 39, Supplier shall
develop and maintain the records required in Article 40.

ARTICLE 40 – ENVIRONMENTALLY HAZARDOUS SUBSTANCES

 

40.1

Supplier warrants to Company that none of the substances that have been banned
by Company for Products, processes and/or packaging materials, as listed in
Specification B71SQM01-1, dated June 9.2006, titled “Supplier Requirements for
Control and Reporting of Material Content”, or

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 40        

 

 

other comparable Specification as set forth in the applicable Product Plan or
other agreement of the Parties (as may be modified from time to time by Company
through the issuance of an Engineering Change Order in accordance with Article
59.3), are used or will be used by Supplier in the manufacture, processing or
packaging of Product supplied to Company, or that it is working to reduce and
will, in an expeditious manner, eliminate their use. If Supplier is not the
manufacturer of the Material used in the Product, Supplier shall work with the
Material vendor to reduce and will, in an expeditious manner, eliminate the use
of such substances. Upon request, and at no charge to Company, Supplier shall
provide to Company certificates of compliance certifying that its processes, the
Products and the packaging and/or packaging Material provided under this
Agreement are in compliance with the requirements set forth above in this
Article 41.1.

 

40.2 For those Products where Supplier has any level of design control
(including Material and/or vendor selection), Supplier shall:

 

  (a) Use reasonable efforts to minimize the use of environmentally hazardous
substances in such Products, processes and packing Materials as listed in
Specification B71SQM01-1, dated June 9.2006, titled “Supplier Requirements for
Control and Reporting of Material Content”, or other comparable Specification as
set forth in the applicable Product Plan or other agreement of the Parties, as
may be modified from time to time by Company through the issuance of an
Engineering Change Order in accordance with Article 59.3;

 

  (b) Establish and/or maintain a program of tracking the use of environmentally
hazardous substances, at a minimum covering the substances referenced in said
Specification B71SQM01-1, or other comparable Specification as set forth in the
applicable Product Plan or other agreement of the Parties, in any such Products
or Services, including any packing materials, provided to Company by Supplier;

 

  (c) Report to Company the use of environmentally hazardous substances, at a
minimum covering the substances referenced in said Specification B71SQM01-1, in
any Products or Services, including any packing Materials, or other comparable
Specification as set forth in the applicable Product Plan or other agreement of
the Parties, provided to Company. Updates on usage will be provided to Company
by Supplier on a per change basis; and

 

  (d) Upon Company’s request, provide, within a reasonable time frame,
information on Materials added to said Specification B71SQM01-1, or other
comparable Specification as set forth in the applicable Product Plan, or other
agreement of the Parties.

 

40.3 For those Products that Company declares must be compliant with RoHs and
WEEE directives and/or similar governmental directives (the “directives”),
Supplier agrees:

 

  (a) As of the earlier of the Effective Date and the effective date(s) of such
directives, that Supplier’s processes and such Products and the packaging
therefore will be in compliance with the terms and conditions of the directives,
which are described on the Andrew Corporation website and which may be changed
from time-to-time;

 

  (b) Except to the extent that Company may indicate as to specific vendors that
Supplier does not need to do so, that Supplier will, at no charge to Company,
use commercially reasonable efforts to collect, on templates provided or
approved by Company, material data sheets and/or certificates of compliance with
the directives from vendors of the Material and Commercially Purchased Items
that Supplier in fulfillment of this Agreement, and that, further, it will use
commercially reasonable efforts to assure the accuracy thereof, including the
accuracy of any claimed exemptions to compliance;

 

  (c)

That with respect to such Products Supplier will provide to Company, upon
request or and at no charge to Company, Certificates of Compliance certifying
that Supplier’s processes, the

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 41        

 

 

Products and the packaging and/or packaging Material provided under this
Agreement are in compliance with the requirements set forth above in this
Article 40.3;

 

  (d) That with respect to such Commercially Purchased Items Supplier will
provide to Company, upon request and at no charge to Company, a copy of the
vendor’s certificate of compliance collected by Supplier; and

 

  (e) That Supplier will maintain records pursuant to Article 59.6 with respect
to its compliance with the requirements of this Article 40.3 for a period no
less than seven (7) years. Such records shall include the material data sheets
and/or certificates of compliance collected by Supplier.

Unless the Product Plan or Company expressly requires otherwise in writing, for
purposes of this clause, Company shall be presumed to have declared compliance
with WEEE/RoHS to be required with respect to any Product supplied under this
Agreement. Company shall make reasonable efforts to indicate in the Product Plan
or other documentation provided to Supplier prior to manufacture of a Product,
the scope of compliance with such directives required by Company (e.g., 5-6 vs.
6-6). In any case, however, before manufacturing any specific Product for sale
to Company hereunder, Supplier shall confirm whether such compliance is
required.

 

40.4 In the event that Supplier is unable to furnish Products and/or
Commercially Purchased Items meeting the requirements of Articles 40.1 – 40.3,
or is unable or unwilling to provide certificates of compliance as required
therein, Supplier shall promptly inform Company in writing of the reason(s)
therefor. Supplier shall not furnish under this Agreement any Product or
Commercially Produced Item that is the subject of such a writing, unless and
until Company shall give Supplier Company’s written permission to do so.

 

40.5 If Supplier furnishes any Product or Commercially Purchased Item in
violation of the provisions of this Article without approval of Company as
provided in Article 40.4, then in addition to all other remedies to which
Company may be entitled, Supplier shall bear the expense of any recall that may
be necessary and also the expense of implementing a prompt workaround that will
eliminate the non-compliance, which may include (i) removing the offending
material and substituting compliant material, (ii) removing the prohibited
excess of non-compliant material, or (iii) substituting a functionally
equivalent item. Supplier shall also bear the expense of correcting the
non-compliance or substituting functionally equivalent, compliant, products
going forward. Further, notwithstanding any limitation that may exist therein,
Supplier shall indemnify, defend and hold harmless, Company, Ordering Companies,
and their Affiliates and their customers against any claims that may arisen as a
result of Supplier’s breach of this Article 40. The right to indemnity hereunder
includes the right to recover any damages or penalties that may be required to
pay to customers to whom the non-compliant material was furnished.

ARTICLE 41 - EXPORT CONTROL

 

41.1 Supplier shall not use, distribute, transfer or transmit any Products,
software or technical information (even if incorporated into other Products)
provided to it by Company under this Agreement except in compliance with all
applicable export laws and regulations (the “Export Laws”). Supplier shall not,
directly or indirectly, export or re-export the following items to any country,
without the appropriate export authorization, as specified in the applicable
Export Laws: (a) software or technical data disclosed or provided to Supplier by
Company or Company’s Affiliates; or (b) the direct product of such software or
technical data. The obligations stated in this Article 41.1 will survive the
expiration, cancellation or termination of this Agreement or any other related
agreement.

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 42        

 

ARTICLE 42 - FORCE MAJEURE

 

42.1 Neither Party shall be held responsible for any delay or failure in
performance of any part of this Agreement to the extent such delay or failure is
caused by fire, flood, strike, civil, governmental or military authority, act of
God, or other similar causes beyond its control and without the fault or
negligence of the delayed or non-performing Party or its subcontractors.
Supplier’s liability for loss of or damage to Company’s Product, Material or
Tooling in Supplier’s possession or control shall not be modified by this
Article 42.1. When a Party’s delay or nonperformance due to a cause referred to
in this Article 42.1 continues or may be reasonably expected to continue for a
period of at least thirty (30) Business Days, the other Party may terminate, at
no charge except for the expressed liabilities set forth in Article 13, any
affected Order under this Agreement and Company may purchase the Products
subject to such terminated Order from a source other than Supplier. Any failure
by Company to comply with its Purchase Commitment as a result of purchases of
Products from a source other than Supplier pursuant to this Article 42.1 shall
be subject to the applicable Attachment C. When a Party’s delay or
nonperformance due to a cause referred to in this Article 42.1 continues or may
be reasonably expected to continue for a period of at least ninety (90) Business
Days, the other Party may terminate this Agreement, at no charge except for the
expressed liabilities set forth in Article 13, the Agreement.

ARTICLE 43 - IDENTIFICATION

 

43.1 Neither Party shall, without the other Party’s prior written consent or
request as set out in Article 50.2, make public use of any trade name,
trademark, logo, or any other designation or drawing of such other Party or its
Affiliates.

ARTICLE 44 – INDEMNITY

 

44.1 Supplier shall indemnify, defend and hold harmless Company and its
Affiliates against claims and actions brought by or on behalf of third parties
in respect of any Losses to such third parties that may arise or be asserted,
based directly or indirectly, upon death or personal injury or damage of any
kind to any person or property claimed to have resulted from any defect in
Supplier’s or its subcontractor’s’ workmanship or defect in any item or Service
furnished under this Agreement (excluding defects caused by or arising, directly
or indirectly, out of any Specifications or other Company Proprietary
Information supplied or written instructions given by, or on behalf of, the
Company), or any defect in any of the items (except to the extent that pursuant
to the provisions of the Agreement Supplier is not responsible for such defect)
sold to, or Services supplied to, Company or any other entity hereunder, or due
to failure to comply with the Specifications established hereunder. For purposes
hereof, the Parties agree that Losses includes economic loss, including the cost
of rework or recalls.

 

44.2 Company shall indemnify, defend and hold harmless Supplier and its
Affiliates against all claims and actions brought by or on behalf of third
parties (other than Affiliates of Supplier) in respect of any Losses to such
third parties that may arise or be asserted, based directly or indirectly, upon
death or personal injury or damage of any kind to any person or property claimed
to have resulted from the gross negligence or willful acts of Company or where
Supplier has complied with the Specifications and/or with the Company
Proprietary Information supplied and Company’s manufacturing processes and
written instructions given by, or on behalf of, the Company in manufacturing the
Product, except to the extent that any such Losses are attributable to the gross
negligence or willful act(s) of Supplier or its Affiliates, and their respective
officers, employees or agents.

 

44.3 The foregoing indemnities are in addition to any specific indemnity set
forth in any of the provisions of this Agreement.

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 43        

 

ARTICLE 45 – INFRINGEMENT INDEMNITY

 

45.1 Supplier shall indemnify, defend and save harmless Company, its Affiliates
and their customers, agents, officers, directors, and employees (all referred to
in this Article 45.1 as “Company”) from and against any Losses that result from
any claims (referred to in this Article 45.1 as “Infringement Claims”) brought
against Company by or on behalf of a third party,, arising from or in connection
with the violation of a third party’s proprietary rights, including
trade-secret, proprietary-information, trademark, copyright or patent rights, in
connection with the performance by Supplier of its obligations under this
Agreement, except for such claims for which Company shall indemnify Supplier set
out in Article 45.2. Supplier shall be solely in control of defending or
settling, at its own expense, any demand, action, or suit on any such
Infringement Claim. Company shall cooperate in good faith and assist Supplier,
at Supplier’s expense, to defend any such Infringement Claim, and Company shall
make no statement or take any action which might hamper or undermine Supplier’s
defense or settlement thereof. If Supplier fails to assume control of or defend
any Infringement Claim as provided herein within a reasonable time, Company
shall be entitled to assume such control. In such event, Supplier shall be bound
by the results obtained by Company with respect to such Infringement Claim.

 

45.2 Supplier’s obligation to indemnify under this Article 45, does not extend
to Infringement Claims that arise: (i) from the compliance by Supplier with
written Specifications furnished or supplied or designated by Company; (ii) from
the combination by Company of a Product with other equipment, products or
apparatus not furnished by Supplier; (iii) from the material modification of
Product by Company made after delivery by Supplier; or (iv) from the compliance
by Supplier with any process or method of manufacture, assembly or testing at
the express written request of Company.

ARTICLE 46– INSURANCE

 

46.1    (a) Supplier shall maintain and, unless the Parties otherwise agree,
cause Supplier’s subcontractors to maintain the following minimum insurance
limits and coverages during the term of this Agreement:

 

  (i) Worker’s compensation insurance as prescribed by the law of the State or
nation in which work is performed by Supplier or Supplier’s subcontractors under
this Agreement; and employer’s liability insurance with limits of at least
$500,000 for each occurrence;

 

  (ii) Automobile liability insurance, if the use of motor vehicles is required
in connection with the performance of Supplier’s obligations under this
Agreement, with limits of at least $1,000,000 combined single limit for bodily
injury and property damage for each occurrence;

 

  (iii) Commercial general liability (CGL) ISO 1988 or later occurrence form of
insurance including contractual liability, products/completed operations with
limits of at least $1,000,000 combined single limit for bodily injury and
property damage liability for each occurrence;

 

  (iv) Excess/umbrella liability insurance with limits of at least $10,000,000
per occurrence and in the aggregate, following form to primary employer’s
liability, automobile liability and commercial general liability insurance
policies;

 

  (v) All-risk property insurance including business interruption in an amount
equal to one hundred percent (100%) of the replacement cost value of any
building and/or equipment involved under this Agreement. Company shall be named
as a loss payee as their interests may appear under this Agreement; and

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 44        

 

  (vi) Where applicable, transit insurance including inland and ocean cargo with
limits equal to one hundred percent (100%) of the replacement cost value of the
property being shipped.

 

  (b) All such insurance should be primary and non-contributory and is required
to respond and pay prior to any other insurance or self-insurance available. Any
other coverage available to Supplier shall apply on an excess basis. Supplier
and its insurer(s) and anyone claiming by, through, under or on Supplier’s
behalf shall have no claim, right of action or right of subrogation against
Company and its customers based upon any loss or liability insured against under
the foregoing insurance.

 

  (c) Supplier shall, and shall cause its subcontractors to, furnish prior to
the start of work by Supplier and/or Supplier’s subcontractors under this
Agreement, Certificates of Insurance or adequate proof of the foregoing
insurance including, if specifically requested by Company, copies of the
endorsements and insurance policies. Company shall be notified at least thirty
(30) Business Days prior to cancellation of or change in any such policy.
Insurance companies providing such coverage shall be rated by A.M. Best with at
least an A-rating.

 

46.2 Supplier shall allow Company’s representatives and representatives of
Company’s insurance carrier to inspect Supplier’s plant(s) at which work is
performed by Supplier under this Agreement at all reasonable times for fire,
flood and other hazards to Company’s property or to any other property for which
Company is or may be responsible or that Company must rely upon for the
performance of this Agreement.

ARTICLE 47 - INVOICING

 

47.1 Except as provided in Article 47.4, Orders will be invoiced based on Price
in effect at the time of the scheduled delivery under such Order and shall be
paid in accordance with Article 8. Supplier herein expressly agrees and
represents that it will neither (i) withhold deliveries beyond the scheduled
delivery date to benefit from any upcoming price increase, or (ii) advance
delivery before the scheduled delivery date to deprive Company of an upcoming
price decrease, except to the extent Company may in writing request such delayed
or advanced delivery.

 

47.2 Unless otherwise specified in an Order, for each delivery or shipment of
Products or Commercially Purchased Items, Supplier shall: (a) render an original
invoice to the ordering party pursuant to the terms hereof, showing Agreement
and Order number and all other information required to be placed on packing
memoranda pursuant to Article 19.1, including serial numbers; and (b) mail
invoices to the address shown on the Order. Unless otherwise specified in an
Order, if prepayment of transportation charges is authorized, Supplier shall
include the transportation charges from the delivery point to the destination as
a separate item on the invoice, stating the name of the carrier used.

 

47.3 Supplier’s invoices for every international shipment of Product or
Commercially Purchased Items will also include the following information for
each item shipped: (a) a complete noun description in English (unless otherwise
specified in the Order) consistent with the harmonized tariff schedule, (b) a
statement as to the country of origin of the Product or Commercially Purchased
Item, (c) Andrew’s Part Number for the Product or Commercially Purchased Item,
(d) the price paid or payable by Company for the Product or Commercially
Purchase Item shipped, (e) related assists, (f) an itemization of all charges
for services related to the international shipment of the Product or
Commercially Purchased Item and whether these charges are included in the price
paid or payable, (g) Supplier’s identification number, or in the absence of such
number, the full address of Supplier, (h) the terms of sale, and (j) if required
by the Law of the destination country, a list of all serial numbers for Products
shipped.

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 45        

 

47.4 Unless otherwise specified in an Order, Supplier’s invoices for Services
shall be rendered upon completion of the Services as defined in the applicable
Statement of Work or Order and shall be payable in accordance with the terms set
forth in Article 8 when the Services as defined in the applicable Statement of
Work or Order have been performed to the reasonable satisfaction of Company.

ARTICLE 48 - LIMITATION OF LIABILITY

 

48.1 EXCEPT AS MAY BE PROVIDED IN ANY EXPRESS REMEDY PROVISIONS IN THIS
AGREEMENT, INCLUDING ANY INDEMNITY LIQUIDATED DAMAGE PROVISIONS, NOTWITHSTANDING
ANYTHING CONTAINED IN THIS AGREEMENT TO THE CONTRARY, IN NO EVENT SHALL EITHER
PARTY BE LIABLE FOR INDIRECT, INCIDENTAL, SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES (INCLUDING LOST PROFITS OR LOST REVENUES OF THE OTHER
PARTY) OF THE OTHER PARTY, ITS SUCCESSORS, ASSIGNS OR THEIR RESPECTIVE
AFFILIATES, AS A RESULT OF OR ARISING FROM THIS AGREEMENT, REGARDLESS OF WHETHER
SUCH LIABILITY ARISES IN TORT, CONTRACT, BREACH OF WARRANTY, INDEMNIFICATION OR
OTHERWISE.

 

48.2 Notwithstanding Article 48.1, if a Party (the terminating Party) purports
to terminate this Agreement for any reason other than pursuant to Articles 32,
35 or 42 or any other express right of termination set out in this Agreement, or
otherwise purports to or does repudiate this Agreement, then the limitation of
liability provided for in Article 48.1 shall not apply in respect of any claim
made by the other Party against the terminating Party. For certainty, Article
48.1 does not in any way limit any amounts which are due and payable by one
Party to the other Party pursuant to the terms and conditions of this Agreement,
including, without limitation, Attachments C.

 

48.3 Each Party shall use commercially reasonable efforts to notify the other
Party in accordance with Article 27 upon becoming aware of any claim under this
Agreement and agrees to take commercially reasonable steps to mitigate any
Losses that may arise from such claims.

ARTICLE 49 – MANUFACTURING RIGHTS/DISPOSITION OF UNIQUE EQUIPMENT

 

49.1 If at any time during the Term of this Agreement, Supplier is unable or
unwilling to (a) deliver the Product requested by Company in full compliance
with Company’s Specifications and/or (b) meet, in all material respects, the
delivery requirements of Company and at prices which conform to the terms of
this Agreement and/or (c) address Company’s business need (market or otherwise
driven) to establish localized manufacturing in certain countries or regions of
the world or, (d) upon expiration or termination of this Agreement, Supplier
agrees to sell to Company at Company’s request any special tooling or equipment,
including test equipment, which has been purchased by Supplier from Company
solely for the purpose of manufacturing Products (provided that Supplier’s
ability to sell such tooling and equipment to Company is not contractually
limited or restricted), and which is used by Supplier solely for the manufacture
of those Products that Supplier has been unable or unwilling to deliver as
described above in this Article 51.1. Supplier agrees to sell to Company at
Company’s request any other special tooling or equipment, including test
equipment, which Supplier owns and is used uniquely by Supplier for the
manufacture of Products for Company, providing that Supplier does not reasonably
anticipate that it shall need such tooling or equipment for the manufacture of
products for any other customer within the subsequent six (6) months. Supplier
also agrees to sell to Company at Company’s request, Material that is uniquely
required to either manufacture the Product or to have the requested Product
manufactured elsewhere. Prices charged by Supplier to Company for such tooling,
equipment or Material shall be [*]. Such tooling, equipment (including test
equipment) or Material shall be removed on a mutually agreeable basis without a
significant delay from Supplier’s facility in a manner which will minimize
interruptions to Supplier’s obligations and commitments to Company and other
customers of Supplier.

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 46        

 

49.2 Supplier hereby agrees to maintain, in working condition for the Term of
this Agreement, any such tooling or test equipment purchased from Company that
Supplier has continued to use, performing all routine and other maintenance as
may be required in order to maintain the tooling and test equipment at the same
level of functionality as when Supplier purchased such tooling and test
equipment from Company. During the Term of this Agreement, Supplier shall not
sell such tooling and test equipment to any third party without the prior
written consent of Company and Company shall always have the right of first
refusal to repurchase the tooling and test equipment at [*]. Company shall not
incur any additional expenses or costs as the result of the sale of any
equipment initiated by Supplier.

 

49.3 In the event that Company terminates this Agreement prior to end of the
Term for any reason other than for the fault of Supplier as provided in Articles
32 and 36 or any other Article in this Agreement, Company agrees to purchase
from Supplier at Supplier’s request any special tooling or equipment, including
test equipment, that Supplier owns and is unique to the manufacture of Products,
provided such items are in good working order, reasonable wear and tear
excepted. Prices charged by Supplier to Company for such tooling or equipment
shall be [*]. Such tooling or equipment (including test equipment) shall be
removed on a mutually agreeable basis without a significant delay from
Supplier’s facility in a manner which will minimize interruptions to Supplier’s
obligations and commitments to Company and other customers of Supplier.

ARTICLE 50 – MARKING

 

50.1 All Products or Commercially Purchased Items furnished under this Agreement
shall be marked for identification purposes in accordance with the Product and
packaging Specifications as set forth by Company’s ordering location or
elsewhere in this Agreement and shall indicate the following: (a) Product/serial
number; (b) month and year of manufacture; and (c) country of origin.
Notwithstanding any Specification of any customer of Company referred to in this
Agreement, the name of such customer of Company or any other entity (other than
Company) shall not be affixed to any Product or Commercially Purchased Item
without the written approval of Company.

 

50.2 Upon Company’s written request, trademarks, trade names, insignia, symbols,
decorative designs or packaging designs designated by Company, or evidences of
Company’s inspection (each, “Insignia”) shall be properly affixed by Supplier to
the Product furnished or its packaging. Such Insignia shall not be affixed, used
or otherwise displayed on the Product furnished or in connection therewith
without written approval by Company. The manner in which such Insignia will be
affixed must be approved by Company in accordance with standards established by
Company. Company shall retain all right, title and interest in any and all
packaging designs, finished artwork and separations furnished to Supplier. This
clause does not reduce or modify Supplier’s obligations under Article 34 and
Article 43.

ARTICLE 51 – OFFSET CREDITS

 

51.1 Orders issued pursuant to this Agreement are placed with the expectation of
current and/or anticipated future offset and localization obligations of Company
or Ordering Companies or their designated assignees to the government of the
country in which Company’s (or the relevant Ordering Company’s) customer resides
and that requires the provision of offset and localization. Supplier agrees to
provide reasonable assistance to Company or Ordering Companies or their
designated assignees in any reasonable efforts to secure offset credit from the
government of the country in which Company’s (or the relevant Ordering
Company’s) customer resides in an amount equal to the value of the Orders placed
under this Agreement.

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 47        

 

ARTICLE 52 - OFFSETTING

 

52.1 Any claim of Supplier under this Agreement or any Order is subject to
setoff or recoupment for any present or future claims that Company, and of its
Affiliates and any Ordering Entity may have against Supplier.

ARTICLE 53 - ORDERING COMPANIES AND APPROVED PURCHASERS

 

53.1 Company may designate in writing from time to time any of its Affiliates as
an “Ordering Company” under this Agreement. Notwithstanding anything to the
contrary contained in this Agreement, Company may revoke the designation of any
entity as an Ordering Company at any time.

 

53.2 Each Ordering Company shall be eligible to order Products, Commercially
Purchased Items and Services on the same applicable terms and conditions,
including the same prices, as set forth in this Agreement; provided that
(i) such Ordering Company shall have executed and delivered to Supplier an
acknowledgement in the form of Attachment N, (ii) such Ordering Company shall
have executed and delivered to Supplier such further agreements, documents or
instruments as Supplier may request, acting reasonably, and (iii) Supplier and
such Ordering Company shall have entered into such additional agreements,
instruments and other writings as may be necessary under any applicable Laws.
Any reference to Company in this Agreement shall, where applicable, be deemed to
refer to any Ordering Company in respect of which the conditions in this Article
53.2 have been fulfilled.

 

53.3 Supplier agrees to permit Company to designate in writing any person as an
“Approved Purchaser” to purchase Products, Commercially Purchased Items and
Services from Supplier from time to time pursuant to terms and conditions to be
negotiated by the Approved Purchaser and Supplier. In the event that such terms
and conditions are not negotiated, Supplier’s standard terms and conditions for
the sale of products and services shall apply. Any purchase order issued by an
Approved Purchaser to Supplier shall be issued outside of, and will not be
subject to, any terms and conditions of this Agreement, and shall not be
accepted by Supplier unless and until the Approved Purchaser shall have assured
Supplier in writing that its purchases are for the benefit of or transfer to
Company, an Affiliate of Company or a customer of one of them. Such purchases by
Approved Purchasers from Supplier shall be at the prices determined in
accordance with this Agreement. Supplier shall look only to the Approved
Purchaser for performance of its respective obligations under such purchase
orders between Supplier and the Approved Purchaser. Company may revoke the
designation of any entity as an Approved Purchaser at any time.

With respect to those items purchased by Approved Purchasers, Company (or any
Affiliate of Company) shall be entitled to all rights under this Agreement
(including, without limitation, indemnity, epidemic failure and warranty
protection), as if Andrew had purchased such Products directly from Supplier
hereunder. All quantities of the items purchased by Approved Purchasers at the
prices set forth in this Agreement shall accrue against any Company commitment
to purchase Products that is or Company and Supplier may agree becomes a part of
this Agreement.

 

53.4 Supplier shall look solely to the Ordering Entity or Approved Purchaser
submitting an Order hereunder for payment for all Products, Commercially
Purchased Items or Services procured pursuant to such Order and as to any
disputed matter related thereto.

ARTICLE 54 – COMPLIANCE WITH LAWS

 

54.1 Each Party and its agents shall, and shall cause its contractors and
subcontractors to, comply in performance of its obligations under this Agreement
at their own expense with all applicable Laws.

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 48        

 

ARTICLE 55 – PACKING, LABELING AND SERIALIZATION

 

55.1 Supplier shall place Company’s specified bar code labels on all delivery
and shipping packages and containers for Products and Commercially Purchased
Items delivered or shipped under this Agreement.

 

55.2 Products and Commercially Purchased Items purchased, repaired, replaced, or
refurbished under this Agreement shall be packaged in accordance with the
applicable Product Plan or as otherwise mutually agreed.

 

55.3 For the purpose of tracking Warranty and repair availability on all
Products provided by Supplier, Supplier shall establish and maintain a
computerized tracking system acceptable to Company, acting reasonably. Within
sixty (60) days of the date of this Agreement, the Parties shall agree on a
Specification for such system. Such Specification may be modified from time to
time by Company through the issuance of an Engineering Change Order in
accordance with Article 59.3.

ARTICLE 56 - PROCESS CERTIFICATION

 

56.1 Company has the right, subject to the terms of Article 30, to review,
inspect, and evaluate Supplier’s Material and supplies, Supplier’s facilities at
which Supplier manufactures Products or Company under this Agreement, including
Material management systems and supply line management processes and procedures
and Supplier’s sources for Material and supplies to the extent related to
Supplier’s performance of its obligations under this Agreement. Subject to the
terms of Article 30, Company may request that Supplier extend the foregoing
right to any customer of Company designated by it, or any designated customer of
such a Company customer, provided that any such extension shall be at Supplier’s
discretion, acting reasonably. Company has the right to specify the types of
Material used in the manufacture and/or repair of the Product and/or suppliers
of Material at any time during the Term of this Agreement. If such selection of
Material impacts the previously agreed to Product prices, such subsequent
Product prices shall be negotiated in good faith and mutually agreed to by the
Parties. All changes to Material, supplies, sites of manufacture and repair, and
vendors must be approved in writing by Company. In regard to Supplier’s
manufacturing and repair process for the Products, Company reserves the right,
subject to the terms of Article 30, to perform periodic quality audits, surveys,
evaluations, and approvals, including, but not limited to, analysis of each
manufacturing, assembly, and/or test position for acceptability of procedures,
equipment calibration, test software including change control, and operator
performance, as well as evaluation of quality control/quality assurance and data
collection and analysis procedures, to the extent related to Supplier’s
performance of its obligations under this Agreement.

 

56.2 Supplier shall conduct appropriate incoming inspection of Material used in
the manufacture and repair of Products in accordance with Company specifications
and shall maintain a supplier control, approval, and corrective action process.
Such standard practices shall be subject to audit and approval by Company and
Company may require Supplier to implement recommended changes in order to
facilitate Supplier’s manufacture of conforming Product. Such practices may be
modified from time to time to address specific conditions as requested by
Company.

 

56.3 Subject to compliance with Article 30, Supplier agrees to provide Company
reasonable access, so as not to interrupt Supplier’s production processes, to
applicable test equipment at Supplier’s facilities at which Products are
manufactured under this Agreement in order for Company to (a) do test program
development or (b) do final prove-in or acceptance of any test programs.

ARTICLE 57 – PRODUCT CONFORMANCE

 

57.1

Supplier shall establish and maintain agreements with product safety
certification bodies or agencies and/or their assigned representatives as
required to support on-going product safety compliances for Products
manufactured for Company under this Agreement. The product safety

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 49        

 

 

certification of Products is the responsibility of Company, unless otherwise
specifically agreed by the Parties. Compliance documentation required to support
on-going compliance inspections at Supplier’s manufacturing location(s) will be
provided and maintained by Company. Costs associated with such inspection
agreements and for the periodic on-going inspections are the responsibility of
the Company. Supplier shall have in place a quality process or program that
specifically focuses on maintaining the on-going product safety compliance of
Company’s certified Products.

 

57.2 Variations or issues found during product compliance audits by external
agencies, bodies or their assigned representatives are to be immediately
forwarded to the organization noted as the applicant on the certification
documentation or other Company personnel as specifically directed. Supplier
shall include such variations or issues as found in these inspections in its
quality system action register or tracking system.

 

57.3 Supplier agrees to conform to any additional Specifications that Company
may require in order for Company to meet special and unique requirements set by
Company’s customers. In such an event, any additional cost incurred by Supplier
to conform to such additional Specifications shall be treated in accordance with
Article 7.

ARTICLE 58 – PRODUCT DOCUMENTATION

 

58.1 Company may furnish, or instruct Supplier to acquire from Company’s
designated documentation vendor at Company’s prices and expense Product
documentation, and any changes thereto, as described in the Specifications.
Costs for such Product documentation shall be reflected in the Product price
provided the Product documentation is included in the Product BOM. Otherwise,
the costs for such Product documentation shall be paid separately by Company to
Supplier.

ARTICLE 59 - PRODUCT/SPECIFICATION/PROCESS CHANGES

 

59.1 Supplier shall not make any changes to the Products, Specifications or BOM
(including engineering changes which affect the Product configurations) or
create enhancements to the Products providing additional features, functions or
performance capabilities (such changes and enhancements referred to collectively
in this Article 59.1 as “Change(s)”), without Company’s prior written consent.
Supplier shall promptly provide Company with written notice of any such proposed
Changes by Supplier. Such notice shall include a summary of the likely impacts
of the Change, including likely impacts on pricing, delivery and on the fit,
form or function of the Product. Company shall attempt to notify Supplier,
within ten (10) days of receipt of Supplier’s Change request, of Company’s
documented approval or disapproval. If Company agrees to Supplier’s proposed
Change, all Product affected by the Change and shipped after the effective date
of the Change shall conform to the Change. Any such Change created by Supplier,
in whole or in part, shall remain the exclusive property of Company, if not
otherwise agreed by the Parties. For certainty, ownership of any intellectual
property arising in connection with any Change will be determined in accordance
with the applicable terms of this Agreement.

 

59.2 Supplier shall not make any process changes that affect the form, fit or
function of the Product, or adversely affect the quality, reliability, or cost
of the Product, or relocate the manufacture or repair of Product to another
Supplier location without prior written consent of Company (“Process Changes”),
which consent shall not be unreasonably withheld. If Company, in its sole
discretion, does not agree to the Process Change and Supplier elects to proceed
with the Process Change, Supplier shall be in material breach of this Agreement.
In such an event, in addition to all other rights and remedies at law or equity
or otherwise, Company shall have the right to terminate any or all Orders for
Product affected by such Process Change. Company may purchase the terminated
Product from a source other than Supplier by invoking all of its rights under
this Agreement, including, but not limited to, Article 49. Any failure by
Company to comply with its Purchase Commitment as a result of purchases of
Products from a source other than Supplier pursuant to this Article 59.2 shall
be subject to any applicable Attachment C.

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 50        

 

59.3 Company may at any time during the manufacture or repair of Product by
Supplier require modifications of or deviations to the Specifications (each, an
“Engineering Change Order”); provided, however, that Supplier shall have, after
receipt of such Engineering Change Order and before being required to supply
Product in conformance with such Engineering Change Order, a reasonable period
of time to implement such Engineering Change Order. Upon receipt of an
Engineering Change Order from Company, Supplier shall provide within two
(2) days to Company the date by which the Engineering Change Order can be
implemented and any Material liability for which Company is responsible for
pursuant to Article 13 of this Agreement. Any price revision of Product as a
result of such Engineering Change Order will be subject to good faith
negotiations among the Parties. Notwithstanding any thing in this Agreement,
including this Article 59, to the contrary, Supplier shall make no charges or
seek any price revision for effecting any Engineering Change Order noticed to
Supplier during the first quarter following the Effective Date. During such
first quarter, the Parties shall evaluate the number of and costs related
thereto experienced by Supplier. The Parties shall, acting reasonably, mutually
agree on how to treat Engineering Change Order activity for the second quarter
and going forward based on the amount of Engineering Change Orders and resulting
costs.

 

59.4 Supplier shall not make any software or hardware related changes to
Supplier’s information systems that would impede previously established software
or hardware interface(s) with Company’s or Company’s customers’ information
systems, without prior written approval of Company, which approval shall not be
unreasonably withheld.

 

59.5 Subject to Article 30, Company shall have the right to perform an on-site
assessment, upon Company’s or Supplier’s notification to the other party of such
Process Changes or Change(s) identified in Articles 59.1 and 59.2. Supplier
shall be solely responsible for any liability associated with any such Process
Changes or Changes made by Supplier without the written consent of Company.

 

59.6 At no charge to Company, Supplier agrees to establish a traceability
process to Product level for all of its facilities at which it manufactures
Products for Company under this Agreement. This process shall include a
procedure that defines the requirements for preserving the identity and origin
of Products and provides the capability to isolate and recall suspect Products
from use and trace the cause of failure to specific lots or units of Products.
Further, such process shall include the identification of specific Printed
Circuit Board Assemblies to the finished Products in which they have been
incorporated. Company may request Supplier to provide additional information or
to implement an integrated traceability system, subject to charges, which shall
be mutually agreed before Supplier commences to provide such information. In
this regard, Supplier agrees that upon request of Company Supplier will provide
a quote for modification of its processes to include identification of filter
housings, by lot code, to the final Products in which they have been
incorporated.

ARTICLE 60 – REGISTRATION AND REGISTRATION STANDARDS

 

60.1 When Products furnished under this Agreement are subject to any in-country
certification and filing procedures required for countries in which the Products
are to be sold, Supplier shall adhere to Specifications and test instructions
for such Products to ensure compliance governing labeling and requirements of
Company’s customers. Company may periodically perform on-going compliance
re-testing as defined by Company. Supplier will establish with Company a quality
control program to assure that Products shipped by Supplier under this Agreement
comply with the manufacturing Specifications and test instructions.

 

60.1 Nothing in this Article shall be deemed to diminish or otherwise limit
Supplier’s obligations under Article 23 or any other Article of this Agreement.

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 51        

 

ARTICLE 61- RELEASES VOID

 

61.1 Neither party shall require (a) waivers or releases of any personal rights
or (b) execution of documents which conflict with the terms of this Agreement
from employees, representatives or customers of the other in connection with
visits to its premises and both Parties agree that no such releases, waivers or
documents shall be pleaded by them or third persons in any action or proceeding
relating to this Agreement.

ARTICLE 62 – RULES OF CONSTRUCTION REGARDING TIME

 

62.1 In this Agreement:

 

  (a) time periods within which a payment is to be made or any other action is
to be taken hereunder shall be calculated excluding the day on which the period
commences and including the day on which the period ends; and

 

  (b) whenever any payment to be made or action to be taken hereunder is
required to be made or taken on a day other than a Business Day, such payment
shall be made or action taken on the next following Business Day.

ARTICLE 63 - SURVIVAL OF OBLIGATIONS/SEVERABILITY

 

63.1 The obligations of the Parties under this Agreement, which by their nature
would continue beyond the termination, cancellation or expiration of this
Agreement, shall survive termination, cancellation or expiration of this
Agreement.

 

63.2 If any part, term, condition or provision in this Agreement shall be held
to be invalid or unenforceable, the remaining portions of this Agreement shall
remain in effect. In the event such invalid or unenforceable provision is an
essential and material element of this Agreement, the Parties shall promptly
negotiate a replacement provision.

ARTICLE 64 – TAXES, DUTIES AND INSURANCE CONTRIBUTIONS

 

64.1 Except as otherwise provided in this Agreement, and unless otherwise agreed
to by the Parties, all duties (excluding any duties or fees relating to the
shipment of Products or Commercially Purchased Items), taxes, and all social
insurance contributions arising out of or in connection with Supplier’s
performance of this Agreement will be paid by Supplier. The Parties agree that
the prices or rates stated herein include all such charges and that such prices
or rates will not be changed hereafter as a result of Supplier’s failure to
include therein any applicable duties, taxes or insurance contributions.
Supplier shall indemnify and hold Company and its Affiliates harmless from its
failure to make such payment or contributions.

 

64.2

Company shall be responsible for all sales, value added or other similar types
of transfer taxes (referred to herein in this Article 64.2 collectively as
“Transfer Taxes”) with respect to the prices paid for Products, Commercially
Purchased Items or amounts paid for Services under this Agreement, and Company
agrees to reimburse Supplier for any such Transfer Taxes paid by Supplier,
provided that Supplier shall provide Company with evidence of payment thereof.
Supplier will not charge an otherwise applicable Transfer Tax if the Product,
Commercially Purchased Item or Services pricing is exempt from Transfer Tax and
the Company furnishes to Supplier a valid exemption certificate. In particular
regard to value added taxes or other similar taxes on turnover and related
charges, Supplier will charge and Company will pay any particular VAT over and
above the stated prices for Products, Commercially Purchased Items and Services.
If Supplier is required by Law to charge VAT, Supplier will ensure its invoices
are in the proper form to enable Company to claim input VAT deductions. If
Supplier does not need to charge VAT, but Company is required by Law to account
for such VAT (for example, where a “reverse charge” procedure applies), Company
accepts all responsibility and liability for accounting for the VAT

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 52        

 

 

properly. Taxes payable by Company shall be billed as separate items on
Supplier’s invoices and shall not be included in Supplier’s prices or otherwise
compensated pursuant to any other provisions of this Agreement.

 

64.3 Subject to the provisions of Articles 7 and 66.2, Supplier shall be
responsible for all other Taxes. Notwithstanding any other provision of this
Agreement, Supplier shall be solely liable for Taxes based on Supplier’s net or
gross income or Taxes resulting from Article 54.1. Supplier shall indemnify and
hold the Company and its Affiliates harmless for Supplier’s failure to timely
pay or withhold Taxes resulting from Supplier’s performance under this
Agreement.

 

64.4 In order for Company to qualify for tax benefits on Products exported from
the United States by Company, Supplier shall, upon request by Company, provide
Company with documentation, within forty-five (45) days of such request, that
identifies and substantiates the FMV of the Product content which is
manufactured by Supplier or purchased by Supplier from manufacturers outside of
the United States. If Company shall have requested the aforementioned
documentation, Supplier shall provide Company with timely notice if Supplier has
knowledge of any information that would cause the FMV of the Product content
manufactured by Supplier or purchased by Supplier from manufacturers outside of
the United States to either change by ten percent (10%) or exceed fifty percent
(50%) of the selling price charged to Company for each Product being reported.

ARTICLE 65 – TEST SCOPE/CALIBRATION OF EQUIPMENT

 

65.1 Unless otherwise agreed to by the Parties, Supplier shall manage the
execution of the test process as specified by Company for each Product purchased
pursuant to this Agreement, which includes Supplier testing the Product,
providing test capacity planning, and performing preventative maintenance on the
required test equipment. Supplier shall consider upside volume percentages,
preventative maintenance time, the addition of New Products and Successor
Products, and holding appropriate spare parts when developing its test capacity
plan. Supplier will provide standard equipment (i.e., network analyzers) to
support Company’s manufacturing requirements at no separate charge to Company.
To the extent that Company may request that Supplier obtain and maintain more
equipment than necessary for such support, the Parties shall mutually agree upon
the timing and responsibility for the costs of deploying such equipment before
such equipment is purchased and deployed. The Company will consign unique test
equipment to Supplier to support Company’s manufacturing requirements in
accordance with Article 66. Prior to fabricating or procuring any test equipment
that is unique to the manufacture of Products, Supplier agrees to review such
plans with Company and obtain Company’s written approval to proceed. Supplier
agrees that all test equipment used in the production of Products shall be
subject to the terms set forth in Article 36 and Article 49.

 

65.2 Supplier shall perform each and every test in conformance to the process
and for the quantities identified in the applicable Specification unless
mutually agreed to by the Parties otherwise. All Products delivered to Company
and/or its customers under this Agreement shall have passed all applicable tests
in such Specification. Company shall have the right to require Supplier to
upgrade its standard test equipment at no charge to Company in order to conform
to requirements of the Specification.

 

65.3 Company shall review all fixtures and programs to assure their quality and
reliability. Supplier shall notify Company prior to implementing any change that
would impact the test Specification.

 

65.4 Supplier shall (i) make periodic inspection/calibration of all test and
other equipment used in the manufacture, test and repair of Products, including
Company Consigned Equipment, (ii) maintain adequate equipment
inspection/calibration reports and Product test documents, and (iii) make such
documents available to Company upon reasonable request.

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 53        

 

ARTICLE 66 – TITLE TO MATERIAL AND SPECIAL TOOLING AND EQUIPMENT CONSIGNED BY
COMPANY

 

66.1 Supplier acknowledges and agrees that unless otherwise agreed, Company has
and shall have at all times all right, title and interest in Material or
Commercially Purchased Items furnished at no charge, directly or indirectly, to
Supplier by Company under this Agreement (“Company Consigned Material”).
Supplier shall, within five (5) Business Days of receipt of any Company
Consigned Material, notify Company of any claims for quantity variation or
quality problems in the Company Consigned Material furnished to Supplier.
Supplier assumes responsibility for any loss or damage to such Company Consigned
Material and shall be liable for the full actual value of the Company Consigned
Material with the exception of loss due to normal waste, shrinkage, breakage or
other spoilage, reduction in moisture content, etc. Supplier shall store the
Company Consigned Material safely, indoors in protected areas approved by
Company at Supplier’s facility. Wherever practicable, the Company Consigned
Material shall be kept segregated in an area marked “PROPERTY OF ANDREW” (such
other entity as Company may direct). If Supplier removes all or any part of the
Company Consigned Material from one building to another, Supplier shall continue
to be responsible for loss and damage and Supplier shall give Company at least
thirty (30) Business Days advance notice of the removal except when the removal
is required during Supplier’s manufacturing process or to protect the Company
Consigned Material from damage or loss.

 

66.2 Supplier acknowledges and agrees that Company has and shall have at all
times during the Term of this Agreement all right, title and interest in the
special tooling, fixtures, molds, dies, jigs, production machinery, assembly
machinery, testing equipment, and related items (collectively, Company Consigned
Tool(s)”) owned and furnished at no cost by Company to Supplier, or tools that
Company has fully paid Supplier to develop, or tools that are co-developed at
Company’s expense for use under this Agreement, any Order or subsequent
Agreements, if any. Any Company Consigned Tools supplied by Company to Supplier
must be in good working order and comply with all applicable country-specific
safety requirements, codes and standards at the time such equipment is
delivered. Supplier shall at no charge to Company:

 

  (a) Be responsible for the safekeeping of the Company Consigned Tools, assume
all risks of loss or damage to such tools and be liable for the replacement
value of such tools except for reasonable wear and tear;

 

  (b) Maintain and use such tools in accordance with all applicable
country-specific safety requirements, codes or standards, Supplier agrees to
indemnify and hold harmless Company and Company’s customers from and against any
and all Losses (including but not limited to claims resulting from injuries or
death to persons or damage to property) in any way arising out of or resulting
from the maintenance, ownership, possession, operation, use, condition, storage,
or movement of such tools or any accident in connection therewith;

 

  (c) Permanently mark or if impracticable to do so, affix labeling stating that
such tools are the property of Company or such Affiliate of Company as Company
my direct.;

 

  (d) Store such Tools, when not in use, on racks or in sections of Supplier’s
plant(s) located at Supplier’s factory of manufacture, marked “PROPERTY OF
ANDREW” (or such other Affiliate of Company as Company may direct). If Supplier
removes all or any part of such tools from one building to another, Supplier
shall continue to be responsible for loss and damage and Supplier shall give
Company at least ten (10) Business Days advance notice of the removal except
when the removal is required during Supplier’s manufacturing process or to
protect the tools from damage or loss. Supplier shall send to Company on a
mutually agreed to basis, an updated tools inventory list, including equipment
upgrades;

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 54        

 

  (e) Deliver the tools to Company upon demand, properly packaged and crated for
transport, Ex Works (Incoterms 2000) Supplier’s plant at a mutually agreeable
charge for removal, packing, or crating; and

 

  (f) Repair or replace parts of the tools as needed from time to time, due to
normal wear and tear, without charge to Company. This includes, among other
things, adjusting, replacing punches or die sections, replacing cables and
connectors and other consumable items, sharpening, and keeping the tools in good
working condition; provided, however, Company shall be responsible for the cost
of such cables and/or connectors, [*]. All repair and replacement parts shall be
deemed Company Consigned Tools and shall be subject to the terms of this
Agreement. At any time when Supplier proposes replacing a entire tool because
(a) tool life has been expended or the tool is worn beyond economical repair, or
(b) design changes by Company necessitate modification or complete replacement,
Supplier shall first obtain Company’s written approval to replace the tool at
Company’s expense, and the resulting replacement tool shall be subject to the
terms of this Agreement

 

66.3 Upon reasonable prior notice and subject to the terms of Article 30,
Company may inspect, inventorize and authenticate the account of the Company
Consigned Material and/or Company Consigned Tools during Supplier’s normal
business hours. Supplier shall provide Company access to the premises, subject
to Article 30 wherein all such items are located.

 

66.4 Supplier shall use the Company Consigned Material, the Company and the
Company Consigned Tools only in the manufacture or repair of Products furnished
to Company, or otherwise in performing under this Agreement.

 

66.5 Supplier shall not allow any security interest, lien, tax lien or other
encumbrance (collectively, “Encumbrances”) to be placed on any Company Consigned
Material or Company Consigned Tools. Supplier shall give Company immediate
written notice should any third party attempt to place or place an Encumbrance
on items. Supplier shall indemnify and hold Company and its Affiliates harmless
from any such Encumbrance. Supplier shall, at Company’s request, promptly
execute a “protective notice” UCC-1 form for Company Consigned Material and
Company Consigned Tools located in the United States, or such other documents
reasonably necessary in non-US jurisdictions to enable Company to protect its
interest in such consigned items. The Parties agree that this Agreement shall
constitute the security agreement required by the UCC of the appropriate state
in which the Encumbrance is filed, or the equivalent type of agreement in non-US
jurisdictions.

 

66.6 The obligations assumed by Supplier with respect to the Company Consigned
Material and Company Consigned Tools are for the protection of Company’s
property. If Supplier defaults in carrying out Supplier’s obligations with
respect to the Company Consigned Material or the Company Consigned Tools under
this Agreement or an Order, then, at no cost to Company and upon twenty-four
(24) hours notice to Supplier, Company may withdraw all or any part of the
Company Consigned Material and/or Company Consigned Tools. Supplier shall, at
Company’s option, return to Company or hold for Company’s disposition, free of
restrictions, any or all of the Company Consigned Material (including any Scrap
produced as a by-product) and/or any or all of the Company Consigned Tools and
related drawings in Supplier’s possession at (a) the completion of the Order,
(b) expiration, cancellation or termination of this Agreement, or (c) the
withdrawal of the Andrew Consigned Material, as provided above.

 

66.7 Supplier’s obligations under this clause shall survive the expiration,
cancellation or termination of this Agreement or any Order.

ARTICLE 67– WAIVER

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 55        

 

67.1 Waiver by any Party of any default by the other Party of any provision of
this Agreement shall not be deemed a waiver by the waiving Party of any
subsequent or other default, nor shall it prejudice the rights of the other
Party.

ARTICLE 68 - ENTIRE AGREEMENT/MODIFICATIONS/COUNTERPARTS

 

68.1    (a) This Agreement, together with the Attachments, constitutes the
entire agreement between the Parties with respect to the subject matter hereof
and supersedes all previous communications, and agreements whether verbal or
written. There are no conditions, covenants, agreements, or other provisions,
express or implied, collateral, statutory or otherwise, relating to the subject
matter hereof except as provided herein or in the Attachments. Orders under this
Agreement shall only include Order-specific terms, conditions, and
Specifications, as applicable.

 

  (b) In the event of a contradiction between the terms of this Agreement and
the terms and conditions of an Attachment, the terms of the Attachment shall
prevail to the extent of such inconsistency.

 

68.2 This Agreement and any Orders under this Agreement shall not be amended,
modified or rescinded, except by an instrument in writing signed by authorized
representatives of both Parties.

 

68.3 This Agreement may be executed in counterparts, each of which shall
constitute an original and all of which taken together shall constitute one and
the same instrument.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date.

 

ANDREW CORPORATION  

ANDREW TELECOMMUNICATION

                PRODUCTS S.R.L.

By:                 /S/    JAMES F. PETELLE                     By:
            /S/    LORENZO MIGLIOLI                                   Name:
                     James F. Petelle                 Name:
                 Lorenzo Miglioli                  Title:
                        Vice President                  Title:
                        Chairman                        

 

  ELCOTEQ NETWORK S.A.     By:             /S/     BRUNO CATHOMEN              
    Name:                   Bruno Cathomen                Title:
             Vice President BA CNE           By:                   /S/     HARRI
OJALA                       Name:                         Harri
Ojala                    Title:                   President YA Europe         

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 1        

 

Attachment A

DEFINITIONS

For the purposes of this Agreement and the related Attachments, unless the
context otherwise requires, the following terms shall have the respective
meanings set out below and grammatical variations of such terms shall have
corresponding meanings:

“Affiliate” means, in relation to any person, any other person that directly or
indirectly controls, that is directly or indirectly controlled by, or that is
under the direct or indirect common control of, such a person; provided,
however, that (i) where one person controls another person, any other person
controlled by the first such person shall be deemed to be an Affiliate of the
second person, and (ii) any corporation in respect of which any person owns
beneficially, directly or indirectly, not less than 50% of such corporation’s
voting securities, shall be deemed to be an Affiliate of such person. For
purposes hereof, “control” means, in respect of any person, the power of
authority to direct, or cause the direction of, directly or indirectly, the
management, policies or actions of any other person, whether through the
ownership of equity securities or voting securities or by contract or otherwise;

“Agreement” means this Manufacturing Supply Agreement together with all
Attachments attached hereto, as amended and supplemented from time to time;

“Andrew Part Number” means Company’s part number designation, if any, for a
Product, Commercially Purchased Item or Part;

“Annualized Volume” has the meaning set out in Article 7.3;

“Approved Purchaser” has the meaning set out in Article 53.4;

“Approved Vendor List” or “AVL” means Company’s approved vendor list;

“Attachments” means any attachment agreed to by the Parties and attached to and
made part of this Agreement;

“Attachments C” means the Attachments C1…Cn;

“Attachments G” means the Attachments G1…Gn:

“Audit” has the meaning set out in Article 31.3;

“Bill of Material” or “BOM” means a bill of material;

“Blanket Purchase Order” means a blanket purchase order issued by Company (or an
Ordering Company) and accepted by Supplier under this Agreement;

“Build to Stock” has the meaning set out in Attachment I;

“Business Days” means a day other than a Saturday, Sunday or a statutory holiday
in the state of New York;

“CAP” or “Corrective Action Plan” means a plan of corrective action to be taken;

“CAR” or “Corrective Action Request” means a corrective action request made
under this Agreement;

“Changes” has the meaning set out in Article 59.1;

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 2        

 

“Claim” means any claim, action, demand or proceeding;

“Code” means Object Code and Source Code, collectively;

“COGS” means cost of goods sold;

“Commercially Purchased Items” has the meaning set out in Article 4.2;

“Company” has the meaning set out in the recital to this Agreement;

“Company Background Information” means any Information, exclusive of Company IP,
owned by Company and any Information not owned by Company that Company has the
right to license to Supplier that is necessary to the performance of Supplier’s
responsibilities under this Agreement;

“Company Chosen Subcontractors” has the meaning set out in Article 29.1;

“Company Consigned Material” has the meaning set out in Article 66.1;

“Company Consigned Tools” has the meaning set out in Article 66.2;

“Company IP” means any Developed IP originated or developed (i) solely by, or
jointly between, Supplier and any of Supplier’s Associates or (ii) jointly
between Company and Supplier or any of Supplier’s Associates, and which arise in
connection with activities performed by Supplier under this Agreement which are
(a) funded by Company through specific project funding, non-recurring
engineering charges, increased Prices, deferral of reductions in Prices and/or
any other form of compensation, or (b) are specifically related to the Products;

“Company Material” has the meaning set out in Article 13.1;

“Company Owned Inventory” means inventory that is owned by the Company,
including raw materials, finished goods and work-in-process;

“Company Proprietary Information” means Information, including but not limited
to, technology, processes, Specifications or other proprietary property,
including trade secrets, know-how, mask work rights, patent applications and any
other non-public information in any form or medium developed or acquired by
Company, its Affiliates or its licensors other than Supplier, but for greater
certainty, does not include Supplier Proprietary Information;

“Confidential Information” has the meaning set out in Article 34.1;

“Developed IP” means any and all Information, inventions, discoveries,
improvements, technical information, computer or other apparatus programs,
specifications, drawings, records, documentation, works of authorship or other
creative works, ideas, manufacturing processes or tooling, knowledge or data,
written or otherwise expressed in a material form;

“Documentation” means all documents, whether in human and/or machine-readable
form;

“EDI” means the electronic transfer, from computer to computer, of commercial
and administrative data using a commonly acknowledged standard for the
structuring messages.

“Effective Date” has the meaning set out in the recital to this Agreement;

“Electronic Commerce” has the meaning set out in Article 19.1;

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 3        

 

“Emergency Backup Manufacturing Plan” has the meaning set out in Article 16.1;

“Emergency Backup Manufacturing Proposal” has the meaning set out in Article
17.1;

“EMAS” has the meaning set out in Article 39.1;

“EMS” has the meaning set out in Article 39.1;

“Encumbrance” has the meaning set out in Article 66.5;

“Engineering Change Order” has the meaning set out in Article 59.3;

“Epidemic Condition” has the meaning set out in Article 22.14;

“ESD” means electrostatic discharge;

“EST” has the meaning set out in Article 22.8;

“Excess Buffer Stock” has the meaning set out in Article 13.4;

“Excess Inventory” has the meaning set out in Article 13;

“Export Laws” has the meaning set out in Article 411;

“FIFO” has the meaning set out in Article 14.1;

“fiscal year” means Company’s fiscal year;

“Flexible Delivery Arrangements” has the meaning set out in Article 10.1;

“FMV” means fair market value;

“Forecast” has the meaning set out in Article 16.2 and shall include any other
forecast delivered by Company (or an Ordering Company) to Supplier in respect of
Products or Commercially Purchased Items;

“Information” means all documented and undocumented information (excluding
patents and patent applications), whether in human and/or machine readable form,
including without limitation, Code, Documentation, technical information,
technical memoranda, technical reports, data and drawings of whatever kind in
whatever medium, specifications, tangible and intangible know-how, processes,
formulae, methodologies, production, operating and quality control manuals,
blueprints, instructions, directories, schematics, sketches, photographs,
graphs, dies, molds, tools, tooling, samples, price lists, part lists and
descriptions, and any and all notes, analysis, compilations, studies, summaries,
and other material containing or based, in whole or in part, on any information
included in the foregoing;

“Infringement Claims” has the meaning set out in Article 45.1;

“Initial Term” has the meaning set out in Article 2.1;

“Insignia” has the meaning set out in Article 50.2;

“Laws” means all applicable local, federal, regional and international laws,
ordinances, regulations and codes, standards, directives and international
conventions and agreements to the extent that any of the foregoing have the
force of law by being directly enforceable by a governmental authority, by a
court or other proper tribunal;.

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 4        

 

“Manufacturer Per Unit Pricing Formula” means the pricing formula set out in
Attachment D;

“Manufacturer Per Unit Pricing Formula Rates” means the manufacturer per unit
pricing formula rates set out in each Attachment G;

“Material” means, collectively, all raw components, parts, and materials
(including labels, product inserts, packaging and other labeling for the
Products) required to manufacture the Products in accordance with the
Specifications and, as used herein, Material includes any of Supplier-Controlled
Material, Supplier-Controlled Custom Material and Company Material;

“Material Mark-Up Rates” means the material mark-up rates set out in Article
7.3;

“New Product” means a product introduced by Company during the Term of this
Agreement that is not a Filter Product, or, for certainty, a Successor Product
to a Filter Product or a New Product;

“NTF” means no trouble found;

“Object Code” means code in machine-readable form generated by compilation,
assembly or other translation of Source Code and contained in a medium which
permits it to be loaded into and operated on by a processor;

“Obsolete Inventory” has the meaning set out in Article 13.4(d);

“ODS” has the meaning set out in Article 54.1;

“ODS Content” has the meaning set out in Article 54.2;

“ODS Service” has the meaning set out in Article 54.4;

“Order” means a discrete order issued by Company (or an Ordering Company, as
applicable) and accepted by Supplier under this Agreement, or a Blanket Purchase
Order;

“Orderable Item” means a Product or a Commercially Purchased Item;

“Order Change” has the meaning set out in Article 10.4;

“Ordering Company” has the meaning set out in Article 53.1;

“Original Delivery Date” has the meaning set out in Article 10.4;

“Oversight Committee” has the meaning set out in Article 31;

“Parts” has the meaning set out in Article 24.4;

“Performance Metrics” has the meaning set out in Article 12.1;

“PES” or “Premium Expedited Services” means the cost that is over and above the
normal costs associated with expediting the delivery of Material that Supplier
would incur due to highly unusual, unique or extraordinary circumstances brought
on solely by Company’s request to procure the delivery of Material to support
Product delivery requirements outside any agreed to Flexible Delivery Terms;

“Potential Opportunity” has the meaning set out in Article 7.16;

“Price” has the meaning set out in Article 7.1;

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 5        

 

“Process Changes” has the meaning set out in Article 59.2;

“Product” or “Products” has the meaning set out in Article 4.1;

“Product Plan” has the meaning set out in Article 22.4;

“Profit” means earnings before interest, amortization and taxes;

“Profit Rates” means the profit rates set out in Article 7.3;

“Purchase Commitment” means the Purchase Commitment set out in Attachments C;

“PPV” or “Purchase Price Variance” means the price for Material that is over and
above the normal price charged by the Material vendor to Supplier due to highly
unusual, unique or extraordinary circumstances brought on solely by Company’s
request to procure the delivery of Material to support Product delivery
requirements outside any agreed to Flexible Delivery Terms;

“quarter” means a three month period commencing on the first day of October,
January, April and July;

“Quarterly Performance Review Process” has the meaning set out in Article 26.1;

“Quarterly Repricing” has the meaning set out in Article 7.1(c);

“Release” means any written or electronic communication from Company (or an
Ordering Company, as applicable) to Supplier, requesting the shipment by
Supplier of any Orderable Item ordered pursuant to a Blanket Purchase Order;

“Renewal Term” has the meaning set out in Article 2.1;

“RMA” means a return materials authorization;

“Scrap” has the meaning set out in Article 25.1;

“Services” or “Service” has the meaning set out in Article 5.1;

“SG&A” means salary, general and administrative;

“SG&A Rates” means the SG&A Rates set out in Article 7.3;

“Source Code” means code in any programming language contained in any format,
including human and machine-readable formats, such code including all comments
and procedural code plus all related development documents such as, but not
limited to, flow charts, schematics, statements of principles of operations or
any other specifications;

“Source Inspection” has the meaning set out in Article 22.5;

“Specifications” means the technical and processing specifications for the
development or manufacture or repair of the relevant Product provided by the
Company to Supplier, including all drawings, models, specifications,
documentation, data, product information, engineering standards, technical and
test instructions and test programs, procedures or requirements, functional
information and related data, data files, quality standards, AVL, BOMs,
software, design information, technical manuals, packaging requirements, testing
requirements and know-how, as amended and in effect from time to time;

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 6        

 

“Successor Product” means a product which is introduced by Company during the
Term of this Agreement that provides the same fundamental functionality or
purpose as a Product existing as of the Effective Date;

“Supplier” has the meaning set out in the recital to this Agreement;

“Supplier Associates” has the meaning set out in Article 36.1;

“Supplier Background Information” means any Information, existing prior to the
Effective Date, owned by Supplier or that Supplier has the right to license to
Company;

“Supplier-Controlled Custom Material” has the meaning set out in Article 13.1;

“Supplier-Controlled Material” has the meaning set out in Article 13.1;

“Supplier-Controlled Commercially Purchased Items” has the meaning set out in
Article 13.1;

“Supplier IP” has the meaning set out in Article 36.3;

“Supplier Product IP” has the meaning set out in Article 36.3;

“Supplier Proprietary Information” means Information, including but not limited
to, technology, processes or other proprietary property, including trade
secrets, know-how, mask work rights, patent applications, pricing information,
cost information, performance metrics relating to the manufacture of Products or
relating to the operation of Supplier’s facilities and any other non-public
information in any form or medium developed or acquired by Supplier, its
Affiliates or its licensors other than Company, but for greater certainty, does
not include the following: (i) Company Proprietary Information; and (ii) the
Specifications;

“Term” has the meaning set out in Article 2.1;

“Termination Assistance” has the meaning set out in Article 2.2;

“Transition Assistance” has the meaning set out in Article 2.3;

“Transition Team” has the meaning set out in Article 21.1;

“VAT” means value added tax;

“Warranty” means the warranty provided by Supplier to Company for pursuant to
Article 23.1(a);

“Warranty Period” has the meaning set out in Article 23.1;

“XML” means the application profile known as “Extensible Markup Language”.

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 1        

 

ATTACHMENT B

 

Product part number

  

Description

E15T01P37    ANCG GSM Combiner E15U01P44    ANCD DCS Combiner E15V30P05    3G
UMTS ANRU E15V30P15    E-GSM 900 Antenna Network ANYG E15V40P15    S-8000 850
Mhz E15V40P18    S-8000 GSM 850 H2D & Diplexer E15V40P44    DDM-2 2100 UMTS
E15V40P50    DDM-3 2100 UMTS ROHS E15V40P30    H4D 850 SubBand without VSWR
E15R01P74    TMA EGSM E15S02P34    DTMA DCS 1800 INLINE E15S08P07    DTMAF UMTS
INLINE W/Bypass E15S08P14    DTMA RETF E15V20P23    FDUAMCO GSM 850 E15V20P25   
FDUAMCO PCS 1900 E15V20P28    DIAMCO E-GSM 900 E15V20P31    FDUAMCO PCSM
E15V20P34    PGSM 900 Mhz BCOM E15V90P06    Filter Module FM 1900-3H E15V90P07
   Filter Module FM 1900-3V E15V90P16    Filter Module DB NO BC 3H

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 1        

 

ATTACHMENT C1

PURCHASE COMMITMENT FOR EUROPE

This Attachment C1 sets out Company’s obligations to purchase Products from
Supplier under this Agreement that are subject to Prices calculated in
accordance with Attachment G1.

Provided that in all cases Supplier is not in material breach of its obligations
under this Agreement:

 

1. During the period commencing on the Effective Date and ending upon the
termination of the Initial Term (the “Purchase Commitment Term”), and subject to
the exceptions set out in Paragraph 2 below, Company agrees that Supplier’s
revenue from sales of Products under this Agreement shall, annually, equal or
exceed [*] (the “Purchase Commitment”). For the avoidance of doubt, (i) the
Purchase Commitment Term shall not be extended by any renewal of this Agreement,
including any automatic renewal of this Agreement occurring pursuant to
Article 1.1, and (ii) revenues from all purchases of Products under this
Agreement, including purchases by Company, Ordering Companies and Approved
Purchasers, shall count against the Purchase Commitment.

 

2. Supplier acknowledges that, notwithstanding the Purchase Commitment, Products
may be purchased from a source other than Supplier in the circumstances set out
below (any such purchase being herein referred to as an “Alternate Purchase”):

 

  (a) Any of the circumstances specified in Articles 12.2 and 59.2;

 

  (b) The cancellation of any Order in respect of such Product by Company
pursuant to Article 11.5 or Article 22.13 provided that the circumstances giving
rise to Company’s right to cancel such Order result, or are reasonably likely to
result, in a failure by Company to comply with its contractual obligations to
any Company customer, and such customer has not waived compliance with the
relevant obligations;

 

  (c) Supplier elects, in writing, not to manufacture for or deliver to Company
such Product pursuant to this Agreement;

 

  (d) Supplier is unable to manufacture for or deliver to Company such Product
as a result of any of the conditions listed in Article 42 and such inability
continues or may reasonably be expected to continue for at least thirty
(30) days; or

 

  (e) Any of the circumstances specified in any other provision of this
Agreement, including any Attachment hereto, or other applicable agreement of the
Parties.

Any and all amounts paid for such Alternate Purchases by Company, Ordering
Companies and Approved Purchasers shall count against the Purchase Commitment.

 

3. Supplier’s sole remedy in the event that Company fails in any year to meet
the Purchase Commitment is to [*].

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 1        

 

ATTACHMENT C2

PURCHASE COMMITMENT FOR North America

This Attachment C2 sets out Company’s obligations to purchase Products from
Supplier under this Agreement that are subject to Prices calculated in
accordance with Attachment G2.

Provided that in all cases Supplier is not in material breach of its obligations
under this Agreement:

 

1. During the period commencing on the Effective Date and ending upon the
termination of the Initial Term (the “Purchase Commitment Term”), and subject to
the exceptions set out in Paragraph 2 below, Company agrees that (i) during the
first year of the Purchase Commitment Term, Supplier shall be given the right to
manufacture all of Company’s needs for Niagra Systems Products and for Filter
Products currently manufactured at Company’s Amesbury, Massachusetts, and
Nogales, Mexico facilities, and (ii) during the second and third years of the
Purchase Commitment, Supplier’s revenue from sales of Products under this
Agreement subject to Attachment G2 shall, annually, equal or exceed [*] (the
“Purchase Commitment”). The commitment for the first year of the Purchase
Commitment is subject to the completion of the transfer of manufacturing of the
affected Products to Supplier, which such transfer the Parties will use all
commercially reasonable efforts to complete on or before December 30, 2006. For
the avoidance of doubt, (i) the Purchase Commitment Term shall not be extended
by any renewal of this Agreement, including any automatic renewal of this
Agreement occurring pursuant to Article 1.1, and (ii) revenues from all
purchases of Products under this Agreement, including purchases by Company,
Ordering Companies and Approved Purchasers, shall count against the Purchase
Commitment.

 

2. Supplier acknowledges that, notwithstanding the Purchase Commitment, Products
may be purchased from a source other than Supplier in the circumstances set out
below (any such purchase being herein referred to as an “Alternate Purchase”):

 

  (a) Until the manufacturing referred to in this Attachment C2 has been
completed pursuant;

 

  (b) Any minor level of manufacturing of Products that presently occurs or may
subsequently occur at any Company location. For the avoidance of doubt, the
level of manufacturing currently occurring at Company’s facility in Warren, New
Jersey, United States, or occurring in connection with new Product introductions
shall be considered “minor”;

 

  (c) Any of the circumstances specified in Articles 12.2 and 59.2;

 

  (d) The cancellation of any Order in respect of such Product by Company
pursuant to Article 11.5 or Article 22.13 provided that the circumstances giving
rise to Company’s right to cancel such Order result, or are reasonably likely to
result, in a failure by Company to comply with its contractual obligations to
any Company customer, and such customer has not waived compliance with the
relevant obligations;

 

  (e) Supplier elects, in writing, not to manufacture for or deliver to Company
such Product pursuant to this Agreement;

 

  (f) Supplier is unable to manufacture for or deliver to Company such Product
as a result of any of the conditions listed in Article 42 and such inability
continues or may reasonably be expected to continue for at least thirty
(30) days; or

 

  (g) Any of the circumstances specified in any other provision of this
Agreement, including any Attachment hereto, or other applicable agreement of the
Parties.

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 2        

 

Any and all amounts paid for such Alternate Purchases by Company, Ordering
Companies and Approved Purchasers shall count against the Purchase Commitment.

 

3. Supplier’s sole remedy in the event that Company fails in any year to meet
the Purchase Commitment is to [*]..

 

Andrew – Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 1        

 

ATTACHMENT D

MANUFACTURER PER UNIT PRICING FORMULA

Overview: Per unit pricing shall be determined and reported using the formula
and structure shown below. The meaning of the terms and the costs included in
each category are as defined in this Attachment.

The structure:

The formula:

Price = [*]

Where COGS = Cost Of Goods Sold and is calculated as follows:

COGS = (Raw Material x (1 + Material Markup Rate)) + Domestic Consumption Charge
+ Taxes on Purchases of Raw Material + S (Activity Unit Hours x Activity Hourly
Rate) + Other

LOGO [g63453logo1.jpg]

RFQ PRICING MODEL

 

 

 

Supplier Name:      _______________ Building Location     
(Please complete this document for each location product could be built) Product
Part No.         

Annual Volume (based on current going-rate)

     0      

Raw Material:

   $ —        

Material Markup

   $ —      0.00    % of Raw Materials

Domestic Consumption Charge (if applicable)

   $ —      0.00    % of Raw Materials

Duties/Tariffs/Taxes on Raw Materials (if applicable)

   $ —      0.00    % of Raw Materials

Value Added Direct Labor & Overhead:

        Unit Hours   

Hourly rate

Manual Assembly Operations

   $ —        

Automated Assembly Operations

   $ —        

Test

   $ —            $            $        

Other

   $        

Total Test and Assembly Cost

   $ —            $ —        

Total Cost Of Goods Sold (COGS)

   $ —        

SG&A

   $ —      0.00    % of COGS

Profit

   $ —      0.00    % of Initial Price

Initial Price

        

Duties/Tariffs/Taxes on Sale of Finished Goods

      0.00    % of Initial Price

Total Product Price (per unit)

        

 

Andrew - Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 1        

 

ATTACHMENT E

PERFORMANCE METRICS

The Parties agree to set metrics targets based on historical performance and, as
appropriate, adjust targets quarterly. Company shall provide Supplier with
guidance and understanding of each category and term used in the Performance
Index and Rating Templates set out below.

LOGO [g63453logo1.jpg]

ANDREW CONTRACT MANUFACTURER KEY PERFORMANCE INDEX

 

CONTRACT MANUFACTURER :  

 

           CONTACT :   

 

     ANDREW OPERATIONS CONTACT :   

 

MONTH :  

 

   YEAR :    2006

 

RATING/SCORE

   A    B    C    D    E    F    WEIGHT   SCORE    100    95    85    75    60
   0    %                            

1

   QUALITY - YIELD, RETURNS & SCAR                      20%  

2

   DELIVERY - OTD AND OTI                      20%  

3

   COST REDUCTION                      20%  

4

   INVENTORY TURNS                      10%  

5

   FMA AND REPAIR INTERVAL                      10%  

6

   NPI, EC AND DFX TECHNICAL SUPPORT                      10%  

7

   COMMUNICATION AND RESPONSE                      10%                       
TOTAL SCORE  

REMARKS : IF TOTAL SCORE IS LESS THAN 75, CORRECTIVE ACTION IS REQUIRED FROM CM.

Where:

“SCAR” means “Supplier Corrective Action Report”

“OCT” means “On Time Delivery”

“OTI” means “On Time Invoice”

“FMA” means “Failure Mode Analysis”

“NPI” means “New Product Introduction”

“EC” means “Engineering Change”

“DFX” means” Design for X”

 

Andrew - Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 2        

 

ANDREW CONTRACT MANUFACTURER KEY PERFORMANCE INDEX

RATING STANDARD AND RESULTS

 

1

   QUALITY - YIELD, RETURNS AND SCAR    RATING    A :    QUALITY SCORE = 100   
¨    B :    100 >QUALITY SCORE >= 95    ¨    C :    95 >QUALITY SCORE >= 85    ¨
   D :    85 > QUALITY SCORE >= 75    ¨    E :    75 > QUALITY SCORE>= 60    ¨
   F :    Quality score < 60    ¨

2

   DELIVERY - OTD AND OTI    RATING    A :    OTD RATE = 100%    ¨    B :   
100% > OTD RATE >= 95% AND OTI RATE >= 95%    ¨    C :    100% > OTD RATE >= 95%
AND 95% > OTI RATE >= 90%    ¨    D :    95% > OTD RATE >= 90% AND OTI RATE >=
95%    ¨    E :    95% > OTD RATE >= 90% AND 95% > OTI RATE >= 90% OR OTRQ vs
CDQ RATE >= 95%    ¨    F :    OTD RATE < 90% OR OTI RATE < 90%    ¨

3

   COST REDUCTION    RATING    A :    QUARTERLY COST REDUCTION >= 5%    ¨    B :
   5%> QUARTERLY COST REDUCTION >= 4%    ¨    C :    4%> QUARTERLY COST
REDUCTION >= 3%    ¨    D :    3%> QUARTERLY COST REDUCTION >= 2%    ¨    E :   
2%> QUARTERLY REDUCTION >= 1%    ¨    F :    QUARTERLY COST REDUCTION < 1%    ¨

4

   INVENTORY TURNS    RATING    A :    INVENTORY TURNS >= 10    ¨    B :    10 >
INVENTORY TURNS >= 7    ¨    C :    6 > INVENTORY TURNS >= 5    ¨    D :    4 >
INVENTORY TURNS >= 3    ¨    E :    3 > INVENTORY TURNS >= 2    ¨    F :   
INVENTORY TURNS < 2    ¨

5

   FMA AND REPAIR INTERVAL    RATING    A :    REPAIR&FMA RATE = 100%    ¨    B
:    100% > REPAIR&FMA RATE >= 95%    ¨    C :    95% > REPAIR&FMA RATE >= 85%
   ¨    D :    85% > REPAIR&FMA RATE >= 75%    ¨    E :    75% > REPAIR&FMA RATE
>= 60%    ¨    F :    REPAIR&FMA RATE < 60%    ¨

6

   NPI, EC AND DFX TECHNICAL SUPPORT    RATING    A :    TS INDEX = 0    ¨    B
:    4 >= TS INDEX >= 1    ¨    C :    7 >= TS INDEX >= 5    ¨    D :    10 >=
TS INDEX >= 8    ¨    E :    13 >= TS INDEX >= 11    ¨    F :    TS INDEX >= 14
   ¨

7

   COMMUNICATION AND RESPONSE    RATING    A :    CRE INDEX = 0    ¨    B :    3
>= CRE INDEX >= 1    ¨    C :    8 >= CRE INDEX >= 4    ¨    D :    14 >= CRE
INDEX >= 9    ¨    E :    20 >= CRE INDEX >= 15    ¨    F :    CRE INDEX > 20   
¨

RATING TEMPLATES by CATEGORY:

1. QUALITY (YIELD, RETURN RATE, SCAR)

 

CUSTOMER

   PRODUCT   DELIVERY
Q'ty   COMPOSITE
YIELD   COMPOSITE
YIELD TARGET   RETURN
Q'ty   RETURN
RATE (%)   RETURN RATE
TARGET   COMMENT                                                   

 

Andrew - Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 3        

 

SCAR

   Q'ty    RATE   

SCORE OBTAINED

    

Critical

           

Major

           

Minor

                  SCAR score      

2. ON TIME DELIVERY

Andrew PO#    Customer    Part
Number    PO Qty    PO issue
Date    Require
Delivery
Date    Actual PO
Close Date    Committed
Delivery
Qty    On Time
Ready Qty    OTD
Index    OTI
Index    OTRQ vs
CDQ
Index   

Shipments' detail
(Andrew)

                                                                                
                          

3. COST REDUCTION

Product

  

Description

   Last Quarter
Price    Current Quarter
Price    Current vs Last
Price difference    Qty Shipped    Remaining
Forecast Qty    Cost
Reduction    TTL Cost                                                         
              

4. INVENTORY TURNS

Product

   Description    Current
Material
Cost    Current
Month
Delivery    M-1
Delivery    M-2
Delivery    FG INV
Last Day
Current
Month    FG INV
Last Day
M-2    Current
Month
Delivered
Material($)    M-1
Delivered
Material($)    M-2
Delivered
Material($)    FG INV
Last Day
Current
Month($)    FG INV
Last Day
M-2($)    TTL 3
Month
Delivered
Material($)                                                                     
                                               

5. FMA and REPAIR INTERVAL

Customer

   Product Name    Return Qty    FMA Closed
within target    Repair Closed
within target    FMA Index    Repair Index    Repair & FMA
Index    Comments                                                               
        

6. TECHNICAL SUPPORT – Qualitative Criteria

7. COMMUNICATIONS RESPONSE – Qualitative Criteria

 

Andrew - Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 1        

 

ATTACHMENT F

COST SAVINGS SUBMITTAL FORM

 

Supplier Name:    Case Number:       Supplier Address:    Submitted To:   
Date Submitted: Supplier Contact Name:    Coordinator:    Assigned to:
Improvement Program: (Program Type - Check all that apply)       ¨ Cost
Reduction    ¨ Process Improvement            ¨ Inventory Reduction   
        ¨ Revenue Generation        ¨ Material Cost        ¨ Business         
    ¨ Labor Cost        ¨ Manufacturing              ¨ Yield Improvement   
    ¨ Logistics              ¨ Reliability Improvement            
Program Effect (Annualized Value)          Project Expenses:    Cost Savings
($US Annual)          Total    Cost Savings (3 yr. Average)          Labor   
Materials          Capital    Other Description:             Proposal:         
   Saving Calculation or Financial Considerations: (Net $)       Accomplishment:
           

                                               Measurement Period:            
                                                               Total           
                                 Savings ($M):                                 
                                                   Total

 

Andrew - Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 1        

 

ATTACHMENT G1

MANUFACTURER PER UNIT PRICING FORMULA RATES

AND SERVICE FEES FOR EUROPE

This Attachment G1 sets out pricing formula rates for Products sold by Supplier
under this Agreement for delivery from a location within the European region,
including, expressly, Romania, and/or for Services performed in such region.

Manufacturer Per Unit Pricing Formula Rates (1)

 

Facility

   Europe

Material Mark-Up (% of BOM)

   [*]

Manual Rate (€/hr) (2)(3)(4)(5)(6)

   [*]

Auto Rate (€/hr) (2)(3)(4)(5)(6)(7)

   [*]

Test Rate (€/hr) (2)(3)(4)(5)(6)(7)

   [*]

SGA (% of COGS)

   [*]

Profit (% of Price)

   [*]

WHERE:

 

  (a) The Material Mark-Up Rate is expressed as a percentage of the BOM,
excluding SG&A and Profit;

 

  (b) Manual Rate, Auto Rate and Test Rate each refer to the loaded labor at
cost, excluding SG&A and Profit;

 

  (c) SG&A Rate is expressed as a percentage of COGS, excluding Profit; and

 

  (d) Profit is expressed as a percentage of sales, pre income tax.

NOTES:

 

  (1) The rates set forth herein are only applicable to Products whose BOM value
does not exceed [*]. The Parties shall mutually agree on rates for any Products
as to which the BOM value equals or exceed such amount.

 

  (2) The hourly rates initially set forth above are fixed for the first three
(3) years of this Agreement, subject to the Notes below.

 

  (3) These hourly rates are subject to reduction in the second year of this
Agreement, as set forth below:

 

2nd Year MPLH*

  

Manual Rate

  

Auto Rate

  

Test Rate

[*]    [*]    [*]    [*] [*]    [*]    [*]    [*] [*]    [*]    [*]    [*]

 

Andrew - Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 2        

 

  * Where “MPLH” refers to Supplier’s actual manual production labor hours
expended in production of Products subject to this Attachment G1.

In the event that the MPLH expended by Supplier during the 2nd year is less than
[*], the formula for calculating rates for the 1st year shall be used to
determine the actual rates to be applied in the 2nd year.

 

  (4) These hourly rates are subject to reduction in the third year of this
Agreement, as set forth below:

 

3rd Year MPLH*

  

Manual Rate

  

Auto Rate

  

Test Rate

[*]    [*]    [*]    [*] [*]    [*]    [*]    [*] [*]    [*]    [*]    [*]

 

  * Where “MPHL” refers to Supplier’s actual manual production labor hours
expended in production of Products subject to this Attachment G1.

In the event, that the MPLH expended by Supplier during the 3rd year is less
than [*], the formula for calculating rates for the 2nd year shall be used to
determine the actual rates to be applied in the 3rd year.

 

  (5) These hourly rates are subject to increase for any year of this Agreement
in which Supplier’s revenues from sales of Products subject to this Attachment
G1 are less than [*]. The applicable rates in such event shall be mutually
agreed by the Parties.

 

  6) Not later than ten (10) days following the start of the year, the hourly
rates for each of years two and three shall be established based on Company’s
Forecast for the whole of the year (converted to a forecast of MPLH for such
year) and such rates shall apply during the whole of such year.

Within thirty (30) days after the close of each of the second and third years
(each a “calculation year”), the Parties will calculate the actual amount of
MPLH expended by Supplier in the calculation year. Based on such calculation,
the Parties shall calculate hourly rates that should have applied throughout the
calculation year. The Parties will then re-calculate the Prices that should have
applied throughout the calculation year and determine the total amount that
Company should have paid to Supplier in such year. If Company should have paid
more or less than Company did pay, Supplier shall pay to Company promptly any
excess calculated, or Company shall pay to Supplier any deficiency calculated,
as the case may be, within the period determined in accordance with Article 8 of
this Agreement for the payment of invoice.

 

  (7) Such labor rates are subject to adjustment in the event that a Company
Chosen Subcontractor raises its labor rates to Supplier prior to the time that
Supplier has qualified such Company Chosen Subcontractor in accordance with its
standard qualification procedures, or nine (9) months following the Effective
Date, whichever first occurs. The Parties shall mutually agree as to the impact
of any such increase in labor rates.

 

Andrew - Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 3        

 

Service Fees

The initial rates for Services set out in the box below, if any, have been
mutually agreed between the Parties. Prior to any other Services being
performed, the Parties shall agree upon the rates that will apply for such
Services. Rates shall be established using the same principles that underlie the
Manufacturer Per Unit Pricing Formula Rates for hourly work set out in the
schedule of rates above.

 

DESCRIPTION OF SERVICES TO BE
PROVIDED

  

RATES

  

DELIVERABLE

                 

 

Andrew - Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 1        

 

ATTACHMENT G2

MANUFACTURER PER UNIT PRICING FORMULA RATES

AND SERVICE FEES FOR NORTH AMERICA

This Attachment G2 sets out pricing formula rates for Products sold by Supplier
under this Agreement for delivery from a location within the North America
region, including, expressly, Mexico, and/or for Services performed in such
region. For the avoidance of doubt, this Attachment G2 does not apply to any
Product the Price for which is subject to Attachment G1 or any other Attachment
G.

Manufacturer Per Unit Pricing Formula Rates (1)

 

Facility

   North
America Material Mark-Up (% of BOM) (1)    [*] Manual Rate ($/hr)
(2)(3)(4)(5)(6)    [*] Auto Rate ($/hr) (2)(3)(4)(5)(6)(7)    [*] Test Rate
($/hr) (2)(3)(4)(5)(6)(7)    [*] SGA (% of COGS)(1)    [*] Profit (% of
Price)(1)    [*]

WHERE:

 

  (a) The Material Mark-Up Rate is expressed as a percentage of the BOM,
excluding SG&A and Profit;

 

  (b) Manual Rate, Auto Rate and Test Rate each refer to the loaded labor at
cost, excluding SG&A and Profit;

 

  (c) SG&A Rate is expressed as a percentage of COGS, excluding Profit; and

 

  (d) Profit is expressed as a percentage of sales, pre income tax.

NOTES:

 

  (1) The Material Mark-up, SGA and Profit rates set forth herein are only
applicable to Products whose BOM value does not exceed [*]. For Products with
BOM values that exceed [*], the Parties have agreed to reduce certain pricing
factors

 

Andrew - Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 2        

 

according to the table below:

 

BOM Value

  

Material
Mark-up

(% of BOM)

  

Mark-Up Cap

  

SG&A (% of COGS)

  

Profit (% of Price)

[*]

   [*]    [*]    [*]    [*]

[*]

   [*]    [*]    [*]    [*]

[*]

   [*]    [*]    [*]    [*]

[*]

   [*]    [*]    [*]    [*]

[*]

   [*]    [*]    [*]    [*]

The Parties agree that the Material Mark-Up percentage set forth in the table
above for Products whose BOM value exceeds [*] is intended to cover the cost of
supply chain management and related warehousing, and the actual costs incurred
for inbound freight and attrition. Company and Supplier will review actual
freight and attrition costs for each Product whose BOM value exceeds [*] at the
end of each quarter to set overall pricing per Article 6, including the price
for freight and attrition, for the subsequent quarter. In the event that the
actual cost of freight and attrition determined at the end of the quarter
exceeds that which was established at the beginning of the quarter, Company
agrees to reimburse Supplier for the difference, subject to the cap discussed
below. For avoidance of doubt, the cost of supply chain management and related
warehousing for Products whose BOM values exceedi [*] shall be set at [*], and
added to the actual cost of freight and attrition to calculate whether the
percentage Material Mark-Up set for each quarter covers the cost of freight and
attrition. For the beginning of the first quarter of the Term, freight and
attrition costs shall be deemed to have been established for each Product at the
amount derived by multiplying the Product’s BOM value by the applicable Material
Mark-up percentage and subtracting [*]. For example, the amount established for
the first quarter for freight and attrition for a Product whose BOM value is [*]
is [*]. Notwithstanding the foregoing, in no event shall Company’s liability in
any quarter for Supplier’s supply chain management, related warehousing, freight
and attrition costs applicable to any Product, including any reimbursements
provided for herein, exceed the applicable Mark-Up Cap set forth in the table
above.

 

  (2) The hourly rates initially set forth above are fixed for the first year of
the Agreement, subject to the Notes below.

 

  (3) These hourly rates are subject to reduction in the second year of this
Agreement, as set forth below:

 

2nd Year Revenue*

  

Manual Rate

  

Auto Rate

  

Test Rate

[*]    [*]    [*]    [*]

 

  * Where “Revenue” refers to Suppliers revenue for the sales of Products
subject to this Attachment G2.

In the event the revenue received by Supplier during the 2nd year is less than
[*], the formula for calculating rates for the 1st year shall be used to
determine the actual rates to be applied in the 2nd year.

 

Andrew - Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 3        

 

  (4) These hourly rates are subject to reduction in the third year of this
Agreement, as set forth below:

 

3rd Year Revenue*

  

Manual Rate

  

Auto Rate

  

Test Rate

[*]    [*]    [*]    [*]

 

  * Where “Revenue” refers to Suppliers revenue for the sales of Products
subject to this Attachment G2.

In the event the revenue received by Supplier during the 3rd year is less than
[*], the formula for calculating rates for the 2ndt year shall be used to
determine the actual rates to be applied in the 2nd year.

 

  (5) These hourly rates are subject to increase in the second and third years
of this Agreement if Supplier’s revenues from sales of Products under this
Agreement are less than [*]. The applicable rates in such event shall be
mutually agreed by the Parties.

 

  (6) Not later than ten (10) days following the start of the year, the hourly
rates for each of years two and three shall be established based on Company’s
Forecast for the whole of the year (converted to a forecast of revenue to
Supplier) and such rates shall apply during the whole of such year.

Within thirty (30) days after the close of each of the second and third years
(the “calculation year”), the Parties will calculate the actual amount of
revenue to which Supplier is entitled on account of actual product purchased by
Company in the calculation year. Based on such calculation, the Parties shall
calculate hourly rates that should have applied throughout the calculation year.
The Parties will then re-calculate the Prices that should have applied
throughout the calculation year and determine the total amount that Company
should have paid to Supplier in such year. If Company should have paid more or
less than Company did pay, Supplier shall pay to Company promptly any excess
calculated, or Company shall pay to Supplier any deficiency calculated, as the
case may be, within the period determined in accordance with Article 8 of this
Agreement for the payment of invoice.

Service Fees

The initial rates for Services set out in the box below, if any, have been
mutually agreed between the Parties. Prior to any other Services being
performed, the Parties shall agree upon the rates that will apply for such
Services. Rates shall be established using the same principles that underlie the
Manufacturer

 

Andrew - Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 4        

 

Per Unit Pricing Formula Rates for hourly work set out in the schedule of rates
above.

 

DESCRIPTION OF SERVICES TO BE PROVIDED

   RATES    DELIVERABLE                  

 

Andrew - Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 1        

 

ATTACHMENT H

EXAMPLE PRODUCT PLAN

THE APPLICABLE PRODUCT PLAN WILL BE DISCUSSED AND MODIFIED

BY THE PARTIES AS NEEDED

PRODUCT PLAN Product Description:

Company Contact:

Supplier Contact:

Note: the information below is provided as an example. The specific requirements
and reporting

frequencies should be specified for each particular Product Plan.

 

Article Section in Supply
Agreement

  

Specific Requirements

  

Reporting Frequency

22.2 ISO and Telecommunication Requirements    A copy of the Registrar Audit
Report, including findings, and subsequent corrective action responses.   
Quarterly update and as any certification change occurs. 22.3 Quality Audits   
Responses to Corrective Action Requests.    Within 20 days from completion of
each audit. 22.5 Source Inspection   

Conditions for Transfer of Source Inspection Costs to Supplier and back to
Company: If the Product inspection performance results do not meet the Company’s
inspection requirements after five (5) lots per Product number or Product family
including the First Article lot then the costs of Company’s source inspection
shall be paid by Supplier. Once the Product inspection performance results meet
Company’s inspection requirements for five (5) consecutive lots, then the costs
associated with Company’s source inspection shall no longer be paid by Supplier.

 

Responses to Corrective Action Requests.

   Within 30 days. 22.6 First Article Inspection    Data, samples.    Upon
completion. 22.8 Product and Manufacturing Quality   

Test process yield data for each test station for each product.

Pareto of defects by test station by product. and Repair data, “ Test and
Repair” at the serial number level of applicable product Root cause analysis and
CAP for problems by incidence.

FMAs by incidence

 

  

Weekly

.

  

A chart of Defects Per Million Opportunities (DPMO) by Product.

A chart of Defects Per Million Opportunities (DPMO) by component and vendor.

   Monthly

 

Andrew - Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 2        

 

  

Vendor Corrective Action Summaries.

Vendor Scorecards

Product Scrap Reports.

Report of Corrective Actions assigned by the Company to Supplier

   22.8 Product and Manufacturing Quality   

IPC/EIA J-STD-001.

   No report necessary. 22.9 Supplier and Subcontractor ESD Requirements   

1. Supplier’s internal audit results.

2. ANSI/ESD - S20.20

   Annually. 22.10 Supplier and Subcontractor MSD Requirements   

Per applicable Supplier process instructions for moisture sensitive devices.

Moisture sensitive devices (MSD) per IPC/JEDEC J-STD-033 requirements

   Annually. 22.11 Nonconforming Product and corrective action procedures   

Corrective action report shall include:

The initial action taken to contain the problem.

An explanation of the root cause of the problem.

The proposed corrective action or solution to the problem.

The actual or planned implementation date of the corrective action.

The plans for verifying that the corrective action was effective. Include the
actual or planned date of the verification of effectiveness.

   Within 20 days of nonconformance notification. 22.13 Failure Mode Analysis   

Corrective action report shall include:

The initial action taken to contain the problem.

An explanation of the root cause of the problem.

The proposed corrective action or solution to the problem.

The actual or planned implementation date of the corrective action.

The plans for verifying that the corrective action was effective. Include the
actual or planned date of the verification of effectiveness.

   Within 5 days from the request. 22.14 Epidemic Failure Condition and
Corrective Action Requirements   

Corrective Action Plan shall include:

The initial action taken to contain the problem.

An explanation of the root cause of the problem.

The proposed corrective action or solution to the problem.

The actual or planned implementation date of the corrective action.

The plans for verifying that the corrective action was effective. Include the
actual or planned date of the verification of effectiveness.

   Within 5 days of the reported occurrence. 22.14 Epidemic Failure Condition
OOB Level    Epidemic failure requirement >          OOB failures   

 

Andrew - Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 3        

 

22.15 Annual Quality Improvement Goals and Requirements   

Customer return rates and on time delivery performance.

Verification Test and Workmanship results.

In-circuit, functional and final system test yields.

   Quarterly. 39.1 Banned substances for packaging & products    Specification
B71SQM01-1    With each Product introduction or change 55.2 Environmentally
Hazardous materials    Specification B71SQM01-1    55.1 Shipping & Receiving
Specifications       55.2 Packaging Container Specifications       55.3
Warranty: data    Provide data fields: Item serial number, Order number,
Manufacture ship date, Parent serial number, Product line, Product
identification, Circuit pack code or microcode, Circuit pack series or issue of
microcode, Origination location.    Upon shipment. 55.4 Export packaging &
Marking specifications       57 Product Conformance    To be determined.    To
be determined. Product-specific documentation    Inspection Methods of
Instruction, Test Design Requirements.    No report necessary.

 

Andrew - Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 1        

 

ATTACHMENT I

FLEXIBLE DELIVERY ARRANGEMENTS

A Forecast shall be sent by Company to Supplier each week on a specific day.
Supplier shall plan material requirements and production capacity based on such
forecasts in order to support changes in the Company forecast. Supplier will use
commercially reasonable efforts to deliver in accordance with the agreed
Flexibility Requirements.

FLEXIBILITY REQUIREMENTS for Product Class A :

Week 1-2: +10% , -10%

Week 3-4 +20% , -20%

Week 5-8: +30% , -30%

Week 9-12: +50% , -50%

Week 13-16: +100% , -100%

Week >16: +unlimited , -100%

FLEXIBILITY REQUIREMENTS for Product Class B:

Week 1: fixed

Week 2-4 +20%, -20%

Week 5-8 +30%, -30%

Week 9-12: +40% , -50%

Week 13-16: +50% , -50%

Week 17-20: +100%, -100%

Week >20: +unlimited , -100%

Product classes (e.g., Class A and Class B . . . Class “N”) shall be defined
based on product volume, end-customer flexibility requirements, etc…

Rules for defining FLEXIBILITY REQUIREMENTS:

R1: The Absolute Maximum Quantity can be maximally equal to the Physical Maximum
Capacity.

R2: The Absolute Maximum / Minimum is determined by the Base Quantity and the
Maximum /

Minimum Flexibility when reaching a new Flexibility Zone.

R3: The new Absolute Maximum / Minimum can not be higher / lower than the
Absolute

Maximum / Minimum of the zone before.

R4: Customer agrees to allow Supplier to finish all WIP (Work in Process)
located at Supplier manufacturing facilities and/or sub-contractors to
completion and ship completed products to FGI (Finished Goods Inventory) where
products will be subject to the inventory buy back terms within this Agreement.

 

Andrew - Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 2        

 

When defining a FLEXIBILITY CORRIDOR the following terms shall apply:

 

Flexibility Zone    Area with the same flexibility Maximum Flexibility   
Percentage maximum per Flexibility Zone Minimum Flexibility    Percentage
minimum per Flexibility Zone Base Quantity    Absolute quantity, when
Flexibility Zone is entered the first time Absolute Maximum    Absolute maximum
quantity for each Flexibility Zone Absolute Minimum    Absolute minimum quantity
for each Flexibility Zone Absolute Weekly Increase    Absolute quantity increase
from week to week Absolute Weekly Decrease    Absolute quantity decrease from
week to week Physical Maximum Capacity    Maximum applicable capacity of
SUPPLIER

FLEXIBILITY REQUIREMENTS Example:

LOGO [g63453chart1.jpg]

 

Andrew - Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 1        

 

ATTACHMENT J

RETURN AND REPAIR SERVICES

TO BE DETERMINED

 

Andrew - Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 1        

 

ATTACHMENT K

MATERIAL AUTHORIZATION LETTER

DATE

 

Name of Supplier

Attn.                             

ADDRESS:                             

Re: Authorization for Supplier to Purchase Material at Andrew’s negotiated or
contracted prices

Dear             ,

The purpose of this Material Authorization Letter is to set forth the
understanding by and between              (“Supplier”) and Andrew Corporation
(“Andrew”) regarding the purchase by Supplier of Material at Andrew’s negotiated
or contracted prices. Andrew, at its sole option, will seek authorization of
certain Material vendors to permit Supplier, a supplier of Andrew, to purchase
Material at the prices set forth in Andrew’s Material purchase agreements with
its Material vendors. Terms and conditions, stated in such Material purchase
agreements, applicable to Andrew, will not be applicable to Supplier. As a
condition precedent to Andrew using reasonable commercial efforts to seek such
Material vendor authorizations, Supplier and Andrew, in consideration of the
promises and benefits outlined below, agree as follows:

Supplier shall use Materials purchased at the Andrew prices only for the
production or repair of Product sold to Andrew under this Agreement.

Savings incurred by Supplier due to the benefit of volume purchase discounts
applicable to Materials purchased under the Andrew Material purchase agreements
will be passed on to Andrew via the Andrew business group placing the purchase
order with Supplier.

3.        Andrew shall have no liability whatsoever to either Supplier or
Material Vendor for the authorization given or the transactions contemplated
herein between Supplier and Material Vendor.

Supplier shall hold in confidence any and all information related to the Andrew
Material purchase agreement, including, but not limited to, business
information, specifications, technical information, forecasts, prices; and
Supplier hereby agrees to use such information only for the purpose of
fulfilling its obligations with Andrew. Supplier will use commercial reasonable
effort to share such information only with employees and authorized
representatives with a need to know and will instruct such individuals regarding
their obligation to maintain such information as confidential and as the sole
property of Andrew.

Andrew will notify Supplier in writing of Material vendors consenting to extend
Andrew’s Material prices (and other terms) to Supplier and will forward
appropriate applicable price appendices (and other terms as applicable).
Supplier acknowledges and agrees that Andrew may withdraw its authorization
(which will facilitate Supplier’s purchase described herein) under any or all of
the Andrew Material purchase agreements at any time.

Supplier agrees to provide access to Andrew, or its authorized representatives,
to Supplier’s books and records for the purpose of verifying compliance with
this letter agreement.

WHEREFORE, duly authorized representatives of Supplier hereby execute this
letter agreement indicating

 

Andrew - Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 2        

 

approval and understanding of the terms set forth above; this letter agreement
shall be effective as of                     .

 

     Accepted by:    ANDREW CORPORATION      SUPPLIER   

 

Signature

    

 

Signature

  

 

Name

    

 

Name

  

 

Title

    

 

Title

  

 

Date

    

 

Date

  

 

Andrew - Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 1        

 

ATTACHMENT L

INTENTIONALLY OMITTED

 

Andrew - Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 1        

 

ATTACHMENT M

NEW PRODUCT INTRODUCTION (NPI) PROCESS

1.0        New Product Introduction Support by Supplier

1.1        Supplier acknowledges that the execution of an effective New Product
Introduction (“NPI”) process is a critical competitive requirement for Company.
As part of Company’s NPI process, the Parties will develop and mutually agree
upon a documented Program Plan outlining Program Goals for each new Product that
Company intends for Supplier to manufacture pursuant to this Agreement. As such,
the Parties shall make commercially reasonable efforts to meet the Program Goals
documented in the Program Plan. Each party’s progress toward meeting the Program
Goals shall be measured by the other party and managed by the responsible party.

1.2        For the purposes of this Attachment, “Program Plan” means Company’s
documented plan outlining the Program Goals for a new Product that Company
intends to have Supplier manufacture pursuant to the terms of the Agreement. For
the purposes of this Attachment, “Program Goals” may mean but are not
necessarily limited to Company’s time to volume goals, volume cost goals,
quality goals, time to market goals and target costs as identified in the
Program Plan.

1.3        Supplier shall provide NPI managers, material planner buyers and/or
engineers to assist in the introduction of Company’s new Products. Part of their
responsibility will be to provide Supplier’s DFx input to Company and manage the
Engineering and NPI Manufacturing Services for Supplier outlined in Sections 2.0
and 4.0 of this Attachment. At Company’s request, upon mutual agreement of the
Parties, Supplier shall co-locate for a mutually agreeable period of time the
appropriate Supplier technical and business personnel with Company’s design
teams to assist in the timely and smooth transfer of new Products from design
into Supplier’s manufacturing process. The costs associated with the foregoing
shall typically be charged by Supplier to Company as a separately billable
non-recurring engineering charge, for which Company shall issue Supplier a
purchase order in accordance with Article 10 of this Agreement. No effort by
Supplier hereunder shall be expended until the Parties have mutually agreed as
to such costs and billing.

2.0        Engineering Services

2.1        For any new Products that Company intends to have Supplier
manufacture pursuant to the terms of this Agreement, Supplier agrees to provide
the following Services to assist in the timely and smooth introduction of new
Products into Supplier’s manufacturing process (“Engineering Services”). The
costs associated with the following Engineering Services shall typically be
charged by Supplier to Company as a separately billable non-recurring
engineering charge for which Company shall issue Supplier a purchase order in
accordance with Article 10 of this Agreement. No effort by Supplier hereunder
shall be expended until the Parties have mutually agreed as to such costs and
billing.

 

  (a)

DFx reviews. Supplier shall provide detailed and complete reports within a
mutually agreeable timeframe, with a targeted delivery date of three
(3) Business Days after each design or stock list review or Prototype or Pilot
build to Company and generate any appropriate NPI Engineering Change Requests.
For the purposes of this Attachment, “DFx” means, but is not limited to, design
for manufacturing, design for assembly, design for environment, design for test,
design for ease of transition of manufacturing location, and design for the
supply chain. The intention of DFx feedback is to identify opportunities

 

Andrew - Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 2        

 

 

to improve manufacturability, quality, and/or to reduce cost and Product
introduction interval. DF Reviews will be provided at no charge to Company.

 

  (b) Stock list reviews triggered by receipt of a Material stock list from
Company. Supplier’s report shall outline Material costs, lead times,
availability, quality rating, and risk assessment for the Material identified on
the stock list. Any recommendations for Material substitutions and alternative
Material vendors would be provided by Supplier at that time through appropriate
NPI Engineering Change Requests. Stock list reviews will be provided at no
charge to Company

 

  (c) Packaging and Labeling. Supplier shall be responsible for developing and
acquiring any new packaging and labeling required for all new Products that
Supplier would manufacture pursuant to the terms of this Agreement.

 

  (d) Nonrecurring Engineering. Unless otherwise agreed to under a separate
development agreement, Company shall be responsible for the non-recurring
expenses necessary to develop any assembly or test processes or in-circuit or
functional test software, stencils, fixtures, tooling, etc. that are required to
support the manufacture of any new Products by Supplier pursuant to the terms of
this Agreement. The costs and the Parties’ responsibilities associated with the
actual fixtures, tooling, and test sets are set forth in Section 3.0 of this
Attachment.

2.2        In addition to the Engineering Services outlined in Section 2.1 and
in accordance with Article 4 of the Agreement, Supplier agrees to provide the
following Services to Company on an as requested basis. The fees associated with
these Services will be agreed to by the Parties prior to the start of the work
by Supplier and will not be recovered by Supplier in the Price of the Product
but will be paid by Company to Supplier when the mutually agreed upon milestones
have been met.

 

  (a) Specific component reliability qualification;

  (b) Compliance testing;

  (c) Environmental stress testing; and

  (d) Other Services as may be agreed to by the Parties.

  (e) Failure analysis

3.0        Fixtures, Tooling and Test Sets

3.1        Unless otherwise agreed to in writing between the Parties, Supplier
shall be responsible for funding any costs associated with providing the
necessary stencils, fixtures, tooling, and test sets required to support the
manufacture of a new Product by Supplier and, to the extent such costs are
uniquely required to support such manufacture, they shall be recovered as
provided in this Agreement. All charges intended to be invoiced to Company must
be authorized in advance through approved budgetary quotes. Final billing, at
actual incurred costs, must be within the budgetary authorization, unless the
overrun was approved in advance by the Company.

3.2        Subject to prior approval as provided in Section 3.1 above, Company
agrees to reimburse Supplier at Supplier’s actual incurred cost for any
stencils, fixtures, tooling, and test sets that were used while Supplier was
providing NPI Manufacturing Services to Company but cannot be utilized, through
no fault of Supplier, during production.

3.3        Supplier agrees that all stencils, fixtures, tooling, and test sets
used in the production of Products by Supplier shall be subject to the terms set
forth in Article 36 and Article 49 of the Agreement.

4.0        NPI Manufacturing Services

 

Andrew - Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 3        

 

4.1        Supplier shall provide, at Company’s request, NPI Manufacturing
Services to Company as part of the NPI process. For the purposes of this
Attachment, “NPI Manufacturing Services” means manufacturing Services performed
by Supplier in the period prior to the commencement of pre-production or volume
manufacture of a Product by Supplier. These Services are in addition to the
Engineering Services described in Section 2.0 of this Attachment. The scope of
Supplier’s NPI Manufacturing Services to Company may include, without
limitation, the following:

 

  (a) Material stock list procurement and inventory stocking;

  (b) Manufacture of Product Prototype and Pilot build units;

  (c) Manufacturing Readiness Review (provided at no charge to Company); and

  (d) Clear to build Material analysis (provided at no charge to Company).

For purposes of this Attachment, “Prototypes” are either: (a) assemblies
intended for laboratory evaluation of performance or software development, or
(b) assemblies intended to evaluate form, fit, and function and must meet
Company’s Product Specifications, unless specific relaxations have been agreed
to by the Parties. “Pilot Builds” are assemblies intended to determine what, if
any, changes might be required to the design, assembly and test processes or the
Specifications before the Product is ready for volume production.

4.2        Payment for the performance of said NPI Manufacturing Services shall
be in accordance with Section 6.0 of this Attachment.

4.3        Company will provide Supplier with a written statement of
requirements that details the Product Prototype or Pilot build quantities and
dates, test requirements, etc. The Parties shall subsequently jointly develop a
project plan that includes milestones and relevant due dates in support of said
requirements. During the NPI process, Supplier shall provide to Company regular
written progress reports on at least a weekly basis. All such reports shall
include, but not necessarily be limited to, the following information:

 

  (a) status of Supplier’s progress toward meeting the required Product
Prototype or Pilot build quantities and dates;

  (b) short description of problems or potential problems, if any, preventing
Supplier from meeting the said quantities and build dates;

  (c) recovery method proposed in order to meet the said quantities and build
dates, if needed, and

  (d) any other information related to the NPI Manufacturing Services as may be
reasonably requested by Company.

4.4        Supplier will perform such NPI Manufacturing Services and deliver any
requested deliverables to Company in accordance with the agreed upon schedule
applicable to such deliverable. Additionally, Supplier agrees to:

 

  (a) Deliver Prototype or Pilot build quantities from each build to Company
within a mutually agreed upon timeframe.

 

  (b) As required, respond to NPI related Engineering Change Orders issued by
Company in accordance with Article 59 of this Agreement.

4.5        Upon Company’s request in writing, Supplier shall have the
responsibility for procuring and storing all the necessary Material to support
the agreed upon Product Prototype, or Pilot build schedules and quantities. Any
Excess or Obsolete Material will be dealt with in accordance with Article 13 of
this Agreement.

 

Andrew - Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 4        

 

4.6        Supplier shall schedule NPI Manufacturing Services in such a manner
as to ensure that the Product Prototype or Pilot build activity will not
adversely impact Supplier’s manufacturing capability to meet Company’s Product
Orders.

4.7        Supplier shall produce NPI builds on the standard production line, or
duplicate equipment, to allow efficient introduction of products into volume
production.

5.0        Advanced Technology Development

5.1        Company and Supplier will develop means for Company to share its
Product technology roadmaps and future manufacturing technology requirements and
for Supplier to share its manufacturing technology development plans in order to
address technology requirements to support Company’s future products. This
exchange may result in identification of co-development projects whose cost and
schedule will be mutually agreed by the Parties.

5.2        It is expected that the results of applicable Supplier-funded
development programs will be made available to the Company for inclusion into
Company’s DFx guidelines, as appropriate. DFx guidelines will be provided to the
Company by the Supplier, as well as any updates, at no charge.

5.3        Supplier is expected to assist Company in keeping Company’s DFx
guidelines up to date, both through review of Company designs and the DFx change
management process. It is understood that Company’s DFX guidelines will be used
for Products made by all of Company’s electronic manufacturing service
providers.

6.0        Pricing

6.1        Unless otherwise agreed to by the Parties, prices for Product
Prototypes, Models, and Pilot production quantities delivered to Company by
Supplier shall be priced in accordance with the formula discussed below. This
pricing formula will apply to the first two hundred (200) units manufactured of
any new product. Any subsequent volumes will be priced according to Attachment
G.

NPI pricing formula: [*]

7.0        NPI Process Alignment

7.1        The Parties agree that any conflict between the text of this
Attachment M and the pictorial diagram attached to this Attachment as Page 5
shall be governed by such text.

 

Andrew - Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 1        

 

LOGO [g63453chart2.jpg]

 

Andrew - Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 1        

 

ATTACHMENT N

ORDERING COMPANY ACKNOWLEDGEMENT

ACKNOWLEDGEMENT AND AGREEMENT

TO:        ELCOTEQ CORPORATION (“Supplier”)

Reference is made to the Manufacturing Supply Agreement (the “Supply Agreement”)
dated                          made between Supplier and Andrew Corporation
(“Company”). Capitalized terms which are defined in the Supply Agreement and
which are used and not otherwise defined herein have the respective meanings
ascribed to them in the Supply Agreement.

WHEREAS the undersigned is has been designated by Company as an Ordering Company
pursuant to Article 53.1 of the Agreement;

AND WHEREAS Article 53.2 of the Supply Agreement provides that an Ordering
Company may be eligible to purchase Products, Commercially Purchased Items and
Services from Supplier on the same terms and conditions, including the same
prices, as set forth in the Supply Agreement, provided that the conditions in
Article 53.2 of the Supply Agreement are met;

NOW THEREFORE the undersigned hereby:

(1)        covenants and agrees to be bound by the Supply Agreement, as the same
may be amended from time to time, as if it were the purchaser of Products in the
place and stead of Andrew;

(2)        acknowledges and agrees that Supplier may exercise against the
undersigned all of its rights and remedies which it has against Company under
the Supply Agreement; and

(3)        acknowledges and agrees that its designation as an Ordering Company
may be revoked by Company at any time.

DATED this              day of                     ,         .

 

[NAME OF ORDERING COMPANY]

 

Name:

Title: An authorized signing officer

Acknowledged and agreed this              day of                     ,         .

 

ANDREW CORPORATION

 

Name:

Title: An authorized signing officer

 

Andrew - Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 1        

 

ATTACHMENT O

CATEGORIZATION OF MATERIAL

The Parties agree that all Material purchased by Supplier from vendors on the
Approved Vendor List (AVL) on or before December 31, 2006, shall be considered
initially as Company Material. The Parties further agree that the categorization
of Material shall be reviewed and adjusted on a quarterly basis as described in
Art. 13.2.

 

Commodity

  

Company

Material

  

Supplier-

Controlled


Material

  

Supplier-

Controlled Custom

Material

Amplifier          Attenuator          Bead          Cable          Capacitor   
      Circuit Breaker          Coupler          Die Cast/CNC          Diode   
      Drop-In Isolator          Filter          Fuse          Gasket         
Hardware          Inductor          Integrated Circuit          Label         
Mixer          Oscillator          Power Converter          Printed Circuit
Boards          Relay          Resistor          RF Interconnect          Sheet
Metal          Solder Preform          Splitter Combiner          Switch      
   Termination          Thermal Pad          Transformer          Transistor   
      Turnery         

 

Andrew - Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 1        

 

ATTACHMENT P

MINIMUM CANCELLATION PROVISIONS

 

Commodity Type

  

Lead-time

  

Cancellation Period

(1) & (2)

Resistors    4 Weeks    2 Weeks Electrolytic Capacitors    6 Weeks    3 Weeks IC
Logic Devices    10 Weeks    5 Weeks Material Not Listed Above       50% of the
Applicable
Lead-Time

 

NOTES:  (1) This column is expressed in the amount of time (days, weeks, etc.),
or the percentage of the vendor’s lead-time, following acceptance of Supplier’s
order, during which Supplier may cancel its order without penalty or charge.

 

                (2) Liability for Material not cancelled during this period may
in all events remain with Supplier, as described in Article 13 of the Agreement.

 

Andrew - Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 1        

 

ATTACHMENT Q

INITIAL OVERSIGHT COMMITTEE MEMBERS

SUPPLIER MEMBERS:

Doug Brenner – President, Elcoteq Americas

Harri Ojala – President, GA Europe

Bruno Cathomen - VP BA CNE Business Development

Mitch Schoch - VP Sales & Marketing, Elcoteq Americas

David Murphy - Global Account Manager

COMPANY MEMBERS:

Iris Artaki – Director Quality & Reliability, Andrew BSSG

Matt Douglas – VP Global Operations, Andrew BSSG

Farid Firouzbakht – VP & GM Filter Business Unit, Andrew BSSG

Fred Lietz – VP Purchasing, Andrew Corporate

Robert Suffern – VP & GM Power Amplifier Business Unit, Andrew BSSG

 

Andrew - Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 1        

 

ATTACHMENT R

RESPONSIBILITY MATRIX

The Parties agree that by the end of calendar year 2006 they will have discussed
and agreed in detail on a Responsibility Matrix that will documenttheir detailed
and common understanding of certain of their respective responsibilities under
this Agreement. The Parties will use the appended template as a starting point
for their discussions and adjust accordingly. Thereafter the Responsibility
Matrix shall be reviewed and adjusted as agreed on a quarterly basis.

 

Andrew - Elcoteq Proprietary

Use Pursuant to Company Instructions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Manufacturing Supply Agreement    Page 2        

 

Sourcing Responsibility Mapping

   xx August 2006       Responsibility

Sourcing Task/Issue

   Customer    Elcoteq

Commercial Issues that are agreed and set with supplier:

     

Supplier / manufacturer proposals

     

Supplier/Manufacturer approval

     

Agreement negotiation responsibility

     

General Purchasing Agreement

     

Logistics Agreement

     

Quality Agreement

     

General Agreement terms and conditions

     

Pricing

     

Price and price validity

     

Price development (reduction)

     

Delivery&Logistics

     

Delivery Term

     

Payment Term

     

Delivery Time/Lead Time

     

Cancellation Window

     

Rescheduling Window, # of reschedulings

     

Flexibility

     

Logistics model/set-up (e.g. PO, SMI, SMC)

     

Export control requirements

     

Penalities of late delivery (e.g. LD)

     

Quality

     

Supplier auditing

     

Quality requirements

     

Quality targets (DPPM, Yields)

     

Supplier quality reporting

     

Required Quality Targets and Supplier compliance

     

Corrective actions due to defective components, only to the extent

     

ELQ is responsible of such activity defined in Product Agreement

     

Epidemic Defect

     

Required Environmental Mgmt and Supplier compliance

     

Required Ethical Mgmt and Supplier compliance

     

Other contractual Issues that are agreed and set with supplier:

     

Component change management practice (ECO/PCN)

     

General, i.e. spesification (FFF)

     

RoHS compliance

     

Discontinuation of the production (EOL)

     

ELQ is only responsble for implementing the component EOL effect in

     

practise based on Andrew instructions. Andrew is responsible for updating

     

such component EOL status to compoinent database.

     

Component supplier liabilities

     

Warranty (duration and content)

     

Product Liability

     

IPR Indemnification

     

Other liabilities and responsibilties

     

As agreed in teh Manufacturing Supply Agreement between Andrew and Elcoteq SE

     

 

Andrew - Elcoteq Proprietary

Use Pursuant to Company Instructions